  Case 4:19-cv-04082-KES Document 1 Filed 04/25/19 Page 1 of 10 PageID #: 1



                       UNITED STATES DISTRICT COURT
                         DISTRICT OF SOUTH DAKOTA
                              SOUTHERN DIVISION




UNITED STATES OF AMERICA,                         CIV. 19-


       Plaintiff,

V.                                                     COMPLAINT


BIRD INDUSTRIES,INC, LAURA J.
BIRD, and KLC FINANCIAL., INC.,

       Defendants.



       The United States of America, by and through its undersigned attorneys,

United States Attorney Ronald A. Parsons and Assistant United States Attorney

Cheiyl Schrempp DuPris, and on behalf of the United States Department of the

Interior (DOI), Office of Indian Energy and Economic Development (lEED),

Division of Capital Investment (DCI), hereby states and alleges as follows:

                            JURISDICTION & VENUE


       1.    This Court has jurisdiction under 28 U.S.C. § 1345 because the

United States is the Plaintiff.


       2.    Defendant, Bird      Industries, Inc., registered   as a   business

corporation in South Dakota since 2003, maintains its principal office at 504 W.

     Street S, P.O. Box 429, Brookings, South Dakota, 57006. Its registered

agent is: Registered Agents Inc., 25 1®^ Ave S.W., Ste A, Watertown, South

Dakota, 57201-3507.
  Case 4:19-cv-04082-KES Document 1 Filed 04/25/19 Page 2 of 10 PageID #: 2



       3.       Laura Janeen Bird, Guarantor and President of Bird Industries, Inc.,

resides, or was at the time of the conduct at issue, at 504 W. 8^^ St. S, Brookings,

South Dakota, 57006.

                CLAIM FOR FORECLOSURE OF SECURITY INTEREST

       4.       The chattel property secured that is the subject of this foreclosure

action is located in Brookings County, South Dakota, and elsewhere unknown

to Plaintiff.


       5.        On or about the dates indicated below. Bird Industries, Inc., and

Laura Bird, Guarantor, (Borrowers), for value received, made, executed, and

delivered to the Native American Bank, N.A. (Bank), Denver Branch, a

promissory note, commercial guaranty, and business loan agreement described

as follows:


                      PRINICIPAL
                                      DATE OF ORIGINAL
    EXHIBIT          OF ORIGINAL                             RATE OF INTEREST
                                             NOTE
                         NOTE
        1             $680,000.00         05/06/2016               Variable
        2             $680,000.00         05/06/2016               Variable
        3             $680,000.00         05/06/2016               Variable


A true and correct copy of said promissory note, guaranty, and business loan

agreement are attached hereto as Exhibits 1,2, and 3.

      6.        The Bank's loan was guaranteed by the DOl's Loan Guarantee,

Insurance and Interest Subsidy Program, 25, U.S.C. §§ 1481 etseq., 1511 etseq,

and 25 C.F.R. Part 103. The Bank advanced the full $680,000.00 to Borrowers.

After Borrowers defaulted, the Bank submitted a claim of loss, the DOl paid the
 Case 4:19-cv-04082-KES Document 1 Filed 04/25/19 Page 3 of 10 PageID #: 3



claim, and the Bank assigned the loan to the DOl. A true and correct copy of

the Assignment of Loan Documents and Related Rights is attached as Exhibit 4.

      7.     A Certificate of Indebtedness, attached as Exhibit 5, states that the

following amormts are currently due and owing upon the note:

      Principal:                                                   $594,111.40
      Accrued Interest as of September 6, 2018:                     $53.287.60
      Total Amount Due:                                            $647,399.00

      8.     As security for the notes. Borrowers made, executed, and delivered
                                      \



to Bank a security agreement and agreement to provide insurance, describing

the collateral for the loan as follows:


               DATE OF          PERSON
 EXHIBIT                                        GENERAL DESCRIPTION OF
              SECURITY         PLEDGING
 NUMBER                                           COLLATERAL PLEDGED
             AGREEMENT       COLLATERAL
             05/06/2016      Bird Indus;       2002 Kenworth Construct T800
                             Laura Bird        Truck              (VIN
                                               1XKDDB9X02R899365)
                                               2003 Kenworth Construct T800
                                               Truck              (VIN
                                               1XKDDB9X53R388607)
                                               2003 Kenworth Construct T800
                                               Truck
                                               (VIN 3WKDDB9X93F384546)
                                               2007 Peterbilt Conventional
                                               378 Truck                   (VIN
                                               1XPFDB9X97N742323)
                                               2006 Kenworth Construct
                                               W900 Truck                 (VIN
                                                1XKWDB9X86R115237)
                                               2007 Peterbilt Conventional
                                               378 Truck                  (VIN
                                               1XPFDB9X77N742322)
                                               2003 Peterbilt Conventional
                                               379 Truck
                                               (VIN 1XPSD49X23D597164)
                                                1993 Peterbilt Conventional
                                               379 Truck                  (VIN
                                               1XP5DB9X1PD331810)
  Case 4:19-cv-04082-KES Document 1 Filed 04/25/19 Page 4 of 10 PageID #: 4



               DATE OF         PERSON
 EXHIBIT                                        GENERAL DESCRIPTION OF
              SECURITY        PLEDGING
 NUMBER                                           COLLATERAL PLEDGED
             AGREEMENT       COLLATERAL
                                                1982 Standard Trailer       (VIN
                                                1S9T74221C0017016)
                                                2011 Menard Vacuum Trailer
                                                (VIN 1M9TS4023BD815324)
                                                2011 Hercules Trailer (VIN
                                                3M9H5TA23BG009129)
                                                2011 Dragon Trailer    (VIN
                                                1UNST4227BL086784)
                                                2014 Galyean 180BB1 Vacuum
                                                Tank Trailer               (VIN
                                                1G9VT5037EH015033)
                                                2014 Galyean 180BBI Vacuum
                                                Tank Trailer          (VIN
                                                1G9VT5033EH015031)
                                                2014 Galyean 180BBI Vacuum
                                                Tank Trailer          (VIN
                                                1G9VT5035EH015032)
                                                2001 International 92001
                                                Truck              (VIN
                                                2HSCEAERX1C003632)
                                                1996 Mack 600 CH600
                                                1M2AA13Y1TW061217
                                                2000 Freightliner Conventional
                                                FLD120 Truck
                                               (VIN 1FUPCDYB8YPB09100)
                                                1994 Herr Trailer
                                               (VIN 1L7HSFS150N101194)
                                                2008 DCT Trailer
                                               (VIN 4GBF1624681018084)
                                               2004 Ford F250 Super Duty
                                               Pickup Truck           (VIN
                                               1FTNW21P64ED72768)
                                                2004 Ford F150 4 Door Ext
                                                Cab Truck                  (VIN
                                                1FTPX14504NA04757


Borrowers also agreed to further encumber all inventoiy, equipment, accounts,

chattel paper, investment property, money, rights to payment and performance,

general intangibles, all oil, gas, fixtures, increases, tools, parts, supplies and
  Case 4:19-cv-04082-KES Document 1 Filed 04/25/19 Page 5 of 10 PageID #: 5



commingled goods, all additions, replacements and substitutions, all records,

data and software, whether existing or hereafter arising, and all products and

proceeds, including insurance payments, related to the foregoing. A true and

correct copy of the security agreement and agreement to provide insurance are

attached as Exhibit 6.


      9.    The security interests noted above were perfected by filing the

required UCC Financing Statement with the South Dakota Secretary of State on

May 16, 2016, at Document number 20161331152346. A true and correct copy

of the UCC filing is attached as Exhibit 7.

      10.   Plaintiff is now the owner and holder of the note, guaranty, and

security agreement.

      11.   The note provides that failure to pay when due any debt evidenced

by the note or perform any covenant of agreement shaU constitute default.

Exhibit 1, page 1.     Upon default. Plaintiff may declare all or any part of

Borrower's indebtedness immediately due and payable, among other rights.

Exhibit 1, page 2.

      12.     The     guaranty   provides     that   Guarantor   absolutely   and

unconditionally guarantees full and punctual payment and satisfaction of the

indebtedness and performance of all obligations under the note even when

Plaintiff has not exhausted its remedies against anyone else or against any

collateral securing the indebtedness. Exhibit 2, page 1.

      13.   The security agreement provides, in part, that default occurs if

Borrowers fail to make any pa3mient when due, or fail to comply with or to
  Case 4:19-cv-04082-KES Document 1 Filed 04/25/19 Page 6 of 10 PageID #: 6



perform any term, obligation or condition contained in the security agreement or

any other agreement between the parties. Exhibit 6, page 4.            Upon default,

Plaintiff may accelerate the indebtedness, declare the unpaid balance on the

note, and any indebtedness secured by the security agreement, immediately due

and payable and exercise any sale or other rights accorded by law, among other

rights. Id.

       14.    Borrowers are in default of the terms of the note, guaranty, and

security agreement because they failed to make timely payments of principal and

interest when due. Because of Borrowers'default. Plaintiff accelerated the notes,

declared all of the debt evidenced thereby immediately due and payable, and is

entitled to judicially enforce Plaintiffs security interests and have all chattels

sold in the manner prescribed by law with the proceeds applied to the amounts

due.


       15.    Plaintiff notified Borrowers that the debt had been accelerated.       A

true and correct copy of the acceleration notices are attached as Exhibit 8. All

attempts at remediation failed.

       16.    No other action at law or proceeding in equity or otherwise has been

commenced or is now pending for foreclosure or judgment upon these notes.

       17.    Plaintiff is entitled to all proper costs incurred, or to be incurred by

Plaintiff, from the time this Complaint is filed to the conclusion of this action.

       18.    The notes and security agreement provide that the Plaintiff may

expend money for the collection of the note or to preserve or protect any security .

for the loan, and at the option of Plaintiff, those amounts shall become part of
  Case 4:19-cv-04082-KES Document 1 Filed 04/25/19 Page 7 of 10 PageID #: 7



the principal amount of the debt and shall bear interest at the rate provided in

the notes. Exhibits 1, 2, 85 6. These amounts are immediately due and payable

by the Borrower to Plaintiff without demand.

       19.   The fair and reasonable value of the chattel security is less than the

debt, including all costs and advances, owed by the Borrower.

       20.   Upon information and belief, the majority of the secured property

(including replacements, substitutions, additions, and accessions thereto) is in

the possession of Laura Bird.

       21. The following Defendant may claim some lien or interest in some of

the chattel property which is subject to this action:

 LIENHOLDER /              TYPE OF LIEN /               UCC FILING   INFERIOR
 INTEREST HOLDER           PROPERTY                     DATE         or

                                                                     SUPERIOR
 KLC FINANCIAL, INC.       All equipment listed on
 3514 COUNTY ROAD          lease 2973A, including 07/25/2014           Superior
 101                       three 2014 Galyean
 MINNETONKA MN             Vacuum Tanks VINS:
                            1G9VT5033EH015031
                           1G9VT5035EH015032
                           1G9VT5037EH015033
                           Attachments and
                           upgrades

                            REQUEST FOR RELIEF


       WHEREFORE, Plaintiff respectfully requests that the Court enter

judgment in its favor as follows:

       1.    Judgment be entered against Borrowers in the amount of

$647,399.00, jointly and severally, as of September 6, 2018, together with any
  Case 4:19-cv-04082-KES Document 1 Filed 04/25/19 Page 8 of 10 PageID #: 8



additional sums advanced, costs or expenses expended herein, and interest
                                                                \


accruing thereon.

      2.     A Decree of Sale be entered directing the United States Marshal or

his deputy to sell the chattel property as provided by law, without the right of

redemption, and to apply the proceeds as follows: (a) to the costs and expenses

of sale; (b) to the payment of the costs and disbursements taxed in the action in

which the sale is made; (c) to payment on the debt adjudged by the Court to be

due; (d) to pay the surplus, if any, into court for the use of the Borrower or the

person entitled thereto, subject to the order of the Court.

      3. The security interest of the Plaintiff in the above described chattel

property be foreclosed and that the Borrower be adjudged to have no further

right, title, or interest in said chattel property.

      4. The Borrower or those individuals in possession of Borrower's chattel

be directed to peacefully assemble and deliver to the United States Marshal the

herein described chattel property.

      5. The United States Marshal be directed to take possession of said

chattel property and, after advertising for sale according to law, to sell the chattel

property in the manner provided for by law, and to apply the proceeds to the

costs and expenses of sale. Plaintiffs costs and expenses of this action, and the

indebtedness due to Plaintiff.


      6. The Court determine the lien priority of the parties and interests of the

parties and order the Marshal to distribute the proceeds accordingly.

                                          8
  Case 4:19-cv-04082-KES Document 1 Filed 04/25/19 Page 9 of 10 PageID #: 9



      7. All Defendants, together with each and every person or entity claiming

under them or claiming any lien or encumbrance of any kind or character upon

or against said chattel property subsequent in time or in priority, or both, to the

liens of the Plaintiffs security agreements, and all persons claiming to acquire

any right, title, or interest in and to said chattel property or any part thereof

subsequent to the filing of said security agreements be barred and foreclosed of

and from all rights, title, or interest in and to said property.

      8.    Plaintiff be awarded or otherwise reimbursed for the costs and

disbursements of this action.

      9.     To the extent the net proceeds from the sale of the collateral are less

than the amount of the debt owed to Plaintiff, Plaintiff requests a deficiency

judgment against the Borrowers, jointly and severally, for any sums which

remain unsatisfied after the sale of the collateral.


      10.    Any other relief the Court deems to be just and equitable.

      Dated this           day of April, 2019.

                                       RONALD A. PARSONS, JR.
                                       United States Attorney


                                       CherylSchrempp DuIMs
                                       Assistant United States Attorney
                                       P.O. Box 7240
                                      Pierre, SD 57501
                                      (605) 945-4553
                                       Fax: 605.223.8305
                                       ChervI.Dupris@usdoi.gov
                       Case 4:19-cv-04082-KES Document 1 Filed 04/25/19 Page 10 of 10 PageID #: 10
 is 44 (Rev cc/19)                                                      dViL COVER SHEET
 The
 — 'ZJS 44
        i^ civil cover sheet and the information contained
          i_";~                                  WI.14UUW  herein neither
                                                           n»-ii.uiin.iJierrg>lace
 provided    local rulw ofcourt, ^is form,^(proved     by the Judicial Conferencenor supplement
                                                                                   ofthe         the filing
                                                                                         United States      and serviceof
                                                                                                       in September  1974,pleadings
                                                                                                                           is requiredorfor
                                                                                                                                         other
                                                                                                                                            theoaoers
                                                                                                                                                use ofas
                                                                                                                                                      thereaui
                                                                                                                                                           lutredbylaw,
                                                                                                                                                          tleric          exceptas
                                                                                                                                                                 oftburt ibr
                                                                                                                                                               • oft     - tfi'
                                                                                                                                                                             -
 purpose ofimtjating the civil docket sheet. (SEEINSTRUCTIONS ONNEXTPAOE OF THISFORM.j
 I.(a) PLAINTIFFS                                                                                           DEFENDANTS
 UNITED STATES OF AMERICA                                                                                 BIRD INDUSTRIES,INC, AND LAURA BIRD, G^rantor and
                                                                                                          President of Bind Industries, Inc.                         Wc                               ,JaC.
   (b) CountyofResidenceofFirstListedPIaintiff                                                              County of Residence of First Listed Defendant            Brooklngs
                                (EXCEPTIN U.S. PLAINTIFFCASES)                                                                      (IN US PLAINTIFF CASES ONLY)
                                                                                                            NOTE:        IN LAND(XINDEMNATTON CASES.USE THE LOCATION OF
                                                                                                                       THE TRACT OF LAND INVOLVED.

   (c) AQomeys(Firm Name. Attdrese. and Telephme Number)                                                     Attom^S (IfKnawrd
 Cheryl Schrempp DuPris, Assistant United States Attorney
 P.O. Box 7240, Pierre, SD,57501 (605)224-5402

 II. BASIS OF JURISDICTIONrPJocf®,-X-mOneBcaOrdy)                                             ni. CITIZENSHIP OF PRINCIPAL PARTIES (?/«««» ■■nnOneBmfi.rPMndff
                                                                                                       (For Diversity Cases Only)                                         andOne Boxfiir De/endani)
^ 1 U.S. Gisvennnent                □ 3 Federal Questfon                                                                          PTF     DEF                                              PIP      DKF
          Plaiiitiff                            (USOavemmenlNolaPar^)                             Cidzeti ofThjs State            O 1     □ I Incorporatedo/'Prmcipal Pl^                  0 4      G 4
                                                                                                                                                     ofBusiiieas IdHus State

0 2 U.S. Govanimeil                  0 4 Divonity                                                 Citizen of Anodier State        O 2     O 2 bcorpoiated and Principal Place              OS       OS
      Defendant                            (Indicate Citizenship ofParties in Item 111)                                                              ofBuaineas la Aootber State

                                                                                                  Citizen or Subject of a         0 3     O 3 Foreign Nation                               0 6      06

IV. NATURE OF SUIT /ylacean "X" mOnt BoxOnly)                                                                                              Click here lor Nature of Suit Code Descripiions
                                                                                                                                                                          ..wOTHEBOTATiS^^M
O 110 Insurance                       PERSONAL INJURY                PERSONAL INJURY              0 625 Drug Related Seizure         n 422 Appeal 28 use 158             0 375 False Clauns Act
O l20ManDe                         0 310 Airplane                 O 365 Persooal lajury -                ofPropeny21USC 881          0 423Wiibdrawal                     0 376 Qui Tarn <31 USC
O 130 Miller Act                   0 315 Airj^ane Product                Product Liability        0 690 Other                               28 use 157                          3729(a))
^ 140 Negotiable Insmimenc                   Liability            0 367 Health Care/                                                                                     0 400 State Reapportionmem
0 150 Recovery of Ovetp^meot       0 320 Assault. Libel A                Phaimaceutica]                                              iwMOPEimMuotrrma^wi                 0 410 Antitnfit
       & EnforcemetU of iudgment             Slaoder                     Personal lojury                                             □ 820 CopynghU                      0 430 Banks and Banking
0 151 Medicsa Act                  0 330 Federal Emplc^ers'              Product Li^ility                                            □ 830 Patetu                        0 450 Conunerce
0 152 Recovery of Defaulted                  Uabilhy              0 368 Asbestos Personal                                            □ 835 PaicDi - Abbreviaied          O 460 Deportation
       Student Loans               0 340ManQe                            Injury Product                                                     New Dmg Application          0 470 Racketeer InBuenced and
       (Exchides Veteraits)        0 345 Mariue Product                  Liability                                                   □ 840 Tradcmaii                           Corrupt OrgaoLzatioDs
0 153 Recovery of Overp^moTt                 Liability              PERSONAL PROPERTY                                                                                    0 4g0 Consumer Credit
       ofVeteren's Benefts         □ 350 Mottir Vehicle           0 370 Other Fraud               0 710 Pair Labor Standards         a 861 HIA(l395fI)                   0 485 Telephooe Conouner
0 160 Siockboldera'Suits           □ 355 Motor Vehicle            0 371 Truth io Leading                 Act                         □ 862 Black Lung (923)                     E^tccdoo Act
0 190 Other Contract                      Product Liability       0 380 Other Personal            0 720 LdMr/Maaagemeiit             O 863 DIWODIWW(40S(g))              0 490 Cable/Sal TV
0 195 Contract Product Liability   □ 360 Other Personal                 Property Daroage                 Relations                   □ 864 SSID Title XVI                0 850 Sccuritiea/Conunoditie^
0 196 Franchise                           Lojury                  0 385 hoperty Damage            0 740 Railway Labor Act            O 865 RSi (405(b))                    Exchange
                                   0 362 Personal Injury -               ProducI Liability        0 751 Family and Medical                                           0 890 Other Siasutoiy Actions
                                          Medical Malpractice                                            Leave Act                                                   □ 891 Agricultural Acts
                                                                                                  0 790 Other Labor Litigation                                       0 893 Environmeota] Matters
0 210 Land Condemnation            □ 440 Other Civil Ri^ts           Habeas Corpus:               0 791 Employee Retirement          0 870Tates(U.S Plaintiff        □ 895 Freedom of InfonnadoD
0 220 Foreclosure                  □ 441 Voting                   O 463 Alien Detainee                 Income Security Act                  or Defendant)                       Act
O 230 Rent Lease & Ejectmeat       0 442 EcDploymeol              0 SlOMotiona to Vacate                                             □ 871 IRS—Third Party           0 896 Arbitration
0 240 Torts to Land                0 443 Houamg/                        Sentence                                                            26 use 7609              □ 899 AdnuniaCntive Procedure
0 245 Tort Product Liability              Accommodatioiis         0 530 General                                                                                                Act/Review or Appeal of
0 290 All Other Real Proper^       D 445 Ajner. w/Disabilities - □ 535 Death Penalty                                                                                           Agency Decisicn
                                         Ell^>IoyInenl               Olheri                       0 462 Naturalizanon Application                                    0 950 Coostitutionality of
                                   □ 446 Aoser. w/Disabilities - 0 540 Mandauwa dt Other          0 465 Other Inunigrahon                                                      State Statutes
                                         Other                   0 550 Civil Rights                      Actions
                                   0 448 Educatioii               0 555 Prison Condition
                                                                  O 560 Civil Detainee •
                                                                        Condztionsof
                                                                        Coofinameat

V. ORIGIN (Place an "X" in One Box Only)
K1 OrigimI     0 1 Removed from                          □ 3 Remanded &otn                   0 4 Reinstated or            5 Transferred from      O 6 Multidistrict              O 8 Multidistrict
       Proceeding              State Court                       Appellate Court                  Reopened                   Another District             Litigation -                 Litigation •
                                                                                                                             (spec^)                      Transfer                    Direct File
                                                              Statute under which you are filing (Ihnolciu/u/isJicelima/staMes lutless dhvislM:
VI. CAUSE OF ACTION
                                       25U.S.C. Sec. 1481 etseq.                                                !
                                       Brief description of cause:
                                        Foreclosure upon chattels securing guaranteed loan in default and for deficiency Judgment
VII. REQUESTED IN                      0 CHECK IF THIS IS A CLASS ACTION                            DEMANDS                                     CHECK YES otily if demanded in complaint:
       COMPLAINT:                             UNDER RULE 23. F.R.O.P,                                 647,399.00                                JURY DEMAND:          O Yes     JflNo
VIII. RELATED CASE(S)
                                          (See jnrmtfdpnr):
        IF ANY                                                   JUDGE                                                                  DOCKET NUMBER
DATE                                                                ^gn^RpE of attorney OR^CCI^
_0!4^sh5_
FUR OFFICE USE ONLY


  RECEIPT#                     AMOUNT                                   APPLYING IFF                                     JUDGE                            MAG. JUDGE
     Case 4:19-cv-04082-KES Document 1-1 Filed 04/25/19 Page 1 of 3 PageID #: 11


                                                       PROMISSORY NOTE



                                                                                       103
    References In the boxes above are for t-endefs use only and do not Omit the applieat^ of this document to any particular loan or Ifem
                                Any item atxive conlalninq ' ■   has been omitted due to text Isnoth iimitatlohs.

Borrower:          BIRO INDUSTRIES, INC.                                   Lender          Native Ameriean Bank, N.A.
               PO BOX 467                                                                  Denver Branch
               6rooMngs,SD 57006                                                          699 18tii Street, Suite 2460
                                                                                          Denver, CO 80202


 Prindpal Amount: $680,000.00                                                                          Date of Note: May 8, 2016
 PROWSE TO PAY. BIRD INDUSTRIES, INC.("Borrower") pronises to pay to Native American Bank, N.A.(Tender"), or order, in lawftjl money
 of the Urtfted States of America, the pruicipal amount of^ Hundred Eighty Thousand A OOflOO Dollars($680,000.00), together with Interest
 on the unpaid pdncipal balance from tVlay 6, 2016, irtil pEddir fUl
 PAYHENT. SLtjoct to any paymerd cfran^ resUtlng fron chenges in the Index, Borrower will pay ttUs loan In 84 peymwts of $10,036.82
 eachpaymcid. Boircwcf's first payment isdue,kjne1, 2016, andaH sulsequentpayiTHYs areckscnttesame day of each irmthafterthaL
 Borrovwt's flrW pe^ment vdll te dua en Ntay 1, 2023, and will be lor all ^ndpel and afl accrued irderast not yet peid. PayiTBnts induda
 prircipel are! intoest LMess octwrwise a^eed or required by applicaide law, payrnerta will be appfied to All ptryi'mito aisll be           Brat to
 pennlttad charts,then to accrued intersst and then to ptinti^.
 VARIAGLE INTEREST RATE. The interest rate on this Note is subject to change from lime to lime based on changes in an indepertdent Index
 which is the the base rate on corporate loans posted by at least 70% of the 10 largest US bartks known as the Wan Street Journal US Prime
 Rate, as pubOshed in the Wall Street Journal Money Rates Section (the 'Index"). The Index Is not necessanly the lowest rate charged by Lender
 <xr its loans. If the index l>eeomes unavailable during the term of this loan. Lender may designate a substitute Incfex after nod^ng Borrower.
 Lender will tell Sorrower the current Index rate upon Borrovrer's request The Interest rate change will not occur more often than each first day
 of each calendar quarter. Borrower understands that Lender may make loans based on odrsr rates as well. The Index currsntly is 3.500% per
 annum. Interest on the unpaid prirtcipal batenee of this Note will be calculated as described rn 6ie INTEREST CALCULATION METHOD"
 paragraph using a rate of 2.750 percentage points over the Index, resuldng In an initiei rate of 6.250% per annum based on a year of 360 days.
 NOTICE: Under no drcum^snces will Uw interest rate on this Note be more Itran the maximum rate allowed by sppTicable Jaw. VMtenever
 increases occur In the interest rate, Lender, at Its opSon, may do orw or rmte of the toBowing; (A) Increase Borrower's payments to ensure
 Borrower's loan will pay olT by Its original ftnal maturity date, (B) Increase Borrower's payments to cover accruing interest (C) Increase the
 ttumber of Borrower's payment, and (D) continue Borrower's payments at the same amount and increase Borrower's final paym^
 INTEREST CALCULATION METHOD, fnterast on this Note is computed on a 365/360 basis; that Is, by applying tfie ratio of the Interest rate
 over a year of 360 days, inuttiplled by the outstanrGng pihicipal Italsnce, multiplted by the actual numbar of days the principal ttalanea is
 outstanding. AI inteiaet payable under tMs Note Is compirted using this method.
 RECEIPT OF PAYMENTS. All payments must be made In U.S. doUaia and must be received by Lettderal:
        Native American Bank, NA.
        Denver Branch
        9S9 18th Street Suite 2460
        Denver, CO 80202
 All payments must be received by Lender consistent with any written peyment instrueb'ons provided by Lender, if a payment is made consistent
 with Lender's psyment Instructions but received after 3:30 pm on a business day. Lender will credit Borrower's payment on the next tu^ness
 day.
 PREPAYMENT; MINIMUM INTEREST CHAf^E. Bonower agrees that al loan fees arc other prepaid finance charges are earned fuBy as of tfte
 date of the loan and will not be subject to refund upon early payment (whether voluntary or as a result of defeull). except as otherwise reqwreo
 by Jaw. In any everrt, even upon full prepayment of this Note, Borrower understands that Lentter is entitled to a minimum inteiest charge of
 $25-00. Other^ianBorTower'sobllgaiiontopayanyfTi'TifTunlntereMchafge, Borrower m^peyvN^out paialty Ml or a pcition of tfie arrxxint
 owed earlier than It is due. Ealy payments will not unees agmed to Lender In writirg, raCeve Bonower of Bonoweris lAligaticn to cortinue
 to make paymeits ixxter the payment sciieduie. Rather, earty payments will reduce the prncipaJ balance due and may resiJt in Borrower's
 rTBhng fewer payments. Borrower agees not to send Lender payments marked "paid In ftjir'. "Yrithout recouse", <x sinSar iMtouage if
 Borrower sends such a payment. Lander rtey accepi it without losing aiy of Lender's rights under this Note, and Bonrovswwyf rardnotJigated
 to pay any further amount owed to l.erder. All writfen cccmuinlcatioRS concerning disputed amounts, incfuding any check or other payment
 Instrument that Indicates Siat the payment constitutos 'payment In full' of ttie amourrt owed or that cs tendered with other conditions or
 Qmitatioirs or as full satisfection of a dteputed amount must be mailed or delivered to: Native American Bank, NA.; Denver Branch; 999 I8th
 StreoL Suite 2460; Denver, CO 80202.
 LATE CHARGE If a payment Is 10 days or more late. Borrower will be charged 5.000% of tte ixvakf porticn of the regdwty sciwdUed
 payment or $25.00, wMchever is greater.
INIBtBTAFTBtDeFAU-T. Upon default, including taiiure to pay upon final maturity, the total sum due under this Note will continue to accrue
interest at the interest rate under this Note. However, in no event will the interest rate exceed the maximum interest rate limitations under
 apptfcable law.
 DEFAULT. Each of the following shall constitute an event of default("Event of Defauin under this Note;
    Payment Default Borrower forks (o make any payment wfien due under Oiis Note.
    Other Defaults- Bonower falls to comply with or to perform any other term, obligation, covenant or condition contained In this Note or in
     any of the related documents or to comply with or to perfbitn any term, obfigation. covenant or cortdiaon contained in any other agreement
     between Lender and Borrower.

     Default in Favor of Third Parties. Borrower or any Grantor deteults under any loan, extension of credit, security agreernent, purchase or
     sales agraemenL or any other agreement, In favor of any other creditor or person that may materially affect any of Borrower's property or
     Borrower's ability to rwpay this Note or perform Borrower's obligafions under this Note or any of the i«ated documents.
     ^se Statamettts. Any warranty, representaOoo or statement trade or furnished to Lender by Borrower oc on Borrower's behalf under this
     Note or the reiateo documents Is felse or rrtlaleading in any materlaJ respect, either now or at the time m^e or fumi^ed or beconas tate


                                                                 BIRD EXHIBIT 1
    Case 4:19-cv-04082-KES Document 1-1 Filed 04/25/19 Page 2 of 3 PageID #: 12


                                                            PROMISSORY NOTE
Loan No:■■■                                                        (Continued)                                                                 Page 2
     or mIsleatEng at any Bme thereafter.
     Insolvency. The dissolution or termination of Borrower's existence as a going business, the insolveni^ of Borrower, the appcdntment of a
     receiver for any part of Borrower's property, any assignment for the benefit of aeditors. any type of creditor wcrkouU or the
     commencement of any proceeding under any bankruptcy or insdveniy laws by or against Borrower.
     Creditor or Forfeiture Proceedings. Commencement of foreclosure or forfeiture proceedings, whether by judicial proceeding, self-help,
     repossession or any other method, by any credSor of Borrower or by any governmental agency against any coUat^ securing the loan.
     This includes a garnishment of any of Borrower's accounts, including deposit accounts, with Lender. However, this Event of Defauit shall
     not apply if there is a good faith dispute by Borrower as to the validity or reasonableness of the claim which is the basis of the credftor or
     forfeiture proceeding and if Borrower gives Lender written notice of the creditor or forfeiture proceeding and deposfts with Lender monies or
     a surefy bond for the creditor or forfeiture proceeding, in an amount determined by Lender, in its sole discretion, as being an adequate
     reserve or bond for the dispute.
     Events Affecting Guarantor. Any of the preceding events occurs with respect to any Guarantor of any of the indebtedness or any
     Guarantor dies or becomes incompetenf or revokes or disputes the valic% of, or IfabiKty under, any guaranty of tire indebtedness
     evidenced by this Note.
     Chan^ In Ownership, Any charge in ownership of twenly-flve percent(26%)w more of the common stock of Borrower.
     Adverse Change. A material adverse ctenge octmis in Borrower's finandal condition, or Lender believes the prospect of payment or
     pertbnnanCB offttis Note is impaired
     Itisecuifty. Lender In good faith believes itself insecure.
LENDER'S RIGHTS. Upon defauB, Lender may declare the entire unpaid principal balance under this Note and all accrued unpaid interest
immediately due, and then Borrower will pay that amount
ATTORNEYS' FEE^ EXPENSES. Lender may hire or pay someone else to help collect this Note if Bomower does not pay. Borrower will pay
Lender the reasonable costs of such collection. This Includes, subject to any limits under applicable law. Lender's attorneys'fees and Lender's
legal expenses, whether or not there Is a lawsuit, including witfiout timitafion attorneys' fees and legal exp^es for bankruptcy proceedings
Oi^uding efforts to modty or vacate any autonrtatic stay or Injunction), and appeals. If not prohibited by appticabte law. Borrower also will pay
any court costs, 6i addition to all other sums provided by law.
JURY WAIVER. Lender and Borrower hereby waive toe right to any jtny trial in any action, proceeding, or counterdafm brought by efther Lender
or Borrower against toe other.
GOVERNING LAW. This Note will be governed by federal law applicable to Letider and,to toe extent not preempted           federal law, toe laws of
toe State of Cdotado witfiout regard to its conflicts of law provisions. This Note has been accepted by Lender In toe State of Colorado.
CHOICE OF VBfUE If there is a Jawsuft, Borrower agrees upon Lender's request to submit to the jurisdiction of the courts of Denver County,
State of Colorada       -
DISHONORED ITEM FEE Borrower will pay a fee to Lender of S3Q.OO if Borrower makes a payment on Borrower's loan and the itoeck or
preauthorlzed charge with which Borrower pays is later dishonored.
RIGHT OF SETOFF. To the extent parmftted by applicable law. Lender reserves a right of setoff in all Boirower's accounts with Lender(whether
checking, savings, or some other account). This includes all accounts Borrower holds jointly with someone else and all accounts Borrower may
open In toe future. However, this does not Include any IRA or Keogh accounts, or any trust accounte for which setoff would be prohibited
law. Borrower authorizes Lender, to the extent permitted by appllc^e law, to charge or setoff all sums owing on the Indebtedness against any
and all such accounts.
COLLATERAL. Borrower acknowledges this Note is secured by the following collateral described In the security Instruments listed herein:
inventory, chattel paper, accounte, equipmenL general mtangibles, fixtunas, standing timber, mineral, oil and gas and motor vehicles dKCribed in
Commercial Security Agreements dated May 6, 2016.
SUCCESSOR INTERESTS. The terms of this Note shad be binding upon Borrovrer, and upon Borrower's heirs, personal representatives,
successors and assigns, and shall Inure to the benefit of Lender and its successors and assigns.
NOTIFY; US OF INACCURATE INFORMATION WE REPORT TO CONSURTCR REPORTING AGENCIES. Borrower may notify Lender if Lender
reports any Inaccurate informat'on about Borrower's accounl(s) to a consumer reporting agency. Borrower's written tiotice describing the
specific tnaccuracyfies) should be sent to Lerxler at the following address: Native American Bank, N A 999 18th Street, Suite 2460 Denver, CO
80202.
ERRORS AND OMISSIONS. Borrower understands and agrees that in the event any of the documents evidencing and/or securing the
above-referenced Loan (the Loan) misstate or inaccurately reflect the true and correct terms and provisions of the Loan due to unilateral mistake
on the part of the Lender, mutual mistake on the part of the Lender and the Borrovirer, or clerical error, the Borrower shall upon the request by
Lerxler execute such new documents or initial sutih cxjrretted original documents as lender rtray deem necessary to remedy said Inaccuracy or
mistake. Failure by the Borrower to initial or execute such documents as requested shall constitute a delbult under the Note eiridendng toe
Loan. Borrower agrees to assume all costs including by way of iDustration and not limitation, actual expenses, legal fees and marketing ross»
for failing to reasonably comply with your requests within thirty(30)days.
GENERAL PROVISIONS. If any part of this Note cannot be enforced, this feet will not affect ttie r^ of the Note Lender may detey or fMgo
enfbrwng any of its rights or reniedies under this Note without losirg ttiem. Borrower arxl any oBier person who signs, guarantees or endor^
this Note,to ttie extent allowed by law, waive presenlm^ demand for payment, aid notice of dishonor. Upon any ct^^ in the terms ofthis
Note, and unless otherwise esqjrKdy stated in writing, no patty who signs this Note, whether as maker, guarantor, accommodatiai maker or
endorser, shall ber^e^ed lirom liability. All such parties agree that Laider may renew or extend (repealecfly and for any length of time) this
loan or release any party or guarantor or collateral; or irrpa'r, fail to reallzB upon or perfect Lender's security Interest in ttie cotiateral; and tate
any other action deemed necessary by Lender without the conserrt of or rwtice to ariyon& All such parties aJso agree that Lender may modify
this loan without the consent of or notice to anyone other than ttie party with whom the modification Is mala The cfoBgations under this Note
are Joint and several




                                                                   BIRD EXHIBIT 1
  Case 4:19-cv-04082-KES Document 1-1 Filed 04/25/19 Page 3 of 3 PageID #: 13


                                                          PROMISSORY NOTE
Loan No:                                                          (Continued)                                                    Page 3


PRIOR TO SIGNING THIS NOTE, BORROWER READ AND UNDERSTOOD ALL THE PROVISIONS OF THIS NOTE, INCLUDING THE VARWBLE
INTEREST RATE PROVISIONS. BOFiROWER AGREES TO THE TERMS OF THE NOTE.
BORROWER ACKNOWLEDGES RECEIPT OF A COMPLETED COPY OF THIS PROMISSORY NOTE.

BORROWER;




BIRD INDUSTRIE


By:
      LAURA«^ BIRD,"President of BIRD INDUSTRIES,
      INC.




LENDER-



NATIVE AMERICAN BANKjfl Ji.




 Slufinon Loeve, VP

                                 iMwPm.Vt<.19.A29j»0 C«pr.D*H USACo^Ofiitnn 1397.2916. AOIUbMiRmom. .CO LICFVUCOaLFC TR4t FOMI




                                                                 BIRD EXHIBIT 1
     Case 4:19-cv-04082-KES Document 1-2 Filed 04/25/19 Page 1 of 4 PageID #: 14


                                                  COMMERCIAL GUARANTY




    Refmnces in the boxes above are for Lender's use only and do not limit the applieabHity ofttils documerttto any particular loan or item.
                                  Arry Hem above eorWainiW'" has been omitted due to text length limtatJons.

Borrower:       SIRO INOUSTRieS, INC.                                        Lender          Nadve American Banie, NJ^.
                TO BOX 487                                                                  Denver Branch
                eAWklngs,SO 57006                                                           699 1Sth Street, SuHe 2460
                                                                                            Denver, CO 80202
Guarafttor:                 IRD




 CONTINUING GUARANTEE OF PAYMENT AND PERFORMANCE. For good and valuable eons'ldarallon, Guarantor absolutely and uncondldortally
 guarantees full and punctual payment and satlsfactlort of the Indebtedness of Borrower to Lender, and (he performance and discharge of afl
 Borrower's obiisations under the Note and tt«e Related Documents. This is a guaraitly of payment and performance and rtot of coO^ion, so
 Lender can enforce this Guaranty against Guarantor even when lender has not exhausted Lender's remedies against anyone else obrqated to
 pay the Indebtedness or agNnsI any collateral securing the indebtedness, this Guaranty or any other guaranty of the Indebtedness. Guarantor
 will make any payments to Lender or Hs order, on demattd. in legal tender of the United Sbtas of America. In 5Bnie.day funds, without set-off or
 deduction or counterdaim, arid will otherwise perform Borrower's obligabons under the Note and Related Documents. Under ttiis Guaranty,
 Guarantor's liability is unlmited and Guarantor's obligations are continuing.
 INDEBTEDNESS. The word 'Indebtedness" as used in this Guaranty means all of die prino^l amount outstanding from lime to time and at any
 one or more times, accrued unpaid Interest thereon and all collection costs and legal expenses related thereto permitted by law. attorneys'fees,
 arising from any and all debts, liabilities and obligations of every nature or form, now existing or hereafter arising or acquired, that Borrower
 indhridually or collecUvely or Interchangeably with others, owes or will owe Lender.'Indebtedness* includes, without limitation, losns. advances,
 debts, overdraft indebtedness, credi card Indebtedness, lease obSgationa. liabilities and obligations under arty interest rate protection
 agreements or fore^n currency exchange agreements or commodity price protection agreements, other obligations, and Habllitles of Borrower,
 and any present or mture judgments agsinst Borrower, future advances, loans or transactions that renew, extertd. modily, refinance, consolidate
 or gubsiituM these debts, liabilities and obligations whether voluntarily or involuntarily ircuired; due or to become due by their terms or
 acceleration: absolute or contingent: liquidated or unliiiuidsted: determined or undetermined: direct or Indirect: prknaiy or secondary In nature or
 arising from a guaranty or surety; secured or unsecured; joint or several or joint and several: evidenced try a negotiable or non-negotlable
 instrument or writing; originated by Lender or another or others: barred or une^rceafale against Borrower for any reason whatsoever; for any
 IransacUons that may be voidable for any reason (such as infancy, litsanlty, ultra vires or otherwise): and originated then reduced or
 extingulshsd and then afterwards inaeased or reinstated.
 If Lendar presently holds one or more guaranties, or hereafter receives additional guaranties from Guarantor. Lender's rights under all guaranties
 shal be cumulative. This Guaranty shall not (unless specifically provided balow to the contrary) affect or invalidate any such other guaranties.
 Guarantor's liability will be Guarantors aggregate liability under the terms of this Guaranty and any such ottrer unlerminated guaranties.
 CONTINUING GUARANTY. TTIIS JS A 'CONTINUINQ GUARANTY* UNDER WHICH GUARANTOR AGREES TO GUARAMTEE THE FULL AND
 PUNCTUAL PAYMENT. PERFORMANCE AND SATISFACTION OF THE INDEBTEDNESS OF SORROUNiER TO LENDER. NOW EXISTING OR
 HEREAFTER ARISING OR ACQUIRED. ON AN OPEN AND CONTINUING BASIS. ACCORDINGLY, ANY PAYMENTS MADE ON THE
 INDfflTEDNESS WIU NOT DISCHARGE OR DIMINISH GUARANTOR'S OBLIGATiONS AND LIABfLfTY UNDER THIS GUARANTY FOR ANY
 REMAINING AND SUCCEEDING INDEBTEDNESS EVEN lAHEN ALL OR PART OF THE OUTSTANDING INOQTEONESS MAY BE A 2BtD
 BALANCE FROM TIME TO TIME.

 DURAT10K OF GUARANTY. This Guaranty will take effect when received by Lender without the necessl^ of any acceptance by Lender, or any
 notice to Guarantor or to Borrower, and will continue In full force until all the indetXedness incurred or contracted before receipt by Ijender of
 any notice of revocation shall have been fuHy and finally paid and satisfled and all of Guarantors other obligations under this Guaranty shall have
 been performed In full, if Guarantor elects to revoke this Guaranty, Guarantor may only do so In writing. Guarantors wrftten notice of
 revocation must be mailed to Lender, by certified mal. at Lenders address fisted above or such ether place as Lender may design^ in writing.
 Written revocation of Otis Guaranty will apply only to new Indebtedness created after actual receipt by Lender of Guarantors written revocation.
 For this purpose and without llmliallon. the term 'new Indebtedness" does not Include the Indebtedness which at the time of notice of
 revocation is conllngent. unfiquidated, undetermined or not due and which later becomes absolute, fiquidated, determined or due. For this
 purpose and without Bmltation. 'new Indebtedness' does not Include all or part of the Indebtedness that Is; tncurred by Borrower prior to
 revocation; incurred under a commitment that became binding before revocation; any renewals, extensiorts, substiMlons, and modtftcatlons of
 the Indebtedness. This Guaranty shall bind Guarantor's estate as lo the Indebtedness created both before and after Guarantor's death or
 Incapacity, regardless of Landers actual notice of Guarantor's death. Subject to the foregoing. Guarantors executor or administrator or other
 legal representafive may terminate this Guaranty in the same manner in which Guarantor might have terminated it and with the same effect.
 Release of any other guarantor or termination of any other guaranty of the Indebtedness shall not affect Oie Ifabll'rty of Guarantor under this
 Guaranty. A revocation Lender receives from any one or more Guarantors shall not affect the liabltlty of any remaining Guarantws under this
 Guaranty, tt is anticipaiad tfat fluctuations may occur in ttsa aggregata amount of tha indebtedness covered by this Guaranty, and Guarantor
 specifically acknowtodges and agrees that reductfons In the anomt of the ImMXedness, even to sro dcUats ($0.00), stsdl not constttute a
 termination of this Guaranty. This Guaranty is binding upon GiBtantor and Guarantor's halts, successors aid assigns so Icr^ as any of the
 Indebtedness remains unpaid and even though the Indebtadnass may from time to time be aaro dollais($0.00).
 GUARANTOR'S AUTHORIZATION TO LBIDK Guarantor authorizes Lender, eltiter before or after any revocation hereof, without rwtfca or
 demand and without lessening Guarantor's BAIII^ raider this Gueran^,from time to time: (A) prior to revocation as set forth above, to make
 one or more addHional secured or unsecured loans to Borrower, to lease equipment or other goods to Borrower, or otherwise to extend
 sddHlonal credit to Borrower; (8) to alter, corr^Momise, renew, extend, accelerate, or otherwise change one or more times ^e lime for payment
 or other terms of the Indebtedness or any part of the indebtedness, including Increases and decreases of the rate of tntsrest on the
 indebtedness; extensions may be repeated and may be for longer than the oi^ind loan teim; (C) to take and hold security for the payment of
 this Guarauity or Uie Indteutedness, and exchange, enforce, waive, subordinate, fell or oecide rot to pertecL and rslsase any su^ security, with
 or without the substitution of new colaterai; (D) to release, substitute, agree not to sue. or deal with any one or mote of Borrovrer's sureties,
endorsers, or other guarantors on any terms or ki any manner Lender may tfioose; (© to determine how. when and what appfication of
payments and credits shal be made on die Indebtedness: (F) to apply swSi security and directi the order or manner of sale thereof including
without llmilalior. any nonjudiclal sale parmiSed by the terms of Bie controirmg security agreement or deed of trust as Lender in its dlecietion
may determine: (G) to sell, transfer, assign or grant participations in all or any part of the Indebtedness; and (H) to assign or transfer this


                                                                 BIRD EXHIBIT 2
    Case 4:19-cv-04082-KES Document 1-2 Filed 04/25/19 Page 2 of 4 PageID #: 15



                                                     COMMERCIAL GUARANTY
Loan No:                                                        (Continued)                                                                Page 2

Guaranty in whole or in part
GUARANTOR'S REPRESENTATIONS AND WARRANTIES. Guarantor represents and warrants to Lender that (A) no representations or
agreements of any idnd haye Iteen made to Guarantor which would limit or gualify in any way the terms of this Guaranty; ® this Guar^ Is
execut^ at Borrower's request and not at the request of Lender; (C) Guarantor has full power, right and aLthoi% to enter into this Guaranty;
(D) the'provisions of this Guaranty do not conflict with or result in a defau# under any agreement or other instrument binding upon Guarantor
and do not result in a violation of any law, regulation, court decree or order appficabte to Guarantor (E) Guarantor hes not and will not. without
the prior written consent of Lender, sell, tease, assign, encumber, hypothecate, transfer, or otherwise dispose of all or 6ut>stant!ally all of
Guarantor's assets, or any interest therein; (F) upon Lender's request. Guarantor will provide to Lender financial and credit information in form
acceptable to Lender, and all such financial intbrmation which currently has been, and all future financial infbnnation which will be provided to
Lender is and will be true and correct in all material respects and fairfy present Guaranlohs financial condition as of the dates the financial
Information is provided; (G) no material adverse rfliange tias occurred in Guarantor's financial condition since the date of the most recent
financial statements provirJed to Lender and no event has occurred which may materially adversely affect Guarantor's financial condition; (1^
 no litigation, claim, investigation, administrative proceeding or similar action (including those for unpaid taxes) against Guarantor is p^Ing or
threatened; (I) Lender has made no representation to Guarantor as to the credilworfliiness of Borrower; and (J) Guarantor has established
adequate means of obtaining from Borrower on a continuing basis information regarding Borrower's finanaal condition. Guarantor agrees to
keep adequately informed from such means of any facts, events, or circumstances which might in any way affect Guarantor's risKs under this
Guaranty, and Guarantor further agrees that, absent a request for information, Lender shall have no obligaflon to disclose to Guarantor any
infarmation or documents acquired by Lender in the course of its refationship with Borrower,
GUARANTOR'S FtNANClAL STATEMENTS. Guarantor agrees to furnish Lmler with the following:
     Anmial Statements. As soon as available, but m no event later than 15 days after the end of each fiscal year. Guarantor's balance sheet
     and income statement for the year ended, prepared by Guarantor.
     Tax Returns. As soon as available, but in no event later than 15 days after the applicabie filing date for the tax reporting period ended.
     Guarantor's Federal arvd other governmental tax returns, prepared by a tax professional satisfectory to Lender.
All financial reports required to be provided under this Guaranty shall be prepared In accordance with GAAP, applied on a consistent basis, and
certified by Guarantor as being true and correct.
GUARANTOR'S WAIVERS. Except as prohibited by applicable law. Guarantor waives any right to require lender (A) to continue tending
money or to extend other credit to Borrower, (B) to make any presentment, protest, demand, or notice of any kind, including notice of any
nonpayment of the Indebtedness or of any notipa^ent related to any collatei^, or notice of any action or nonactlon on the part of Borrower,
Lender, any surety, endorser, or ottier guarantor in connection with the Indebtedness or In connection with the creation of new or additlonaf
loans or obligations; (C) to resort for payment or to proceed directly or at once against any person, Incfodlng Borrower or any other guarantor;
(D) to proceed directly against or exhaust any collateral heid by Lender from Borrower, any other guarantor, or any other person;        to give
notice of the terms, Cme. and place of any pubfic or private sale of personal property security held by Lender from Borrower or to comply with
any other applicable provisions of the Unifomi Commercial Code; (F) to pursue any other remedy within Lender's power; or (e) to commit any
act or omission of any kind, or at any time, with respect to any matter vvhafsoaver.
Guarantor also waives any and all rights or defenses based on suretyship or impainment of coliatenal including, but not limited to, any rights or
defense arising by reason of (A) any "one action" or "anti-defidency" law or any other law which may prevent Lender from bringing any
action, including a claim for deficiency, against Guarantor, tjefore or after Lender's commencement or completion of any foiedosuie action,
eiltier Judicially or by exercise of a power of sale; (B) any elediort of remedies by Lender which destroys or otherwise adversely affects
Guarantor's subrogation rights or Guarantor's rights to proceed against Borrower for reimbursement, induding without limitah'on, any loss of
F^hts Guarantor may suffer by reason of any law limiting, qualifying, or discharging the indebtedness; (Q any disability or other defense of
Borrower, of any other guarantor, or of any other person, or by reason of the cessation of Borrower's liability from any cause whatsoever, other
than payment in full In legal tender, of ttie Indebtedness; (D) any right to claim discharge of the Indebtedness on the basis of unjustified
impairment of any collaterel for the Indebtedness; (E) any statute of limitations, if at any time any action or suit brougiit by Lender aganst
Guarantor Is commenced, there is outstanding Indabt^ess which is not baned by any appRcable statute of limitations; or (F) any defenses
given to guarantors at law or in equity other than actual payment and perfonmance of the indebtedness. If payment is made tiy Borrower,
wtiether voluntarily or otherwise, or by any third party, on the Indebtedness and thereafter Lender is forced to remit the amount of that payment
to Borrower's trustee In bankmptcy or to any similar person under any federal or state bankruptcy law or law for the relief of debtors, the
Indebtedness shall be considered ur^'d for the purpose of the enforcement of this Guaranty.
Guarantor further waives and agrees not to assert or dahn at any time any deductions to the amount guaranteed under this Guaranty for any
claim of setoff, counterclaim, counter demand, recoupment or similar rIghL whether such claim, demand or right may be asserted by the
Borrower, the Guarantor, or both.
GUARANTORS UNDERSTANDING WITH RESPECT TO WAIVERS. Guarantor warrants and agrees that each of the waivers set forth atjove is
made with Guarantor^ full knowledge of its ssnificanoe and consequences and that, under the circumstances, the waivers are reasonable and
not contrary to public policy or law. If any such waiver is deterinined to tie contrary to any applicable law or public poDcy, such waiver strall be
effective only to the extent permitted    law or public poilcy.
SUBORDINATION OF BORROWER'S DEBTS TO GUARANTOR. Guarantor agrees that the Indebtedness, whether' now existing or hereafler
created, shall be superior to any daim that Guarantor may now have or hereafter acquire against Borrower, whether or not Borrower becomes
insohrent Guarantor hereby expressly sutwrdinates any claim Guarantor may have against Borrower, upon any account whatsoever, to any
claim that Lenda" may now or hereafter have against Borrower, In the event of insolvency and consequent fiquidation of Bte assds of Borrower,
through bankruptcy, by an assignment for the benefit of creditors, by voluntary liqurdation. or otherwise, the assets of Borrower applicabte to
the payment of the claims of both Lender and Guarantor shall be paid to Lender and shall be first applied by Lender to the Indebtedness.
Guarantor does trereljy assign to Irender all claims which it may have or acquire against Borrower or against any assignee or trustee in
bankruptcy of Borrower; prmrided however, that such assignment shall be affective only for the purpose of assuring to Lender full payment In
legal tender of the Indebtedness. If Lender so requests, any notes or credit agreements now or hereafter evidena'ng any debts or obligations of
Borrower to Guarantor shall be mariced with a legand that the same are subject to this Guaranty and shall be delivered to Lender. Guarantor
^ees, and Lender is heretjy authorised, In the name of Guarantor, from time to lime to file financing statements and conBnuation statements
and to execute documents and to take such other actions as lender deems necessary or appropriate to perfecL preserve and enforce its rights
under this Guaranty.
MISCELLANEOUS PROVISIONS. The following miscellaneous provisions are a part of this Guaranty;
    Amendments. This Guaranty, together with any Related Documents, constitutes the entire understanding and agreement of the parties as
    to the matters set forth in this Guaranty. No alteration of or amendment to this Guaranty shall be effective unless given In writing and
    signed by the party or parties sought to be charged or bound by the alteration or amendment.



                                                                BIRD EXHIBIT 2
    Case 4:19-cv-04082-KES Document 1-2 Filed 04/25/19 Page 3 of 4 PageID #: 16


                                                      COMMERCIAL GUARANTY
Loan No:HHH                                                      (Continued)                                                                Page 3
     Attorneys' Fees; Expenses. Guarantor agrees to pay upon demand all of Lender's reasonable costs and expenses, including Lender's
     attorneys' fees and Lender's legal expenses, incurred in connection wltti ttie enforcement of this Guaranty. Lender may hire or pay
     someone else to help enforce this Guaranty, and Guarantor shall pay the reasonable costs and expenses of such enforcement Costs and
     expenses include Lender's attorneys' fees and legal expenses whether or not there is a lawsuft, including attorneys' fees and legal
     expenses for bankruptcy proceedings (including efforts to modity or vacate any automatic stay or injunction), appeals, and any anticipated
     po^-judgment coltectran services. Guarantor also sfrall pay all court costs and such additional fees as may be directed by the court
     Caption Headings. Caption headings in this Guaranty are for convenience purposes only and are not to be used to interpret or define the
     provisions of this Guaranty.
     Governing Law. This Guaranty will be governed by federal law applicable to Lender and, to the extent not preempted by federal law, the
     laws of the State of Colorado witiiout regard to its conflicts of law provisions.
     Choice of Venue, If ttiere is a lawsuit Guarantor agrees upon Lender's reque^to submit to foe jurisdiction of foe courts of Denver County,
     State of Cokxada
     Integration. Guarantor further agrees that Guarantor has read and fully understands the terms of tliis Guaranty; Guarantor tras had the
     opportuniV to be advised by Guarantor's attorney with respect to this Guaranty, the Guaran^ fully reflects Guarantor's intentions and parol
     eviidence is not required to interpret the terms of this Guaranty. Guarantor hereby indemnifies and holds Lender tiarmless from ail fosses,
     claims, damages, and costs (including Lerrdeds attorneys'fees) suffered or Incurred by Lender as a result of any breach by Guarantor ofthe
     warranties, Fepresentatrons and agreements of this par^raph.
     Interpretation. In ail cases where there is more than one Borrower or Guarantor, then all words used in this Guaranty in the singular stiaD
     be deemed to have been used In the plural where the context and construction so require; and where there is more than one Borrower
     named in this Guaranty or when this Guaranty is executed by more than one Guarantor, ttie words "Borrower" and "Guarantor^
     respectiveiy shaD mean all and any one or more of them. The words "Guarantor," "Borrower," and "Lender" include the heirs, successors,
     assigns, and transferees of each of them. If a court finds that any provision of this Guaranty is not valid or should not be enforced, lhat
     fact by itself will not mean that the rest of this Guaranty wriii not be valid or enforced. Therefore, a court will enforce the rest of the
     provisions of fois Guaranty even if a provision of this Guaranty may be found to be InvaBd or unenforceable. If any one or more of
     Borrower or Guarantor are corporations, partnerships, limited liability companies, or similar enb'Bes, it is not necessary for Lender to irtquire
     into the powers of Borrower or Guarantor or of the officers, directors, partners, managers, or other agents acting or purporting to act on
     their behalf, and any indetiledness made or created in reliance upon the professed exerdse of such powers shall be guaranteed under this
     Guaranty.
     Notices. Any notice required to be given under this Guaran^ shall tie given In writing, arrd, except for revocation notioes by Guarantor,
     shall be effective when actuaJly delivered, when actually lecerued by tel^csimile (unless otherwise required by law), when deposited with
     a nationally recognized overnight courier, or, if mailed, when depiosited in the United Stales mail, as fli^ class, ceiiiffed or registered mail
     postage prepaid, directed to the addresses shovim near the beginning of fois Guaranty. All revocation notices by Guarantor shall be in
     writing and shaB be effective upon delivery to Letxler as provided in ttie section of this Guaranty entitled "DURATION OF GUARANTY."
     Any party may change its address for notices under this Guaranty by giving fonrrai written notice to the ctlier parties, specitying that foe
     purpose of foe notice Is to change foe parys address. For notice purposes. Guarantor agrees to keep Lender informed at ail times of
     Guarantor's current address. Unl^ otherwise provided or required by law, if there is more than one Guarantor, any notice given by Latxler
     to any Guarantor is deemed to be notice given to ail Guarantors,
     No Waiver by Lender. Lender shall not tie deemed to have waived any rights under this Guaranty unless such waiver is given In writing and
    signed by Lender. No delay or omission on the part of Lender in exerctsi^ any right shall operate as a waiver of such r^ht or any ofoef
     right. A waiver by Lender of a provision of fois Guaranty stiaD not pne^utlice or constitute a waiver of Lender's right otherwise to demand
    strict compBance with that provision or any other provision of fois Guaranty. No prior waiver by Lender, nor any course of deaBng between
     Lender antJ Guarantor, shaB constitute a waiver of any of Lender's rights or of any of Guarantor's obligations as to any future transactions.
     Whenever the consent of Lender is required under fois Guaranty, the granting of such consent by Lender in any Instance shaK not constitute
     continuing consent to sifesequent instances where such consent is required and in all cases such consent may be granted or withheld in
    foe sole discretion of Lender.

    Successors and Assigns. Subject to any Bmitatlons stated in fois Guaranty on transfer of Guarantor's interest this Guaranty shall be
     binding upon and inure to the benefit of the parties, ttieir successors and assigns.
     Waive Jury. Lender and Guarantor herelty waive ttia right to any jury trial In arty action, proceeding, or counterclaim brought by either
    Lander or Guarantor agairst the other.
DEFlNrnONS. The following capitalized words and terms strali tiave tfie following meanings when used in this Guaranty. Unless specifically
stated to the contrary, all references to dollar amounts shall mean amounts in lawful money of foe United States of America. Words and tenns
used in foe singular shaB include foe pluraL and the plural shaB fticiude the singular, as the context may requtre. Words and terms not otherwise
defined in this Guaranty shall have the meanings attributed to such terms in foe Uniform Commercial Code;
    Borrower. The word "Borrower" mearre BIRD INDUSTRIES, INC. and includes all co-signers and co-makers signing foe Note and all their
    successors and assigns.
    GAAP. The word "GAAP" means generaBy accepted accounting principles.
    Guarantor. The word "Guarantor means everyone signing this Guaranty, including without limitation LAURA J, BIRD, and in each case,
    any signer's successors and assigns.
    Guaranty. The word "Guaranty" means this guaranty from Guarantor to Lender.
    Indebtedness. The word "indebtedness" means Borrower's indebtedness to Lender as more particularly described in this Guaranty.
    Lender. The word "Lender means Native American Bank, N J\., its successors and assigns.
    Mota. The word "Note" means and includes without limitation all of Borrower's promissory notes and/or credit agreements evidencing
    Borrower's loan obligations in favor of Lender,together with all renewals of, extensions of. modifications of, refinancings of, consolidations
    of and substitutions fer promissory notes or credit agreements.
    Related Documents. The words "Related Documents" mean all promissory notes, credit agreements, loan agreements, enwronmenfal
    agreements, guaranties, security agreements, mortgages, deeds of trust, security deeds, collateral mor^ages, and ail other instruments,
    agreements and documents, whether now or hereafter existing, executed in cormeclion with the Indebtedness.




                                                                 BIRD EXHIBIT 2
    Case 4:19-cv-04082-KES Document 1-2 Filed 04/25/19 Page 4 of 4 PageID #: 17



                                                 COMMERCIAL GUARANTY
Loan No:                                                     (Continued)                                                                  Page 4


EACH UKDa^K3NED GUARANTOR ACKNOWLEDGES HAVING READ ALL THE PROVISIONS OF THIS GUARANTY AND AGREES TO ITS
TERMS. IN ADDITION, EACH GUARANTOR UNDERSTANDS THAT THIS GUARANTY IS EFFECTIVE UPON GUARANTOR'S EXECUTION AND
DELIVERY OF THIS GUARANTY TO LENDER AND THAT THE GUARANTY WILL CONTINUE UNTIL TERMINATED IN THE MANNER SET FORTH
IN THE SECTION TITLED "DURATION OF GUARANTY". NO FORMAL ACCEPTANCE BY LENDER IS NECESSARY TO MAKE THIS GUARANTY
EFFECTIVE. THIS GUARANTY IS DATED MAY 6,2016.

GUARANTOR:




                                             INDIVIDUAL ACKNOWLEDGMENT
                                                                                                                   LEAH LANDES
STATE OF      C-o/ofa.cijo                                            )
                                                                                                                   NOTARY PUBUC
                                                                                                                STATE OF COLORADO
                                                                      )SS                                      NOTARY ID 20144041680
                                                                                                             HY COMMISSION EXPIRES 1<K7flOl8
COUNTY OF.      1_A.                                                  )


On this day before me, the undersigned Notary Public, personally appeared LAURA J. BIRD, to me known to be the IndMdua] described in and
who executed the Commerciat Guaranty, and acknowledged that he or she signed the (^jaranfy as tiis or her ftee and voluntary act and deed,
for the uses and purposes therein mentioned.       ,»
Given under my hand and offieial seal this      ^                    dav of                                       ,20           .
                                                                            Residing at_

Notary Public in and for the State of_ ColourO-cio                          My commission expires /                     C30 I



                                                  CooLD*HU8AC«nmt»ie»r.2ett. Mll«Han   •CO L-OTtPLKaOfC TROI PM




                                                              BIRD EXHIBIT 2
    Case 4:19-cv-04082-KES Document 1-3 Filed 04/25/19 Page 1 of 7 PageID #: 18


                                               BUSINESS LOAN AGREEMEN i



                                                                                          103
   References in the boxes above are for Lender's use only and do not rimltthe appllcablllly of this document to any particular loan or item,
                             Any "rtem above containing         has been omitted due to text length Umttatlons.

Borrower:      biro industries,inc.                                           Lender          Native American Bank, NJL.
               PC BOX 487                                                                     Denver Branch
               Brooklngs,SO 57006                                                             999 18th Street, Suite 2460
                                                                                              Denver,CO S02O2



 THIS BUSINESS LOAN AGREEMENT dated May 6, 2016, Is made and teoeoitsd between EOV INDUSTTa^ INa ("Barawei") texl Nafive
 American Bank,.N.A. C'^-teidec") on the following temts and condflona. Bonower has received prior commociai leans from Lender or has
 appOed to Lender fer a uaiimiddl loan or loans cr other flnamaal accommodation^ Indudng those wfachnrEy be described on ary exhibit or
 schedule attached to IHs Agreement Bonower underetands and a^ees 9iat (A) In granbng, renewing, or entendng any Loart Lendbr is
 relying ificnBonnwa'sr^iressntaQans, wananlies, and a^ieeiTBnls as set faith ki this Ageement; (B) the granting, renewvlna or extendb^
 of any Loan ty Lender at all timesshall be subject to Landsi^ sole Judgnent and dscreiian;and (C) all such Loetb stxil bo and reiTBin subject
 to the tenrB and caxtUaB ofthfe Agreement
 TERM. This Agreement shaH be effective as of May 6, 2016. and shall continue in full force and effect until sudi time as all of Bonower's
 Loans in favor of Lender have been paid In full, Including principal, interest, costs, expenses, attorneys' fees, and other fees and charges, or
 until May 1, 2023.
 CONDITIONS PRECEDENT TO EACH ADVANCE. Lender's obSgation to maKe the Inib'al Advance and each subsequent Advance under this
 Agreement shall be subject to the fultaiment to Lender's satisfecllon of aS of the conditions set forth in this Agreement and In the Related
 Documents.
     Loan Documents. Borrower shall provide to Lender the feliowing documents for the Loan: (1) the Note; P) Security Agreements
     granting to Lender security Interests in the Coltateral; (3) financing statements and all other documents perfecting Lender's Securty
     Interests; (4) evidence of Insurance as required below; (5) guaranties; {6) together with an such Related Documents as Lender may
     require for the Loan; all in form and substance satisfactory to L^er and Lender's counsel.
      Borrower's AuttiorizaUon. Borrower shall have provided in ferm and sutistance satisfactory to Lender property certified resolutions, duly
     autlMrizing the execution and delhreiy of this Agreement, the Note and the Related Documents. In addition, Borrower shall have provided
     such other resolutions, authorizations, documents and instruments as Lender or its counsel, may require.
     Payment of Fbes and Expenses. Borrower shall have paid to Lender ail fees, charges, and other eiqpenses which are then due and payable
     as specified In this Agreement or any Related Document.
     Representations and Warranties. The representafions and warranties set forth in this Agreement in the Related Documents, and In any
     document or certificate delivered to Lender under this Agreement are true and correct.
     No Event of Default There shall not eidst at the time of any Advance a condition which would constitute an Event of Defeult under this
     Agreement or under any Related Document.
 REPRESENTATIONS AND WARRANTIES. Borrower represents and warrants to Lender, as of the date of this Agreement, as of the date of each
 disbursement of loan proceeds, as of the date of any renewaL extension or modification of any Loan, and at all times any Indatrtedness exists:
     Organization. Borrower Is a corporation fer profit which is. and at all lanes shall be, duly organized, validly existing, and In good standing
     under and by virtue of the laws ofthe State of South Dakota. Borrower is duly authorized to transact business in all other slates in which
     Borrower Is doing business, having obtained all necessaiy filings, governmental licenses and approvals for each state in which Borrower is
     doing business. Spedflcally, Borrower is, and at all times shall be, duly quafified as a foreign coiporation in all states in which the failure to
     so qua% would have a material adverse effect on its business or financial condition. Borrower has the full power and authority to own its
     properties and to transact the business in which It is presently engaged or presently proposes to engage Bon-ower maintains its principal
     office at 20O N 3F® STREET, BISA^ARK, NO 58501. Unless Borrower has designated otherwise In wilBng, this Is the principal office at
     which Borrower he^ its books and records including its records concerning the Collatetal. Borrower will nofily Lender prior to any change
     In the location of Borrower's state of organization or any change in Borrower's name Borrower shall do all things necessary to preserve
     and to keep In fell force and effect its existence, rights and privileges, and shall comply with all regulations, rules, ordinances statutes,
     orders and decrees of any governmental or quasl-govemmentai authority or court appEc^te to Borrower and Borrowetfe business acfivifies.
     AsstBiiei] Business Names. Borrower has filed or recorded all documents or filings required by law relating to all assumed business names
     used by Borrower. Excluding the name of Borrower, the following Is a complete list of all assumed busfeess names under which Borrower
     does business: None.

     Authorization. Borrower's execution, delivery, and perfonnarrce of this Agreement and all the Related Documents ftave been duly
     authorized by alt necessaiy action by Borrower and do not conflict with, result in a violation of. or cortstitute a defeult under (1) any
     provision of (a) Borrower's articles of incorporation or organization, or bylaws, or (b) any agreement or other instrument binding upon
     Borrower or (2) any law, governmental legulaeon, court decree, or order applicable to Borrower or to Borrowers properties.
     Financial Information. Eadi of Borrower's flnanciai statements supplied to Lender truly and completely disclosed Borrower's finandal
     condition as of the date of the statement, and there has been no material adveree change In Borrower's financial condition subsequent to
     the date of the most recent financial statement supplied to Lender.' Borrower has no material contingent obligafiorrs except as disclosed in
     such financisi statements.

     Legal Effect. This Agreement constitutes, and any instniment or agreement Borrower is required to give under this Agreement when
     delivered will constitute legal, valid, and binding obpgations of Borrower enforceable against Borrower in accordanoe with their resperitive
     terms.

     Properties. Except as contemplated by this Agreement or as previously disclosed in Borrower's finandal statements or in writing to Lender
     and as accepted by Lender, and except for property fax Hens for faxes not presently due and payable. Borrower owns and Iras good title to
     all of Borrower's properties free and dear of ail Security Interests, and has not executed any security documents or financing statements
     relating to such properties. All of Borrower's properties are titled in Borrower's legal name, and Borrower has not used or          a financing
    statement imder any other name for at least the last five (5) years.
     Hazardous Substances. Except as cfisdosed to and acknowledged by Lender in writing. Borrower represents and warrants that (1) During


                                                                 BIRD EXHIBITS
    Case 4:19-cv-04082-KES Document 1-3 Filed 04/25/19 Page 2 of 7 PageID #: 19


                                                  BUSINESS LOAN AGREEMENT
Loan No:                                                        (Continued)                                                               Page 2
    the period of Borrower's ownership of the CoUatena), there has been no use. generation, manufacture, storage, treatment disposal, tetease
    or threatened release of any Hazardous Substance by any person on, under, about or from any of the Coltateral. (2) Borrower has no
    knowledge of, or reaswi to tjellewe that there has lieOT (a) any breach or violation of any Environmental Laws; (b) aiy use, generation,
    manufacture, storage, treatment, disposal, release or tfireatened release of any Hazardous Substance on, under, about or from the
    Coliatetal by any prior owners or occupants of any of the Collateral; or (c} any actual or threatened litigafion or claims of any kind by any
    person relaBng to such matters. (3) Neither Borrower nor any tenant contractor, agent or other authorized user of any of the Collateral
    shall use, generate, manufacture, store, treat, dSspose of or release any Hazardous Substance on, under, about or from any of the
    CoSateral; and any such activity shall be conducted in compliance with all applicable federal, state, and local laws, legulafions, and
    ordinances, including without Bnitation alt Environmerrtal Laws. Borrower authorizes Lender and its agents to atter upon the Collateral to
    make such inspections and tests as Lender may deem approprfale to determine compliance of the Collateral with this secgon of the
    Agreement Any Inspections or tests made by Lerrder sh^ be at Borrower's expense and for Lenders purposes only and shall not be
    construed to create any responsfaility or liability on the part of Lender to Borrower or to any other person. The representations and
    warranfies contained herein are based on Borrowers due diligence in invesfigaling the Collateral for hazardous waste and Haz^ous
    Substances. Borrower hereby C1) releases and waives any future daims against Lertcler for indemnity or contnTurtion In the event
    Borrower becomes liable for deamrp or other costs under any such laws, and (2) agrees to indemnify, defend, and hold harmless Lender
    against any and all claans, losses, liabirrties, damages, penalties, and experrses which Lender may directly or indirecBy sustain or suffer
    resulting fiom a breach of tfiis section of the Agreement or as a consequence of any use, generation, manufacture, sttMage, disposal,
    release or threatened release of a hazardous waste or substance on the CoHateraL The provisions of this section of the /^reement
    tnciuding the obligatiori to indemnily and defend, shall survive the payment of the Indebtedness and the termination, expiration or
    satisfaction of thb Agreement and shall not be affected by Lenders acquisition of any interest In any of the CoUatenal, whether by
    foreclosure or otherwise.
    Litigation and Claims. No ntfgatlon, claim, investigation, administrative proceeding or similar action (including those for unpaid taxes)
    against Borrower is pending or threatened, and no other event has occurred which may materially adversely affect Borrower's financial
    eondifion or properties, other than litigation, claims, or other events. If any, that have been disdosed to and acknowledged by Lender in
    writing.
    Taxes. To the best of Borrower's knowledge, all of Borrower's tax returns and reports that are or were required to be filed, have been
    filed, and all taxes, assessments and other governmental charges have been paid In full, except those presently being or to be contested by
    Borrower in good faith in the ordinary course of business and for which ad«;uate reserved have been provided.
    Uen Priori^. Unless otherwise previously disclosed to Lender in writing. Borrower has not entered into or granted any Security
    Agreements, or permitted the filing or attadiment of any Security Intereste on or affecting any of the Collateral directly or indirectly
    securing repayment of Borrower's Loan and Note, that would be prior or that may In any way be superior to lenders Security Interests and
    rights in and to such Collateral.
    Binding Effbct This Agreement, the Note, ail Security Agreements (if any), and all Belated Documents are binding upon the signers
    thereof, as well as upon their successors, representatives and assigns, and are legally enforceable in accordance with their respective
    tarms.

AFFIRMATnrE COVENANTS. Borrower covenants and agrees with Lender that, so long as this Agreement remains in effect, Borrower will:
    Notices of Ciaims and Litigation. Promptly Inform Letxler in writing of (1) all material adverse changes In Borrower's financial condition,
    and (2) all existing and all threatened litigation, claims. Investigations, administrative proceedings or similar actions afiiedtng Borrower or
    any Guarantor which could materially affect the financial condition of Borrower or the financial condition of any Guarantor.
    Pinanctal Records. Maintain Its books and records In accordance with GAAP, applied on a consistent basis, and permit Lender to examine
    and audit Borrower's books and records at all reasonable times.
    Financial Statements. Ftxnish Lender with the following:
        Tax Returns. As soort as avall^Ie, but in no event later than 15 days after the applicable filing date for the tax reporting period ended,
        Borrower's Federal and other governmental tax returns, prepared by a tax professiorial satisfactory to Lender.
        Additional Requirements.
        Intarim Statemonts
        As soon as available, but in no event later than forty five (45)days after the end of each fiscal quarter, Borroweris tralance sheet aid
        income statement for the fiscal quarter ended and Borrower's balance sheet and Inconrie statement for the period starting first day of
        the fiscal year to the end of the fiscal quarter ended, prepared by Borrower.
        Pfltsonal Tax Rntums
        As soon as available, but In no event later than fifteen (15) days after the applicable filing d^ for the tax reporting period ended.
        Guarantor's Federal and other governmental tax returns, prepared by a tax prof^bnal satisfactory to Lender.
        PBisonal Fmanctot Statcmante
        As soon as avaii^e, but in no event later than one hundred twenty (120) days after the end of each fiscal year. Guarantor's balance
          sheet and income statement for the year ended, prepared try the Guarantor.
    All financial reports required to be provided under this Agreement shaD be prepared in accardance with GAAP, applied on a consistent
    basis, and certified by Borrower as tjeirg true and correct
    Additional Information. Furnish such additional infonnation and statements, as Lender may request from time to time.
    Financia)(tenants and Ratios. Comply with the following covenants and ratios:
        Tangible Net Worth Requirements. Borrower shall comply with the following net worth ratio requirements:
               DetJt / Worth Ratio. Maintain a ratio of Debt / Worth not in excess of 2.500 to 1.000. The ratio "TJebt / Vtforth" means
               Borrovirer's Total LiabQities dnrided try Bcxrower'sTan^ble Net Wbfth. This leverage ratio will tie evaluated as Of yearenil
        Additional Requirements.
        Debt Servkift Coveraffe Ratio
       The deM service coverage is to be no less than 1.20 calculated by dividing earnings before friterest, depreciation and amortization
       (EBIDA) by the total of interesL current maturities of long term debt from previous year's and debt service on lines of credft assumed
        to be fully utflized amortized over three years. This coverage ratio wifi be evaluated annually at each fiscal year end.
        nenofiftttelatienship Raqolred
        Borrower agrees and covenants that until all obligations of the Borrower to the Lender are paid and satisfied in fiill, and Lender's



                                                                 BIRD EXHIBITS
  Case 4:19-cv-04082-KES Document 1-3 Filed 04/25/19 Page 3 of 7 PageID #: 20


                                                BUSINESS LOAN AGREEMENT
Loan No:                                                      (Continued)                                                              Page 3
       obt^ab'on to make advances hemunder has terminated. Borrower will maintain its principal ocierating, depository and sa\Aigs accounts
       with Lender and will not utBIze any other financfeil InsBtution for any of its principal operaOng, depository or savings accounts. Failure
       to do so will constitute an Event of Default
       LlenholdBT Position
             1) Borrower agrees and covenants that it will acquire tfre ownership rights of three titled traflers, (VIN; 1G9VT5037EH01S033.
       ViN: 1G9VT5037EH015032. VIN: 1G9\/T5037EH015031), upon the successful completion of lease contracts scheduled to expire
       AugiBt 31. 2016 (Expiration Date). Borrower furflier covenants that H will pursue tire delivery of original vehicte titles on these
       trailers, and in turn, sign and deliver said titles to Lender to perfect Lender's BenhoWer position, no later than 45 days after the
        Expiration Date.
            2) Borrower will assure all provisions of the Release Agreement with Gulf Coast Bank and Trust are met and the effiecBvetress of
       Gulf Coast Bank and Trust's UCC Financing Statement Is terminated on or trefore the dale of this Agreement Borrower will provide to
       Lender the recorded UCC termination statement within 30 days from the date of this Agreement
       Except as provided atove, all compulations made to determine compliance with the requirements contained in this paragraph shall be
       made in accordance wHh generaHy accepted accounting principles, applied on a consi^rrt l^asis, and certified by Borrower as lieing
        true and correct
   Insurance. Maintain fire and other risk insurance, public llabifity insurance, and such other insurance as Lender may require with respect to
   Borrower's properties and operations, in form, amounts, coverages and with insurance companies acceptable to Lender. Borrower, upon
   Truest of Lender, will deliver to Lender from time to time the poBcies or certificates of insurance In form satisfactory to Lender, inciutfing
   stipulations tfiat coverages will not be cancelled or diminished without at least thirty (30) days prior written notice to Lender. Each
   insurance policy also shall Include an endorsement providing that coverage in f^or of Lender wDI not tie impaired in any way by any ai^
   omission or default of Borrower or any other person. In connection with aO polides covering assets In which Lender holds or is offered a
   security interest for the Loans, Borrower will provide Lender with such lender's loss payable or other endorsements as Lender may require.
   Irrsurance Reports. Furr^ to Lender, upon request of Lender, reports on each existing insurance policy showing such infotmaCon as
   Lender may reasonably request including without limitation the foBowing: (1) the name of the insurers (2) the risks Insured; (3) the
   amount of the policy; (4) the properties Insured; (5) tire then current proper^ values on the basis of which insurance has been obtained,
   and the manner of determWng those values: and (6) the expiration dale of the policy. In addition, upon request of Lender(however not
   more often than annually). Borrower will have an independent appraiser satisfactory to Lender determine, as applicable, the actual cash
   value or replacement cost of any Collateral. The cost of such appraisal shall be paid by Borrower.
   Guaranties. Pn'or to disbursement of any Loan proceeds, furnish executed guaranties of the Loans In favor of Lender, executed by the
   guarantor named below, on Lender's forms, and in the amount and under the conditions set forth in those guaranties.
                 Name of Guarantor     ^                       Amount
                 LAURA J. BIRO                                 UnDmKed
   Other Agreements. Comply with ail terms and condftions of all oftier agreements, whether now or hereafter existing, between Borrower
   and any other party and notliy Lender immediately in writing of any default ai connection wfth any other such agreements.
   Loan Proceeds. Use all Loan proceeds solely for the following specific purposes: The Loan Proceeds may not be connected or attributed to
   gaming or the facl&tation thereof.
  Taxes, Charges and Uens. Pay and discharge when due all of its Indebtedness and obligations. Including without limitation all assessments,
  taxes, governmental charges, levies and liens, of every kind and nature, Imposed upon Borrower or its properties, Income, or profits, prior
  to the date on which penalties would attach, and all lawful claims that, if unpaid, might become a lien or charge upon any of Borrower's
  properties, income, or profits. Provided however, Borrower will not be required to pay and discharge any such assassmenf, tax, charge,
  levy, lien or claim so long as (1) the legafity of the same shall be contested in good faith by appropriate proceedings, and (2) Borrower
  shall have established on Borrower's books adequate reserves with respect to such contested assessment, tax, charge, levy, lien, or claim
  in accordance with GAAP.
  Performance. Perform and comply, in a timely manner, with afi terms, conditions, and provisions set forth in this AgreamenL in tfie f^eiated
  Documents, and In all other instruments and agreements between Borrower and Lender. Borrower stiaK notify Lender immediately in
  writing of any defriult in connection with emy agrBement.
  Operations. Maintain executive and management personnel with substantially the same qualifications and experience as the present
  executive and management personnel; provide written police to Lerxfer of any change in execuGve and management personnel; conduct its
  business affairs In a reasonable and pnident manner.
  Environmentaf Studies. Promptly conduct and complete, at Borrower's expense, all such Investigations, studies, samplings and testings as
  may be requested by Lender or arty governmental authority relative to any substance, or any waste or by..produ^ of any sul>stance d^ned
  as toxic or a hazardous sutrstance under applicable federal, state, or local law, rule, regulation, order or directive, at or affecting any
  property or any facility owned,leased or used by Borrower.
  Compl^nca with Governmental Requirements. Comply with all laws, ordinairces, and regulations, now or hereafter in effect, of ail
  govemmental authorities applR»bie to the conduct of Borrower's properties, tnislnesses and operations, and to the use or occupancy of the
  Collateral, including without limitation, the Americans With Dlsabiiitl^ Act. Borrower may contest in good faith any Mch law, ordinance,
  or regulation and withhold compliance during any proceeding, Including appropriate appeals, so long as Borrower has notified Lender in
  writing prior to doing so and so long as, in Lender's sole opinion. Lender's inleresls in the CoHateral are not jeopardized. Lender may
  requirB Borrower to post adequate security or a surety bond, reasonably satisfactory to Lender, to protect Lender's interest
  Inspection. Permit employees or agents of Lender at any reasonable tkne to Inspect any and ail Collateral for the Loan or Loans and
  Borrower's oftrer prop^es and to examine or audit Borrower's books, accounts, and records and to make copies and memoranda of
  Borrower's books, accounts, and records. If Borrower now or at any time hereafter maintains any records Cincluding without limitation
  computer generated records and computer software programs for the generation of such records) In (he possession of a third party.
  Borrower, upon request of Lender, shall notify such parfy to permit Lender free access to such records at all reasonable &nes and to
  provide Lander wlih copies of any records it may request, all at Borrower's expense.
  Environmental Compliance and Reports. Borrower shaO comply In ail respects with any and all Environmental Laws; not cause or permit to
  exist, as a result of an Intenfional or unintentional action or omission on Borrower's part or on toe part of any third party, on property
  owned and/or occupied by Borrower, any environmental aclhrlfy where dam^e may result to the envfromhent, unless such environmental
  activity is pursuant to and in compliance with the conditions of a permit issued by the appropriate federal, state or local govemmental
  authorities; shall furnish to Lender promptly and in any event within thirty (30) days after recei^ thereof a copy of any notice, summons,


                                                              BIRD EXHIBITS
    Case 4:19-cv-04082-KES Document 1-3 Filed 04/25/19 Page 4 of 7 PageID #: 21


                                                   BUSINESS LOAN AGREEMENl
Loan No:                                                        (Continued)                                                               Page 4

     lien, citation, dirscfivs, letter or otlier communication from any governmental agency or instrumentality concerning any intentional or
     unintentional acflon or omission on Borrower's part in connection wltti any environmental activity wtiettier or not there fe damage to the
     environment and/or other natural resources.
     AddWonal Assurances. Make, execute and deliver to Lender such promissory notes, mortgages, deeds of trust, security agreements,
     assignments, financing statements, instruments, documents and other agreements as Lender or its attorneys may reasonably request to
    evidence and seoiie the Loans and to perfect all Security interests.
UaJDER'S EXPENDITURES. If any action or proceeding is commenced that would materially affect Lender's miBtest in the CoBateral or if
Borrower falls to comply with any provision of this Agreement or any Reiated tDocuments, incfudlng ljut not limited to torrovrer's faiure to
discharge or pay when due any amounts Borrowa- Is required to disctrage or pay under tfiis Agreement or any Related Dooomenls, Lender on
Borrower's behalf may(but shall not be rillgated to)take any action that Lender deems appropriate, including but not limited to dischaigir^ or
paying an taxes, liens, securi^interests, enoumbranoes and oflrerctaims, at any time ievfed or placed on any CoOateral and paying all costs for
insuring, mainlaining and preserving any CoSateral. All such expenditures incurred or paid by Lender for such purposes will then biear interest at
the rate charged under the Note from the date incurred or paid by lender to the date of repayment tv Borrower. AH such expenses will become
a part of the IntldMedness and, at Lender's option. wBI (A) fce p^abie oo demand; (B) be added to the balance of the Note and be
apporfioned among and fsepayatjte with any installment payrnents to become due during ^er (1) the term of any appTicable insurance poHcy;
or (2) the remaining term of the Note; or (C) be treated as a balloon payment which will tie due and p^able at the Note's maturity.
NEGATIVE COVENANTS. Borrower covenants and agrees with Lender that while the Agreement Is in effect Borrower shall not, without the
prior written consent of linden
    Indebtedness and Liens. (1) Except for trade debt incurred in the normal course of business and indebtedness to Lender contemplated by
    this Agreement, create, incur or assume indebtedness for borrowed money, including capital leases, (2) sell, transfer, mortgage, assign,
    pledge, l«ise grant a secutiiy intend in, or encumber any of Bonowei's assets (except as.allowed as Permitted Liens), or (3) sell with
    recourse any of Borrower's accounts, except to Leixter.
    Additional Financial Restrictions.
    Owner's Compensation .
    Owner's draws and salary will be allowed without limit provided that the payment of such would not result in a vidafion of the above Debt
    Service Coverage Ratio or Ctebt / Worth Ratio covenants.
CESSATION OF ADVANCES. If Lender has made any commitment to make any Lroan to Borrower, wtrether urxJer tfiJs Agnsement or wder any
other agreement Lender shall have no otrDgatlon to mate Loan Advances or to disburse troan proceeds if: (A) Borrower or any Guarantor is In
default under the terms of this Agrroement or any of the Related Doctrments or any otoer agreement that Borrower or ariy Guarantor tias with
Lender; (B) Borrower or any Guarantor dies, fcecomes incompetent or becomes insolvenL files a petifion in tiankruptcy or similar proceedings,
or is adjudged a bankn^; (Q there occurs a material adverse change in Sorrawors Imandal condttton. In the financial con^on of ariy
Guaiarttor, or in tt>e value of any Coliatefal securtng any Loan; or (D) any Guaranttx seeks, claims or oflierwise att«npts to limit modify or
revoke such Guarantor's guaranty of the Loan or any other loan with Lender; or (E) Lender in good felth deems itself insecure, ever though no
Event of Defeult sfiall have occurred.
RIGHT OF SETOFF. To the extent permitted by applicable law, Lender reserves a right of setofT in all Borrower's accounts with Lender(whether
checking, savings, or some rather account). This includes aU accounts Borrower holds Jointly with someone else and all acrxunts Borrowermay
open in the future. However, this does not include any 1F?A or Keogh accounte, or any trust accounts for which sefoff would be prohilxted by
law. Borrower authorizes Lender, to the extent permitted by applicable law, to charge or setoff aO sums owing on the Indebtedness against any
and all such accounts.                                                                                                               '-
DEFAULT. Each of the following shall constitute an Event of Default under this Agreement
    Payment Default Borrower falls to make any payment when due under the Loan. -
    Other Defaults. Borrower faHs to comply with or to perform any other term, obl^allon, covenant or condlfion contained in this Agreement
    or In any of the Related Documents or to comply with or to pwform any term, otiligation, covenant or condition contained in any other
    agreement between Lender and Borrower.
    Default in Favor of Third Parties. Borrower or any Grantor deteults under any loan, extension of credit security agreement punHiase or
    sales agreement or any other agreement in favor of any other creditor or ^rson that may materially affect any of Borrower's or any
    Grantor's property or Borrower's or any Grantor's atiility to repay the Loans or perform their respective obl^atons under this Agreement or
    any of tlie Related Documents.
    False Sfatemenfs. Any warranty, nspresentation or statement made or ftimlshed to Lerxler by Borrower or on Borrower's behalf under this
    Agreement or the Related Documents is fsBse or misleading in any material respect either now or at the time irade or furnished or becomes
   -false or misleading at any time thereafter.
    Insolvency. The dissolution or termination of Borrower's existence as a going business, the insolvencry of Borrower, the appointment of a
    receiver for any part of Borrower's property, any ass'gnmant for the benefit of creditors, any type of creditor workout, or the
    commencement of any proceeding under any bankruptcy or insolvent^ laws by or against Borrower.
    Defective Collateralizatlon. This Agreement or any of the Related Documents ceases to be in full force and affect (Including failure of any
    collateral document to create a valid and perfected securl^ interest or nen) at any time and for any reason.
    Creditor or ForfBiture Proceedings. Commencement of foreclosure or forfeiture proceedings, wttether by judidai proceeding, self-ltelp,
    repossession or any other method, by any creditor of Borrower or by any governmental agency against any collatei^ securing the Loan.
    This includes a garnishment of any of Borrower's accounte. Including deposit accounts, with Lender. However, this Event of Defeult shall
    not apply if there Is a good feith dispute by Borrower as to the valldfiy or reasonableness of the claim which is the basis of the cr^rtor or
    forfeiture proceeding and if Borrower gives Lender written notice of the creditor or forfeiture proceeding and deposits with Lender mon'ies or
    a surety bond for the creditor or forfeiture proceeding, in an amount detennined by Lender, In Its sole discreb'on, as tieing an adequate
    reserve or bond for the dispute.
    Events Affecting Guarantor. Any of the preceding events occurs with respect to any Guarantor of any of the Indebtedness or any
    Guarantor dies or becomes incompetent or revokes or disputes the validity of, or llabHify under, any Guaranty of the Indebterfeess.
    Change In Ownership. Any change in ownership of twenly-five percent(25%)or more of the common stock of Borrower.
   Adverse Change. A material adverse chaige
                                      clwrge occurs In
                                                    I Borrower's financial condition, or Lender treSeves the prospect of payment or
   perfermanoe offee Loan is inpared.
                             irrpared
   Insecurity. Lender in good faith believes itself Insecure.



                                                                BIRD EXHIBITS
   Case 4:19-cv-04082-KES Document 1-3 Filed 04/25/19 Page 5 of 7 PageID #: 22


                                                   BUSINESS LOAN AGREEMENT
Loan No:                                                         (Continued)                                                                  Pages

EFFECT OF AH EVENT OF DEFAULT. If any Event of Default shall occur, except wtiere othaiwise provMed In this Agrranent or the Related
Documents, an oommitments and obligations of Lender under this Agneement or the Rslated Documents or any othe* ^reemert fmmecfiately wili
tenmlnate Ondudlng any obl^on to mate further Loan Advances or dteburaements), and, at Lendei's option, aB Indebtedness immediately wlli
tiecome due and payakile, all wlttiout notice of any kind to Borrower, exc^ that in the case of an Event of Default of the type deserted in ttre
"Insolvency^ subsection above, such acceleration shall be autom^ and not optional. In addition. Lender shall have all tfie rlgtits and remedies
provded in the FJeiated Docuraenls or available at law, in ^uity. or othenMse. Except as may be prohltxted by applioable law. all of Lender's
nghrts and temecSes shall be cumulafve and may l» exercised singular^ or concurrently. Bection by Lender to pursue any remedy shall not
exdude pursuit of any other remedy, and an el^'on to mate ©rpencfitures or to take action to perform an obD^on of Borrower or of any
Grantor shall not affect Ijender's nght to dedare a deiautt aid to exerdse Its r^hts aid remedies.
MISCELLANEOUS PROVISIONS. The following miscellaneous provisions are a part of this Agreement
   Amendments. This AgreemenL together with any Related Documents, const'tutes the entire understanding and agreement of the parties
   as to the matters set forth in this AgreemenL No alteration of or amendment to this Agreement shall be effective unless given In writing
    and signed by the party or parties sought to be charged or bound by the alteration or amendment
    Attorneys' Fees; Bcpenses. Borrower agrees to pay upon demand ail of Lender's reasonaiile costs and expenses. Including Lenders
    attorneys' fees and Lenders l^al expenses, Inconed in connection with the enforcement of this Agreement Lender may hire or pay
    someone else to help enforce this Agreement, and Borrower shall pay the reasonable costs and expenses of such enforcement Costs and
     expenses Include Lender's attorneys' fees and legal expenses whether or not there is a lawsuit, including attorneys' fees and legal
     expenses for tiankruptcy proceedings (induding efforts to modify or vacate any automatic stay or injunction), appeals, and any anttcipated
     post-Judgment coltection services. Borrower al^ shall pay ail court costs and such additional fees as may be dirked by the court
     Caption Headings. Caption headings in this Agreement are for convenience purposes only and are not to be used to interpret or define the
     provisions of this Agreement
     Consent to Loan Participation. Borrower agrees and consents to Lender's sale or transfer, whether now or later, of one or more
     participation interests in the Loan to one or more purchasers, whether related or unrelated to Lender. Lender may provide, without any
    limitation whatsoever, to any one or more purchasers, or p^ntial purchasers, any information or knowledge Lender may have about
    Borrower or about any other matter relating to the Loan, and Borrower hereby waives any rights to privacy Borrower may have with respect
    to such matters. Borrower addlttonaily wafves any and all notices of sale of participaUon interests, as well as ail notices of any repurchase
    of such partldpation interests. Borrower also agrees that the purchasers of any such participation interests wDI be considered as ttie
    absolute owners of such Interests In the Loan and will have all the rights granted under the participation agreement or agreements
    governing(he sale of swdi participation interests. Sorrower further waives all rights of offset or counterclaim that H may have now or later
    against Lender or against any purchaser of such a participation Interest and uncondlttonally agrees that either Lender or such purchaser rnay
    enforce Borrower's obfigalion under the Loan irrespective of the failure or insolvency of^holder of any interest in the Loan. Borrower
    further agrees that the purchaser of any such participation interests may enforce its interests Irrespective of any personal claims or
    defenses that Sorrower may have against Lender.
    Governing Law. This Agreement will be governed by federal law applicable to Lender and, to the extent not preempted by federal law, the
    lavra of tf» State of Colorado without regard to its conflicts of law provisions. This Agreement has bean acfoepted by Lender In the State
    of Colorado.

    Choice of Venue. If ttiere is a lawsuit Borrower agrees upon Lender's request to submit to the Jurisdiction of the cxiurts of Denver County,
    State of Colnado.                                                                             ^
    No Waiver ty Lender, lender shall not be deemed to have waived any rights under this Agreement unless such waiver is given in writing
    and signed by Lender. No delay or omission on the part of Lender in exercising any right shall operate as a waiver of such right or any
    other rlghL A waiver by Lender of a provision of this Agreement shall not prejudice or constitute a viraiver of Lender's right otherwise to
    demand strict compliance with that provision or any other provision of this AgreemenL No prior wahrer by Lender, nor aiy course of
    deafing between Lender and Borrower, or between Lender and any Grantor, shall constitute a waiver of any of Lender's rights or of any of
    Borrower's or any Grantor's obligations as to any future transactions. Whenever the consent of Lender is required under this AgreemenL
    the granting of such consent by tender in any instance shaU not constitute continuing consent to subsequent instances where sudfi consent
    is required and in aD cases such consent may lie granted or withheld In the sole discretion of Lender.
    Notices. Any notice required to be given under this Agreement shall be given In writing, and stiaB be effective when actually defiveted.
    when actually received ty teiefacsimQe (unless otherwise required by law], when deposited with a natlonaDy teocgnized cvem'Qht courier,
    or. If mailed, when deported in the United States maU, as first dass, certified or registered mail posfege pr^aid, directed to the addresses
    shown near ttre beginning of this ^reement Any party may change Its address for notices under this Agreement by giving formal written
    notice to the other parties, specifytng that the purpose of the notice is to change the party's address. For notice purposes. Bornwer
    agrees to keep Lender informed at all times of Borrower's current address. Unless otherwise provided or required ty law, if Ihere is more
    than one Borrower, any notice given ty Lender to any Borrower is deemed to tre notice given to all Bonowers.
    Severabiliy. If a court of competent jurisdiction finds any provisfon of this Agreement to be lll^al. Invalid, or unenforceable as to any
    circumstance, that finding shall not make the offending provision Illegal, invalid, or unenifbticeable as to any other circumstance. If fiaaslbte,
    the offending provision shall be considered mocfified so that it Ijecomes legaL valid and enforeeable. If the offendfrig providon cannot tie so
    modified, it shaB be considered deleted from this Agreement Unless otfierwise req^red ty law, the ille^ity. invalidity, or unenlbrceabi%
    of any provision of this Agreement shall not affect the legality, validtty or ertforcealiilily of any other provision of this Agreement
    Subsidiaries and Affiliatas of Borrower. To the extent the context of any provisions of this Agreement makes it appropriate, including
    without fimitation any representation, warranty or covenant, the word "Borrower' as used in this Agreement shall fndude all of Borrower's
    subsidiarfes and afiillates. Notwithstanding the foregoing however, under no circumstances shaD this Agreement tie construed to require
    Lender to mate any Loan or other financial accommodation to any of Borrower's subsidiaries or affiliates.
    Successors and Assigns. All covenants and agreements by or on behalf of Borrower contained In this Agreement or any Related
    Documents sfiM bind Borrower's successors and assigns and shall inure to the benefit of Lender and its successors and assigns. Borrower
    sfiall noL however, have the right to assign Borrower's rights under (his Agreement or any Interest therein, without the prior written
    consent of Lender.

    Survival of Representations and Warranties. Borrower understands and agrees that In making the Loan, Lender Is relying on all
    representations, warranties, and covenants made by Borrower In this Agreement or in any certificate or ottrer instrument delivWraj by
    Borrower to Lender under this Agreement or the Related Documents. Borrower further agrees that regardless of any invesligatton made ty
    Lender, all such representations, warranties and covenants will sunrive the making of the Loan and defivety to Lender of the Related
    Documents, shall be contimirng in nature, arxf shait remain in full force and effect until such time as Borrower's Indebtedness shall tie paid
    iri fuU. or until this Agreement shall be lemrlnated In the manner provided above, whichever te the last to occur.



                                                                 BIRD EXHIBITS
  Case 4:19-cv-04082-KES Document 1-3 Filed 04/25/19 Page 6 of 7 PageID #: 23


                                                  BUSINESS LOAN AGREEMENT
Loan No:HHH|                                                    (Continued)                                                                  Pages
    Tlma is of the Essence. Time is of the essence in the performance of this Agreement.
    Waive Juiy. AU parties to this Agreement heretiy waive the right to any jury trid In any action, proceeding, or counterclaim brought by any
    party against any other party.
DEFlNTnONS. The following capitalized words and terms shall have the following meanings when used in this Agreement Unless specMcally
stated to the contrary, all references to dollar amounts shall mean amounts in lawful money of the United Stales of America. Words and terms
used in the singular shah Include the plural, and the plural shaU include the singular, as the context may require. Words and terms not otherwise
defined In this Agreement shaD have the meanings attributed to such terms in the Unifonn Commercial Code. Accounting words and terms not
othervirlse defined in this Agreement shall have the meanings assigned to them In accordance with generally accepted account&ig prindples as in
effect on the date of this Agreement;
    Advance. The word "Advance" means a disljutsement of Loan funds made, or to be made, to Borrower or on Borrower's behalf on a line
    of credit or multiple advance basis under the terms and conditions of this Agreement
    Agreement The word "Agreement" means this Business Loan Agreement, as this Business Loan Agreement may be amended or modified
    from time to time, together with all exhibits and schedules attached to this Business Loan Agreement from time to time.
    Bomower. The word "Borrower" means BIRD INDUSTRIES, INC. and includes all co-signers and co-makers signing the Note and all their
    successors and assigns.
    Collateral. The word "Collateral" means aB property and assets granted as collateral security for a Loan, whether real or personal property,
    whether granted directly or indirectly, wh^er granted now or in the tuture, and whether granted in the form of a security inferest,
    mortgage, collateral mortgage, deed of trust assignment pledge, crop pledge, chattel mortgage, collaterai chattel mortgage, chattel trust,
    factor's lian, equipment trust, conditional sale, trust receipt, fiert charge, fien or title retention contracf, lease or consignment intended as a
    security device, or any other security or Ben interest whatsoever, whether created by law. contract or otherwise.
    Envrronmental Laws. The words 'Environmental Laws" mean any and all state, federal and local statutes, regulations and ordinances
    relabng to the protection of human health or the environment including without limitation the Comprehensive Eirvfronmcntai Response,
    Compensation, and Liability Act of 1980, as amended, 42 U.S.C. Section 9601, et seq. ("CERCLA"), the Superfund Amendments and
    Reauthorlzation Act of 1986, Pub. L. No. 99-499 ("SARiA"), the Hazardote Materials Transportation Act. 49 U.S.C. Section 1801, etseq.,
    the Resource Conservation and Recovery Act. 42 U.S.C. Section 6901, et seq., or other applicable state or federal laws, njles, or
    regulations adopted pursuant thereto.
    Event of Oefeult The words "Event of Default" mean any of the events of default set forth in this Agreement in the defeuit section of this
    Agreement.
    GAAP. The word "GAAP" means generaOy accepted accounting principles.
    Grantor. The word "Grantor" means each and all of the persons or entities granting a Security Interest in any CoBateral for the Loan,
    including without limitation all Borrowers granting such a Security lirteresl.
    Guarantor. The word "Guarantor" means any guarantor, surety, or accommodation party of any or all of the Loaru
    Guaranty. The word "Guaranty" means the guaranty from Guarantor to Lender, ittduding without limitation a guaranty of all or part of the
    Note.

    Hazardous Substances. The words "Hazardous Substances' mean materials that, t>ecause of their quantity, concentration or physical,
    ctremlcal or irtfiectious characteristics, may cause, or pose a present or potenfial hazard to tiuman health or the environment when
    improperiy used, treated, stored, disposed of, generated, manufactured, transported or otherwise handled. The words "Hazardous
    Substances" are used in their very bioadest sense and include without limitation any and an hazardous or toxic substances, materials or
    waste as defined by or listed under the Environmental Laws. The term ^Hazardous Substances" also Includes, without limitation, petroleum
    and petroleum by-products or any traction thereof and asbestos.
    Indelrfsdness. The word "Indebtedness" means the indebtedness evidenced by the Note or Related Documents, including aB principal and
    Interest together with all other indebtedness and costs and expenses for which Borrower is responsible under this Agreement or under any
    of the Related Documents.
    Lender. The word "Lenderf" means Native American Bank, NJ^., its successors and assigns.
    Loan. The word "Loan" means any and all loans and financial accommodations from Lender to Borrower whether now or hereafter
    existing, and however evidenced, including without Bmltation those loans and financial accommodations described herein or desciltted on
    any exhibit or schedule attached to this Agreement from lime to time.
    Note. The word "Note" means the Note dated May 6, 2016 and executed by BIRD INDUSTRIES, INC. in the principal amount of
    $680,000.00, together with all renewals of, extensions of. modificaBons of, refinancings of, consofidab'ons of. and substitufions for the
    note or credit agreement.
   Permitted Liens. The words "Permitted Liens" mean (1) Hens and security interests securing Indebtedness owed by Borrower to Lender;
   (2) liens for taxes, assessments, or similar charges erther not yet due or being contested in good faith; (3) liens of materialmen,
   mechanics, warehousemen, or carriers, or other like Bens arising In the ordinary course of business and securing oUigations which are not
   yet delinquent; (4) purchase morrey liens or purchase money security interests upon or In any property acquired or held by Borrower in the
   ordinary course of business to secure indebtedness outstanding on the date of this Agreement or permitted to be incurred under the
   paragraph of this Agreement titled "Indebtedness and Liens"; (5) Bens and security interests which, as of the date of this Agreement,
   have been rfisclosed to and approved by the Lender in writing: and (6) those liens and security interests which in the aggregate constitute
    an immaterial and insignificant monetary amount with respect to the net value of Borrower's assets.
    Related Documents. The words "Related Documents" mean aU promissory notes, credit agreements, loan agreements, environmental
    agreements, guaranties, security agreements, mortgages, deeds of trust, security deeds, collateral mor^ages, and all other instrumenis.
    agreements and documents, whether now or tiereafter existing, executed in connection with the Loan.
    Secui% AgteemenL The words "Security Agreement" mean and Include wHfrout limitation any agreements, promises, covenants,
    arrangements, understandings or other agreements, whether created by law, contract, or otherwise, eiridencing, governing, representing, or
    creating a Security interest
   Securfhr Interest The words "Security Interest" mean, without limitation, any and all types of collateral security, present and future,
   whether in the form of a lien, charge, encumbrance, mortgage, deed of trust, security deed, assignment pledge, crop pledge, chattel
   mortgage, coDaleral chattel mortgage, chattel trust factor's Den, equipment trust, conditional sale, trust receipt Dan or title retention
   contract, lease or consignment intended as a security device, or any other security or Ben interest whatsoever whether created by law,


                                                                BIRD EXHIBITS
  Case 4:19-cv-04082-KES Document 1-3 Filed 04/25/19 Page 7 of 7 PageID #: 24


                                                 BUSINESS LOAN AGREEMENT
Loan No:I                                                         (Continued)                                            Page 7

   contract or otherwise.
   Tangible Ket Worth. The words "Tangible Net Worth" mean Borrower's total assets excluding all intangible assets (Le., goodwill,
   trademarks, patents, copyrights, organizational expenses, and simdar intangible items, but including leaseholds and leasehold
   Improvements) less total debt.
BORROWER ACKN0W1.EDGES HAVING READ AU. THE PROVISIONS OF THIS BUSINESS LOAN AGREEMENT AND BORROWER AGREES TO
ITS TERMS. THIS BUSINESS LOAN AGREEMENT IS DATED MAY 6, 2016.

BORRMBt




   LAUWssaraRIV^
  INC.

LBCBi




                                    UlflU.Vf. tiajOgX COfbS'H tMAC«9MlbnOS7.soil. AM   R   'CO   tht pm




                                                                  BIRD EXHIBITS
Case 4:19-cv-04082-KES Document 1-4 Filed 04/25/19 Page 1 of 3 PageID #: 25




  lA Fonn ALDIO                                                                         0MB Control No!
  Revised January 2016                                                                          Expires: 1/31/20019


                   Assignment of Loan Documents and Related Rights

  Native American Bank, N.A.("Lender") hereby assigns to the Department of the Interior ("Department")
  ail rights tlie Lender has under the loan documents identified on the attached Exhibit A. The Lender makes
   this Assignment under the terms of the Department's Loan Guarantee, Insurance and Interest Subsidy
   Program, 25 U.S.C. §§ 1481 et seq., 1511 et seq., and 25 CFR Part 103 (the "Program"), upon final
 . payment from the Department for the Lender's Claim for Loss under the following instrument(s):


           Department Loan Guarantee CertiGcate Number
 •□        Department Loan Insurance Agreement Number ■ - ' .                           , with respect to the loan identified
           in Exhibit A.

  The persons signing below represent to the Department that they have due authorization and power to sign this
  Assigiunent in the capacity stated and to bind the Lender. The Lender also represents to the Department that
  immediately prior to making this Assignment it was the sole owner of the Lender's interest in the documents
  and rights assigned hereby, or the duly authorized agent of all such parties.

  This Assignment is binding on the Lender, as well as its officers, directors, employees, agents, heirs, executors,
  administrators, assigns, successors in interest, predecessors in interest and anyone else claiming by, through or
  under the Lender. In the event any claim, demand, or action is brought or pursued by, through, or under the
  Lender in contradiction of this Assignment the Lender agrees to indemnify the Department and holdit harmless
  with respect to the claim, demand or action.
                                                                    Lender; Joel Smith, SVP/Chief Credit Officer




                                                                    By:_
                                                                    Its:     ^ JlJP- CC O



 ■ Paperwork Reduction Act Statement: This form is covered by the Paperwork Reduction Act. It is used to transfer certain
  rights from the respondent to the Federal government. The information is provided by respondents to obtain or retain a
  benefit, in compiiance with the Paperwork Reduction Act of 1995, as amended, the collection has been reviewed by' the
 Office of Management and Budget and assigned a number and an expiration date. The number and expiration date are at
 the top right corner of the forni. /\n agency may not sponsor or conduct, and a person is not required to respond to, a
 request for information collection unless it displays a curreritly valid 0MB Control Number. The public reporting burden is
 estimated to average / hour per respondent. This includes the time needed' to understand the requirements, gather the
 information, compiete the form, and subrhit it to the Department. Comments regarding the burden or other aspects of the form
 may be directed to the Indian Affeirs Information Collection Clearance Officer, Office of Regulatory Affairs - Indian Affairs,
 1849 C Street, NW, MS-4141, Washington, DC 20240.




                                                       BiRD EXHiBiT4
Case 4:19-cv-04082-KES Document 1-4 Filed 04/25/19 Page 2 of 3 PageID #: 26




  lAFormALDlO                                                                           0MB Control No.
  Revised January 2016                                                                          E-xnires: 1/31/20019




  Pn'vacy Act Statement(5 U.S.C. 552(a)): The authority for collecting this information is 25 U.S.C. 1511. The information will
  be used to administer the Loan Guarantee; Insurance and Interest Subsidy Program, 25 U.S.C. 1481 e/seq. Disclosures of
  this information may be made to track and record payments and unpaid balances and provide information on payments made
  for paying interest subsidy, credits obtained, service loans made, and premiums paid by
  Lenders, and for the other routine uses' described by system of record notice, BIA-13, Loan Management and Accounting •
  System.




                                                       BIRD EXHIBIT 4
Case 4:19-cv-04082-KES Document 1-4 Filed 04/25/19 Page 3 of 3 PageID #: 27




  lAFormALDlO                    '                                                0MB Control No.
  Revised January 2016                                                                   |H||



                                                     Exhibit A
                                                 Loan Documents


          The following loan documents are all subject to the Assignment of Loan Documents and Related
  Rights, to which this Exhibit is attached. Except as otherwise noted, the loan documents are all dated
  May 6, 2016;

 (2       Note from Lender to Bird Industries, Inc.("Borrower")in-the original principal amount of
          S680,000.00.                                                        ' ,
  □       Deed of Trust/Mortgage from Borrower to Lender, recorded on                                , 20         at
          Book          , Page        in the                                                 (Recorder's Office).

  □C      Security Agreement from Bird Industries, Inc. to Lender.

  S        Financing statement from Borrower to Lender, recorded on May 16,2016 at Book N/A, Page N/A
                            in the.SOS, SD under filing #20161331152346 (Recorder's Office).

          Guarantee from Laura J. Bird ("Quarantor") to Lender.

           Other (specify) Financing statement from Borrower to Lender, recorded on May 20,2016, in SOS
                                             ND under filing # 16-000051613-7.

 I?                             Other (sjjecify) Titles as described in tlie attached Exhibit B.

 S                       Other (specify) Commercial Loan Agreement between Lender and Borrower,

 ii}-                                Other (specify) Authorization by BirdIndustries, Inc.

 X Other: Security Agreement from Laura J. Bird to Lender
 X Other: Sercurity Agreement from Bird Industries, Inc.




                                                    BIRD EXHIBIT4
   Case 4:19-cv-04082-KES Document 1-5 Filed 04/25/19 Page 1 of 1 PageID #: 28

                       United States Department of the Interior
                                       OFFICE OF THE SECRETARY
                                             Washington, DC 20240




                                   CERTIFICATE OF INDEBTEDNESS



Bird Industries, Inc.
Registered Agent Eric Rasmussen
1441 6tfa Street Suite 200
Brookmgs, SD.57006

Laura Bird




Total debt due United States as ofDate: August 21,2018
                  Principal:S 594,111.40
Interest(through Date*): $53,287.60
                        Total; $647,399.00

*As per the Promissory Note executed on Date May 6,2016

I certify that the Department ofthe Interior, Office of hidian Energy and Economic Development(GIEED),Division
of Capital Investment 001),and die Bureau ofIndian Affair's(BIA)Loan Accounting Section(LAS)record shoiro
that the debtors named above are indebted to the United States in the amount stated above.

The claim arosefrom a defaulted Guaranteed Loan pursuant to 25 CFR Part 103.

CERTIFICATION:Pursuant m 25 USC § 1746(2), I certify under penalty ofpeijury that the foregoing is true and
correct to flie best of ray knowledge and beliefbased upon information provided by the Department ofthe Interior,
Office ofIndian Energy and Economic Development(OIEED), Division of Capital Investment(DCI), and the
Bureau ofIndian Affeir's(BIA)Loan Accounting Section(LAS)..




                                                     Sherrie A. Milfi
                                                     Collections Coordinator
                                                     Division of Capital Investment
                                                     Office ofInthan Energy and Economic Development
                                                     U.S.Department ofthe Interior




                                                      BiRD EXHIBIT 5
   Case 4:19-cv-04082-KES Document 1-6 Filed 04/25/19 Page 1 of 15 PageID #: 29


                                        COMMERCIAL SECURITY AGREEMENT



                                                                                         103        1                      1
    References in the boxes above are for Lender's use onW and do not limit the ai^r[cabl% of this documenltoany par^Liarloanor Hem.
                                Any Hem above containtns'•"' has been omitted due to text length limilations.
Grantor;       bird industries, inc.                                         Lender;         Native American Banic, NJ^.
               I>0 BOX 467                                                                   Denver Branch
               SnektngSiSO 67006                                                             993 18th Street, Suite 2460
                                                                                             Denver, CO 80202



 THIS COMMERCIAL SECURITY AGREEMENT dated May «, 2016, is made and executed between BIRD IWXJSTRiBS, INC. fxanttr") wti
 hblive Amencan Bank, NJh.(TendeO-
 GRANT CF SECURTTY KTBeST. Fcr vdLBble consldaradan. Grantor grarts to lander a secunty IrReNst in ttis CoBatEKd to secure tlw
 tnrirhlrrtim- leii Tjm ttinf I mrlnr ihrfl hnirri tir litfXi Ttiteri In ttii fiQrwinirt iirttti rarperf tn ttvi ruil-dnm in adtHon to Ml othsr rigMs
 wMcti LencMr mey rave by law.
 CCLLAT^M.□Ebutdr'i lOM The word 'Collaierar as iised In this Agreement means ttte foUowing described property, wtrether now ovmed or
 ttereafter acquired, whether now existing or hereafter arising, and wherever located. In which Gramor is giving to lender a security interest for
 the payment of the Indebtedness and performance of all other (Aligabons under the Note and this Agreement:
      AN tnvsntory, equipment accounts (including but not ilrrdted to ail Iteallh-care-inMrancB recaivabies), chattel paper. Instruments (inctuding
      liut not lirrnt^ to alt promisaory note), ietlBr-of-crsdIt rights, letters of credit, documents, depc^ accounts. Investment property, money,
      other rtc^ to payment and perfermertea, and gemral Intangttiles (including but nc4 Bmlted to all software attd ell payment Intangibles): an
      oil, gas and other minerals before ettiaction; all oil,     other irilnBrals and aceourrts constttuUng as-extracted eellatBrel; all fixtures; aR
      tintoer to be cut; all ettachmanta, accessions, accesscaies, fittings. Increases, tools, parts, repairs, suppSes, and ccunmtngled goods relating
      to the foregwng property, and all additions, replacements of and substltiitione for d or any part of the foregolr^ property; all insurance
      refunds telsftng to the foregoing property; bH good wtN relafing to ttie foregoing prapsi^ all records and data and emiiedded software
      relatir>s to the foregoing property, and all equipment, inverftory and software to uttlize, create, mMntaIn and process arty such reoonfa and
      data on electronic media; and all supporting oUqations relating to the foregoing proper^; eH whether now existing or hereafter arising,
      whettier now owned or hereafter acquired or whether now or hereafter subject to any rights in the foregoing property; and aR products and
      proceeds (including but not Bmlted to al ktsuranca payments) of or relaling to ttte foregoing proper^.
 In addition, the word "Collaierar also Includes all the foRowing, whettter now owned or hereafter acquired, vrhether now existlrtg or hereafter
 arising, aixJ wherever located:
     (A) All accessions, attachments, accessories, tools, parts. suf^Bes, replacemenls of and addiliorts to any of the collateral described herein,
      whether added now or later.
         Ail products and produce of any of the property described In this Collateral section.
     (C) All accounts, general Inlangiblaa. instruments, rents, monies, paymenls. and sK other rights, arising out of a sale. lease, consignment
     or other disposition of any of the properly described in thie CoRaterai section.
     (0) All proceeds Cmeludlng insurance proceeds} from the sale, destruction, loss, or otfier dtsposllion of any of the property described in this
     Collateral section, and sums due from a third party who has damaged or destroyed Ihe CoRaterai or from that party's insurer, whether due
     to judgmenL settlement or other process.
     (E) All records and data relating to any of ttie property descrfoed in this Collateral aeetion, vrhether in the form of a wrliing. photograph,
     microtilm. microfiche, or elecbonic mecSa, togeSier with all of Grantor's righL title, and Interest In and lo al computer software required to
     utilize, create, maintain, and process any such records or data on electronic media.


 FUTURE ADVANCES. In addition lo the Note, this Agreement secures all ftiture advances mads by Lender to Grantor regardless of whether ttie
 advances are made a) pursuant to a commrtmenl or b) for the same purposes.
 RIGHT OF SETOFF. To the extent permitted by appRcable law, Lender reserves a righl of setoff In all Grantor's accounts with Lender (whether
 checking, savings, or some other account). This Includes aO accounts Grantor holds Jointly with someone else and all accounts Grantor may
 open in the future. However, this does rtol Include any IRA or Keogh accounts, or any trust accounts for which setoff would be prohibited by
 law. Grantor authorizes Lender, to the extent permitted i;y applicable law, to charge or setoff aB sums owing on the Indebtedness agMnst any
 and all such accounts.

 GRANTOR'S RB'RESENTA'nONS AND WARRANTIES WITH RESPECT TO T>e COLLATERAL With respect to the Collaleral. Grantor represents
 and promises to Lender that:
     Perfection of Security Interest Grantor agrees to take whatever actions are requested by Lender to perfoct and conUnue Lender's securtty
     interest In the Collaleral. Upon request of Lender, Grantor will deliver to Lender any and all of the documents evidsncing or constituting the
     Collaleral, and Grantor writ note Lendei's irtleresl upon any and all chattel paper and Instruments if not deBvereO to Le^er for possession
     by Lender. This is a continuing Security Agreement and will continue in effect even though all or any part of the Indrtitedness Is paid In fuN
     and even tliougti for a period of ttme Grantor may not be Indebied to Lender.
     Notices to Lender. Grantor will promptly notify Lender in writing at Lender's address shown above (or such other addresses as Lender may
     designate from time to time) phor to any (1) change in Grantor's name; (2) change in Grantor's assumed business name(s}: (3) change
     irt the management of Ihe Corporation Grantor; (4) change in the authorized signer($): (S) change in Grantor's principal offhre address;
     (6) change in Grantor's stale of organization; (.7) conversloh of Grantor to a new or different type of business entity; or (8) change In
     any other aspect of Grantor that dtreeUy or indirectly relates to my agreements tretween Grantor and Lsrxler. No change in Grantor's name
     or state of organization will take effect until after Lender has received notice.
     No Vlolatioa The execution and delivety of this Agreement will not violate any law or agreement gov^ng Grantor or lo which Grantor is
     a party, and Its certificate or articles of Incorporation and bylaws do not prohltMt any term or condition of this /^reement.
     EnforceabNrty of CoHateral. To the extent the Collateral consists of accounts, chattel paper, or general irftangfizies, as defined by the
     Urtlfonn Commercial Code, the Collaleral is enforceable in accordance wHh Its terms, is genuine, and fully complte wHh aU apprllcable lavirs



                                                                BIRD EXHIBIT6
 Case 4:19-cv-04082-KES Document 1-6 Filed 04/25/19 Page 2 of 15 PageID #: 30


                                          COMMERCIAL SECURITY AGREEMENT
Loan                                                           (Continued)                                                                 Page 2

   and regulations concerning form, content and manner of preparetion and execution, and all persons appearing to be obfigated on the
   CollateraJ have authority and c^adty to contract and are in fact obligated as they appear to be on the Collateral. At the fime any account
   becomes subject to a security interest in fevor of Lender, the account shall be a good and valid account representing an undisputed, bona
   fide indebtedness incurred by ttie account debtor, for merchandise held subject to defivery Instructknis or previously shipped or defivered
   pursuant to a contract of sale, or Tor services previously perfomned try Grantor with or for the account debtor. So long as this Agreement
   remains in effect. Grantor shall not without Lender's prior written consent, compromise, settle, adjuk, or extend payment under or with
   regard to any such Accounts. There shall tje no setoffs or counterclaims against any of the Coiiateral, and no agreement shall have been
   made under which any deductions or discounts may be claimed concerning the CoSateral except those disclosed to Lender in writing.
   Location of the Collateral. Except in the ordinary course of Grantor's business, Grantor agrees to keep the Coiiateral (or to the extent the
   Collateral consists of intangible property such as accounts or general intangibles, the records concerning the Collateral) at Grantor's
   address showm above or at such other locations as are acceptable to Lender. Upon t.ender's requesL Grantor will deliver to Lender in form
   satisfactory to Lender a schedule of real properties and Collateral locations relating to Grantor's operations, inchjtfing without limitab'on the
   following: (1) all real property Grantor owns or is purchasing; (2) all real property Grantor is renting or leasing; (3) all storage facaities
   Grantor owns, rents, Irases. or uses; and (4) all oWer proprerfies vrhere Collateral is or may be bcaled.
   Removal of the Collateral. Except in the ordinary course of Grantor's business, mcluding the sales of inventory, Grantor shall not remove
   the Collateral from Its existing location without Lender's prior wrilten consent. To the extent that the Collateral consists of vehicles, or
   other titled property. Grantor shaD not take or permit any action which would require applicafion for certiflcafes of title for the vehicles
   outside the State of South Dakota, without Lender's prior written consent. Grantor shall, whenever requested, advise Lender of the exact
   location of the Collateral.
   Transactions Involving ColIateraL Except for inventory sold or accounts collected In the ordinary course of Grantor's business, or as
   othenwisa provided for In this Agreement, Grantor shall not sett, offer to seH, or otherwise transfer or dispose of the ColIateraL While
   Grantor Is not in default under this Agreement. Grantor may sell inventory, but only in the ordinary course of its business and only to buyers
   who quafify as a buyer in the ordinary course of business. A sate in the ordinary course of Grantor's business does not include a transfer in
   partial or total satisfaction of a debt or any bulk sala Grantor shall not pledge, mortage, encumber or otherwise permit the Collaleral to
   tie subject to any lien, security Interest, encumbrance, or charge, other than ttre security interest provided for In this Agreement, without
   the prior written consent of Lender. This includes security Interests even If junior in right to the security interests granted under this
   Agreement. Unless waived by Lender, all proceeds from any disposition of the Collateral (for whatever reason) stall be held In trust for
   Lender and shall not l>0 commingled with any other funds; provided however, this requirement shall not constfiute'consent by Lender to any
   sate or other disposition. Upon receipt. Grantor shall lmmediately deliver any such proceeds to Lender.         '
   THIe. Grantor represents and warrants to Lender thai Grantor holds good and marketable title to the Collaloral, free and dear of aD Bens
   and encumbrancss except for the Den of this Agreement No financing statement covering any of the Collateral is on file in any public
   office other than those which reflect the security interest created by this Agreement or to which l.ender has specifically consented.
   Grantor shall defend Lender's rigfits In the Collateral against the claims arrd demands of all other persons.
  Repairs and Maintenance. Grantor agrees to keep and maintain, and to cause others to keep and maintain, the Collateral in good order,
  repair and condition at all times while this Agreement remains In effect. Grantor further agrees to pay when due all claims for work done
  on, or services rendered or material furnished in connection with the Collateral so that no fien or encumbrance may ever attach to or be
  filed against the Collateral.
   Inspecfion of CoHateraL Lender and Lender's designated representatives and agents stafi have the right at all reasonable times to examine
  and inspect the CoDateral wherever located.
  Taccas, Assessments and Lietis. Grantor will pay when due as taxes, assessments and liens upon the Collateral, Its use or operation, upon
  this Agreement upon any promissory note or notes evidencing the Indebtedness, or upon any of the other Related Documents. Grantor
  may w'rthtiold any such payment or may elect to coirtest any lien if Grantor is in good faith conductirrg an appropriate proceeding to contest
  the obligation to pay and so long as Lender's interest in the CoDateral is not jeopardized in Lenderis sole opinion. If the CoDateral Is
  subjected to a lien which is not discharged within fifteen (15) days. Grantor shaD deposit with Lender cash, a suffictent corporate surely
  bond or other security satisfactory to Lender in an amount adequate to provide for the discharge of the lien phis any interest, costs,
  attorneys'fees or other charges that could accrue as a result of foreclosure or sale of the ColIateraL in any contest Grantor shall defend
  itself and Lender and shaH satisfy any final adverse judgment before enforcement against the CoHateraL Grantor staD name Lender as an
  additional obTrgee under any surely bond ftimished in the contest proceedings. Grantor further agrees to furnish Lender with evidenoe that
  such taxes, assessments, and governmental and other charges have been paid In full and In a timely manner. Grantor may withhold any
  such payment or may elect to contest any lien If Grantor Is In good fafih conducting an appropriate procaeding to contest the obligation to
  pay and so long as Lender's interest in the Collateral is not jeopardized,
  Ccmpllance with Governmental Requirements. Grantor stall comply promptly with ail laws, ordinances, rules and regulations of all
  governmental aulhortlfes. now or hereafter in effect, applicable to the ovimeiship, production, disposition, or use of the CoDateraL including
  all laws or regulations telafing to the undue erosion of hlghly-erodil>|e land or relaling to the conversion of wetlands for the producBon of an
  agricultural product or .commodity. Grantor may contest in good faith any such law, ordinance or regulation and withhold compliance
  during any proceeding, including appropriate appeals, so long as Lender's Interest in the CoDateral, in Lender's opinion, is not jeopardized.
  Hazardous Substanrras. Grantor represents and warrants that the CoDateral never has been, and never will be so long as this Agreement
  remains a lien on the Collaleral, us^ in violation of any Environmental Laws or for the generation, manufacture, storage, transportation,
  treatment, disposal, release or threatened release of any Hazardous Substance. The represenlatrons and warranties contained tier^n are
  based on Grantor's due dfflgence in investigating the CoDateral for Hazardous Substances. Grantor hereby (1) releases and waives any
  future claims against lander for indemnity or contribution in the event Grantor becomes liable for cleanup or other costs under any
  Environmental Laws, and (2) agrees to indemnify, defend, and hold tarmless Lender against any and aD claims and tosses resulting from a
  breach of this provision of this Agreement. This obligation to indemnify and dafend shall survive the payment of the Indebtedness and the
  salisfarrifon of this Agreement
  Maintenance of Casuaify Insurance. Grantor shall procure and maintain all risks insurance, including without limftatlon fire, theft and
  llabinty coverage together with such other insurance as Lender may requae with respect to the Collateral, In form, amounts, coverages and
  trasis reasonably acceptable to Lender and issued by a company or companies reasonably acceptable to Larkler. Grantor, upon request of
  Lender, will deliver to Lender from time to time the policies or certificates of insurance In form satisfactory to Ltader, including stfaulations
  that coverages will not be caiicelled or dimmished without at least thirty (30) days' prior written notice to Lender and not indudlng any
  disclaimer of the insurer's liability for failure,to give such a notice. Each Insurance poficy also staH include an endorsement providing that
  coverage in favor of Lender will not be impaired in any way by any act, omission or default of Grantor or any other person. In conriecCon
  with aD poDcIes covering assets in which Lender holds or is offered a security interest Grantor will provide Lender with such toss payable
  or other endorsements as Lender may require. If Grantor at any time fails to obtain or maintain any insurance as required under this


                                                              BIRD EXHIBITS
  Case 4:19-cv-04082-KES Document 1-6 Filed 04/25/19 Page 3 of 15 PageID #: 31


                                           COMMERCIAL SECURITY AGREEMENT
Loan No:                                                        (Continued)                                                              Page 3

     Agreement, Lender may(but shall not be obligated to) obtain such insurance as Lender deems appropriate, including If l^ender so dtooses
     ■'single Interest insurance," which will cover only lender's interest in the Collateral.
     Application of Insurance Proceeds. Grantor shall promptly notily Lender of any loss or damage to the Collateral, whether or not such
     casualty or loss is covered by insurance. Lender may make proof of loss If Grantor fails to do so within fifteen (1S) days of the casualty.
     AH proceeds of any insurance on the CoilateraL inchrding accrued proceeds thereon, shall be held by Lender as part of the CoHateial. If
     Lender consents to repair or replacement of the damaged or destroyed Collateial, Ijender shall, upon satisfactory proof of expenditure, pay
     or reimburse Grantor from the proceeds for the reasonable cost of repair or restoration. If Lender does not consent to repair or rapbcement
     of the CoHateral, Lerrder shall retain a sufficient amount of the proceeds to pay all of the Indebtedness, and shall pay tlie balance to
     Grantor, Any proceeds which have not been disbursed within six (6) months after their receipt and which Grantor has not commftted to
     the repair or restoration of the Collateral shall be used to prepay the Indebtedness.
     Insurance Reserves. Lender may reqiare Grantor to maintain with Lender reserves for payment of hrsurance premiums, which reserves shall
     be created by monthiy payments from Grantor of a sum estimated by Lender to be sufficient to produce, at least fifteen (15) days before
     the premium due date, amounts at least equal to the insurance premiums to be paid. If fifteen (15) days before payment Is due. the reserve
     funds are Insufficient. Grantor shall upon demand pay any deficiency to Lender. The reserve fimds shall be held by Lender as a general
     deposit aiKt shall constitute a non-inierest-bearing account which Lender may satisfy by payment of the insurance premiums required to be
     paid Ijy Grantor as they become due. Lender does not tiold the reserve funds in trust for Grantor, antf Lender is not the agent of Grantor
     for payment of the Insurance preihiums required to be paid by Grjimor. The responsibility for the payment of premiums shall remain
     Grantor's sole responsibility.
     insurance Reports. Grantor, upon request of Lender, shall furnish to Lender reports on each existing policy of insurance showing such
     Information as Lender may reasonably request including the following; (1) the name of the insurer; (2) the risks insured; (3) the amount
     of the policy; (4) the property insured: ^) the then current value on the basis of which msurancs has been obtained and the manner of
     determining that value; and (6) tfie expiration date of the policy, in addition, Grantor shall upon request by Lender (however not more
     often than annually) have an independerit appraiser satisfactory to Lander determine, as applicable, the cash value or replacement cost of
     the Collateral.
     Financing Statements. Grantor authorizes Lender to file a UCC financing statement, or altemativaiy, a copy of this Agreement to perfect
     t-endefs security Interest. At Lender's requesL Grantor additionally agrees to sign ail other drjcuments that are necessary to petf^
     protect, and continue Lender's security interest in the Property. Grantor will pay all tiling fees, b'lle transfer fees, and other and costs
     involved unless prohibited try law or unless Lender is required by law to pay such fees and costs. Grantor irrevocably appoints Lender to
     execute documents nece^ry to transfer title if there is a default. Lender inay file a copy of this Agreement as a financing statemenL
GRANTOR'S RIGHT TO POSSESSION AND TO COLLECT ACCOUNTS. Until default and except as otherwise provided below with respect to
accounts. Grantor may have possession of the tangible personal property and beneficial use of all the Collateral and may use It fri any lawful
manner not inconsislent with this Agreement or the Related Documents, provided that Grantor's right to possession and faWieficial use stiall not
apply to any Cottateral where possession of the Collateral by Lender is requked by law to perfect Lender's securi^ interest in such Collateral.
Until otherwise notified try Lender, Grantor may collect any of the Coliater^ consisting of accounts. At any time and even though no Event of
Default exists, Lender may exercise its rigtrts to collect the accounts and to noBfy account debtors to make payments directly to Lender for
application to the indebtedness, if Lender at any time has possession of any Collateral, whether before or after an Event of Default, Lender shall
be deemed to have exercised reasonable care in the custody and preservation of the Collateral if Lender takes such action for that purpose as
Granter shall request or as Lender, in Lender's sole discretion, shall deem appropriate under the circumstances, but failure to honor any request
by Grantor shall not of itself be deemed to tie a failure to exercise reasonable care. Lender shaD not lie requir^ to take any steps necessary to
preserve any righte Cn the Collateral against prior parties, nor to protect, preserve or maintain any security interest given to secure the
Indebtedness.

I^HDER'S EXPENDITURES. If any action or proceeding is commenced that would materially affect Lender's Interest in the Collateral or if
Grantor fals to comply with any provision of this Agreement or any Fteiated Documents, including but not limited to Grantor's f^ure to
disdwge or pay wtien due any amounts Grantor is nequlred to discharge or pay under Hiis Agreement or any Related Documents, Lender on
GrantoTs tsehaif may (but shadi not lOe obligated to) take any action that Lender deems appropriate, including but not limited to discha^ng or
paying all tax^. Hens, security interests, enombranoes and other claims, at any time           or placed on the Collateral and payir^ ail costs for
insuring, maintaining arxi preserving the CoSateral. Ail such expenditures incurred or paid by Lender for such purposes will then bear interest at
the rate charged uixier the Note from the date Incuiied or paid by Lerxfer tD the date of rr^j^ment by Grantor. All.such expenses will become a
part of the IrxJebtedness and, at Lenders option. wBI (A) Ice payabte on demand; (B) be added to the Ijalance of the Note and be apportioned
among and be payable with any installment payments to treoome due during eltfier (1) ttie term of any applicable insurarwe policy; or (2) the
retrraining term of ttie Note; or (Q be treated as a tialloon pE^ment wliidh will be due and payable at ttie Note's maturity. The Agreement also
will secure payment of these amounts. Such right shall be in addition to aQ other rights and remedies to which Lender may fie aititled upon
Default         I

DEFAULT. Each of the following shall constitute an Event of Default under this Agreement
    Payment Default Grantor falls to make any payment when due under the Indebtedness.
    Otiier Defaults. Grantor fails to comply with or to perform any other term, obligation, covenant or condition contained in this Agreement or
    in any of the Related Documents or to comply with or to perfonn any term, obligation, covenant or condRion contained in any other
    agreement between Lender and Grantor.
    Default in Favor of Third Parties. Any guarantor or Grantor defaults under any loan, extension of credU, security agieement, purdiasa or
    sales agreement, or any other agreement, In fevor of any other creditor or person that may materially afreet any of any guarantors or
    Grantor's property or ability to perform their respective obligations under this Agreement or any of the Related Documents.
    Falsa Statements. Any warranty, representation or statement made or furnished to Lender by Grantor or on Grantor's trehalf under this
    Agreement or the Refa^ Documents Is false or misleading in any material respect, either now or at the time made or furnished or beoomes
    felse or misleading at any time thereafter.
    Defective CoUaterallzation. This Agreement or any of the Related Documents ceases to be in full force and effect (Including failure of any
    collateral document to create a valid and perfected security Interest or lien) at any time and for any reason.
    Insolvency. The dissolution or termination of Grantor's existence as a going business, the Insolvency of Grantor, ihe appoinlment of a
    receiver for any part of Grantor's property, any assignment for the benefit of credrtors, any type of credftor workout, or the commencement
    of any proceeding under any bankruptcy or insolvency laws by or against Grantor.
    Creditor or Forfeiture Proceedings. Commencement of foreclosure or foifeRure proceedings, whether by judidal proceeding, self-help,
    repossession or any other method, by any credRor of Grantor or by any governmental agency against any collateral securing the



                                                               BIRD EXHIBIT 6
  Case 4:19-cv-04082-KES Document 1-6 Filed 04/25/19 Page 4 of 15 PageID #: 32


                     ■                     COMMERCIAL SECURITY AGREEMENT
Loan No:                                                         (Continued)                                                               Page 4

    Indebtedness. This Endudes a garnishment of any of Grantoi's accounts, Indutfing deposit accounts, with Lender. However, this Event of
    Default shsill not apply if there is a good faith dispute by Grantor as to the vaDdity or reasonableness of the daim which is the basts of the
    creditor or forfehure proc^ding and if Grantor gives Lender written notice of the creditor or forfeiture proceeding and deposits with Lender
    monies or a surely bond for the creditor or forfeiture proceeding, hi an amount determined by Lender, in its sole discretion, as being an
    adequate reserve or trond for the dispute.
    Events Affecting Guarantor. Any of the preceding events occurs with respect to any Guarantor of any of the Indebtedness or Guarantor
    dies or becomes incompetent or revokes or disputes the validity of, or llabilitys.under, any Guaranty of the Jnddrtedrress.
    Adverse Change. A material adverse diange occurs in Grantor's finandai condition, or Lender believes the prospect of payment or
    perfomnance of the indebtedness is inpaired.
    Insecurity. Lender In good faith believes Itself insecure.
RIGHTS AND REMEDIES ON DEFAULT, if an Event of Default occurs under this Agreem^ at any time thereafter, Lender shall haN« all the
rights of a secured par^ under the South Dakota Uniform Commercial Code. In addition and without limitation, Lender may exerdse any one or
mote ofthe following rights and remedes;
    Aceelerafa Indebtedness. Lender may declare the entire Indebtedness, including any prepayment penalty which Grantor would be required
    to pay, immedlatety due and payable, without notice of any kind to Grantor.
    Assemble CoBateraL Lender may require Grantor to deliver to Lender ail or any portion of the Collateral sid any and all certificates of title
    and other documents relating to the Coitateral. Lender may require Grantor to asssnble the Collaterai and make it available to Lender at a
    place to be designated by Lender. Lender also shall have hill power to enter upon the proper^ of Grantor to teke possession of and
    remove the Coitateral. If the Collateral contains othra' goods not covered by this Agreement at the time of repossession. Grantor agrees
    Lender may take such other goods, provided that Lender makes reasonable efforts to return them to Grantor after repossession.
    Sell the Collateral. Lender shell have full power to sell, lease, transfer, or otherwise deal with the Collateral or proceeds thereof in Lender's
    own name or that of Grantor. Lend^ may sen the CoUater^ at public auction or private sale. Unless the Conateral threatens to dedlne
    speedily in value or is of a type customarily sold on a recognized markeL Lender will give Grantor, and other persons as required by law,
    reasonable notice of the time and place of any public sale, or the lane after which any private sale or any other disposition of the CoUateral
    is to be made. However, no notice need be provided to any person who, after Event of Default occurs, enters into and euthenbcates an
    agreement waiving that person's right to notification of sale. The requirements of reasonable notice shall be met if such notice is given at
    least ten (10) days before tire time of the sale or disposition. All expenses relating to the disposition of the Collateral, Including without
    limitation the expenses of retaking,-holding, insuring, preparing for sale and selling the Collateral, shall become a part of the Indebtedness
    secured try this Agreement end shall be payable on demand, with interest at the Note rate from date of expenditure unfti repaid.
    Appoint Receiver. Lender shall have the right to have a receiver appointed to take possession of all or any part of the Collateral, with the
    power to protect and preserve the Collateral, to operate the Collaterai preceding foreclosure or sale, and to collect the rents from the
    CoSateral and apply the proceeds, over and above the cost of the receivership, against the Indebtedness. The receiver may serve without
    bond if permit^ by law, Lender's right to the appointment of a receiver shaD exist rwhether or not the apparent value of the Collateral
    exceeds the Indebtedness by a substantial amount Employment by Lander shall not disqualify a person from serving as a receiver.
    Collect Revenues, Apply Accounts. Lender, either itself or through a receiver, may collect the payments, rents, income, and revenues fiem
    the Collateral. Lender niay at any time In Lender's discretion transfer any Collateral Into Lender's own name or that of Lendei's nominee
    and receive the payments, rents, income, and revenues therefrom and field the same as security for the Indebtedness or apply it to
    payment of the Ind^tedness in such order of preference as Lender may determine. Insofar as the Collateral consists of accounts, general
    Intangibles, Insurance poilcres, instruments, chattel paper, chases in action, or slmUar property. Lender may demand, collect, receipt for,
    settle, con^romtse, ad|usL sue for, foreclose, or realize on the Collateral as Lender may determine, whether or not Ind^tedness or
    Collateral is then due. For these purposes, Lender may, on tiehalf of and In the nanie of Grantor, receive, open and dispose of mail
    addressed to Grantor; change any address to which maB and payments are to be sent; and endorse notes, ched^ drafts, money orders,
    documents of title, instruments and items pertaining to payment, sttipmenL or storage of any CoBataral. To fadOtate collection. Lender
    may notify account debtors and obligors on any Coll^eral to make payments directly to Lender.
    Obtain Deficiency, if Lender ctxxises to sen any or all of the Collateral, Lender may obtain a jud^nent against Grantor for atiy detidericy
    ranainii^ on the Indebtedness due to Lender after application of all amounts received trom tiie exerdse of tfie rights provided in this
    AgreemenL Grantor shall be liable for a deficiency even If the transaction described in this sutjsecflon is a sale of accounts or diatlBl
    paper.
    Other lUgfrts and Remedies. Lender shall have ail the rights and remedies of a secured creditor under the provisions of the Uniform
    Commercial Coda, as may be amended from time to time. In addition. Lender shall have and may exercise any or all other rights and
    remedies it may have avaDable at law. In equity, or otherwise.
    Election of Remedies. Except as may be prohibited hiy applicable law, all of Lender's rights and remedies, whether evidenced by this
    AgreemenL the Related Documents, or tiy any other writing, shall be cumulative and may tie exercised angulmiy or concurrentiy. Electfon
    by Lender to pursue any remedy shall not exclude pursuit of any other remedy, and an election to make expenditures or to take action to
    perform an obDgation of Grantor under this Agreement after Grantor's failure to perform, shall not affect Lender's r^ht to declare a defeult
    and exercise its remedies.
MISCELLANEOUS PROVISIONS. The following miscellaneous provisions are a part of this Agreement:
    Amendments. This Agreement, together with any Refaled Documents, constitutes the entire understanding and agreement of the parties
    as to the matters set forth in this Agreement. No alteration of or amendment to this Agreement shaD be effective unless given in wnling
    and s^ed by the party or parties sought to be charged or bound by the alteration or amendment.
    Attorneys'Fees; Expenses. Grantor agrees to pay upon demand an of Lender's costs and expenses, including lender's attorneys' fees and
    Lender's l^al expenses, incurred In connection with the enforcement of this Agreement. Lender may hire or pay someone else to help
    enforce this AgreemenL and Grantor shall pay the costs and expenses of sucBi enforcement. Costs and expenses include Lender's
    attorneys' fees and legal expenses whether or not there is a lawsuiL Including attorneys' fees and legal er^enses for Irankruptcy
    proceedings (including efforts to modily or vacate any automatic stay or injunction), appeals, and any anticipated post-judgment collection
    services. Grantor also shall pay all court costs and such additional foW as may be directed by the court
   Caption Headings. Caption headings In this Agreement are for convenience purposes only and are not to be used to interpret or define the
   provisions of this Agreement.
   Governing Law. With respect to procedural matters related to the perfection and enforcement of Lender's rfghts against the CollateraL this
   Agreement will be governed by federal law applicable to Lender and to the extent not preempted by federal law, the laws of the State of



                                                                 BIRD EXHIBIT 6
  Case 4:19-cv-04082-KES Document 1-6 Filed 04/25/19 Page 5 of 15 PageID #: 33



     ,                                       COMMERCIAL SECURITY AGREEMENT
Loan No:                                                        (Continued)                                                               Pages

    South Dakota. In ail other respects, this Agreement will be governed by tederal law applicable to Lender and,to the extent not preempted
     by federal law, the laws of the State of Colorado without regard to its conflicts of law provisions. However, if there ever is a question
     about whether any provisfon of this Agreement is valid or enforceable,the provision that is questioned wilt be governed by whichever state
     or federal taw would find the provision to be valid and enforceable. The loan transaction that Is evidenced by the Note and diis Agreement
     has l>een applied for, considered, approved and made, and all necessary loan documents have been accepted t>y Lender in the State of
     Colorado.

     Choice of Venue. If there is a lawsuit. Grantor agrees Lipon Lender^ request to submit to the jurisdiction of the courts of Denver County.
     State of Colorado.
     No Waiver by Lender. Lender shall not be deemed to have waived any rights under this Agreement unless such waiver is given in writing
     and signed by Lender, No delay or omission on the part of Lender in exerdskig any right stiafi operate as a waiver of such right or any
     other right A waiver by Lender of a provision of this Agreement shall not prejudice or constitute a waiver of Lender's right otherwise to
     demand strict compfiance with that provision or any other provision of this AgreemenL No prior waiver by Lender, nor any course of
     dealing between Lender and Grantor, shan constitute a waiver of any of Lendert rights or of any of Grantor's obligations as to at^ future
    transactions- Whenever the consent of Lender Is required under this AgreemenL the granting of such consent by Lender in any instance
    shall not constitute continuing consent to subsequent instances where such consent is required and In all cases such consent may be
    granted or withheld in the sole discretion of Lender.
     Notices. Any notice required to tje given under this Agreement shall be given in writing, and shall be effecHve wtien actually delivered,
     wtien actually received by telefacsimile (unless otherwise required ty law), when deposited with a nafionaBy recognized ovem^ht courier,
     or, tf mailed, when deposited In ttie United Stales maiL as first class, certltied or registered mail post^ prepaid, directed to the addtessas
    shown near the beginning of this AgreemenL Any party may change its address for notices under this.^reement by giving formal written
     notice to the other parties, specifying that the piupose of the notice Is to change the party's address. For notice purposes, Granlor agrees
     to keep Lender informed at aS times of Grantor's current address. Unless otherwise provided or required by law. if there is more than one
     Grantor, any notice given tjy Lender to any Grantor is deemed to be notice given to all Grantors.
     Power of Attorney. Grantor hereby appoints Lender as Grantor's irrevocable attomey-in-fact for the purpose of executing arty documents
    necessary to perfect, amend, or to continue the security interest granted in this Agreement or to demand terminalton of filings of ofher
    secured parties. Letrder may at any time, and without further authorization from Grantor, file a carbon, photographic or other reproduction
    of any financing statement or of this Agreement for use as a financing sfatemenL Grantor will reimburse Lender for all expenses for the
    perfection and the continuation of the perfbction of Lender's security interest in the Collateral.
    SeverabiKfy. If a court of coropetent jurisdiction finds any prowson of this Agreement to be illegal, invalid, or unenfbrceatile as to any
    ctrcumstonce, ttrat finding shaD not make the offending provisfon illegal, invalid, or unenfbrceatile as to any other drcumstance. If feasible,
    the offending proviaon shall be cortsideted modified so that It becomes legal, valid and enforceable. If tiie offending provision canrtot be so
     mocgfied, it shall be consideed deleted from this Agreement Unless otherwise required by law, the ille^lty, Invalidity, or unenlbrceatxiity
    of any provision of this Agreement shail not affect the legality, validity or enforceatxnty of any other pnjvision of this Agreement
    Successors and Assigns. Subject to any limitations stated in this Agreement on transfer of Grantor's interesL this Agreement shall be
    binding upon and inure to the tsenefit of the parties, their successors and assigns. If ownership of the Collateral becomes vested in a
    person other than Granlor, Lender, without notice to Grantor, may deal with Grantor's successors with reference to this Agreement and the
    Incfebtedness by way of fbrt>earanoe or extension without releasing Grantor from ttre obligations of this Agreement or liability under the
     Indetstedness.
    Survival of Representations and Warranties. All representatioirs, wamanties, arxf agreements made           Grantor in this AgreOTent shail
    survive the execufion and delivery of this Agreement, shaD tie conflnuing in nature, and shaH remain in full force and effect until such tims
    as Grantor's Indebtedness shall tie paid in full.
    Time is of the Essence. Time Is of the essence in the performance of this Agreement.
     Waive Jury. An parties to this Agreement hereby waive the right to any jury trial in any action, proceeding, or counterclaim brought by any
     party against any other party.
DEFINITIONS. The fallowing capitalized words and terms shall have the following meanings when used in this AgreemenL Unless specifically
stated to the contrary, all references'to dollar amounts stiaB mean amounts in lawful money of the United States of America. Words and terms
used in the singular shail include the plural, and the plural shall include the singular, as the context may require. Words and terms not othenvise
defined In this Agreement shaH have the meanings attributed to such terms in the Uniform Commercial Code:
    Agreement,The word "Agreemenf means this Commercial Security AgreemenL as this Commercial Security Agreement may be amended
    or modified from time to Ume. together vrith all exhibits and schedules attached to this Commercial Security Agreement from time to time.
    Borrower. Tfie word "Borrower" means BIRD INDUSTRIES. INC. and includes all co-signers and co-makers signing the Note aru3 all their
    successors and assigns.
    Collataral. The word "Collateral" means ail of Grantor's right, title and Interest in and to all the Collateral as described in the Collateral
    Description secfian of this AgreemenL
    Defeutt The word "Default" means the Default set forth In this Agreement in the section titled "Default".
    EnYlronmental Laws, The words "Eniwonmenta! Laws' mean any and all state, federal and local statutes, regulations and ordinances
    relating to the protection of human health or the environmenL including without limitation the Compnetiensive Environmental Response,
    Compensation, and Llabilfiy Act of 1980, as amended, 42 U.S.C. Section 9601. et seq. CCERGLA"), the Superfund Amendments and
    Reauthorlzaflon Act of 1986, Pub. L. No. 99-499 ("SARA"), the Hazardous Materials Transportation Act, 49 U.S.C. Sectian 1801. et seq.,
    the Resource Conservation and Recovery Act, 42 U.S.C. Section 6901, et seq., or other applicable state or federal laws, rules, or
    regulalions adopted pursuant tttereto.
    Event of Default The words "Event of Default" mean any of the events of default set forth In this Agreement in the default section of this
    Agreement
    Grantor. The word "Grantor" means BIRD INDUSTRIES, INC..
    Guarantor. The word "Guarantor" means any guarantor, surety, or accommodation party of any or ail of the Indebtedness.
    Guaranty. The word "Guaranty" means the guaranty from Guarantor to Lender, including without Umttation a guaranty of all or part of the
    Note.
    Hazardous Substances. The words "Hazardous Substances* mean materials that, because of their quantity, concentration or physical,



                                                               BIRD EXHIBIT 6
  Case 4:19-cv-04082-KES Document 1-6 Filed 04/25/19 Page 6 of 15 PageID #: 34


                                           COMMERCIAL SECURITY AGREEMENT
Loan No:I                                                           (Continued)                                                      Page 6

    chemical or infectious characteristics, may cause or pose a present or potential hazard to human health or the environment when
    improperly used, treated, stored, disposed of, generated, manufactured, transported or otherwise handled. The words "Hazardous
    SutistOTces" are leed in their very broadest sense and include without llmttattofl any and all hazardous or toxic substances, materials or
    waste as defined by or listed under the Environmental l.aws. The term "Hazardous Substances" also moludes, without llmltanon, petroleum
    and petroleum by-products or any traction thereof and asbestos,
    Indebtedness. The word "Indebtedness" means ttie indebtedness evidenced by the Note or Related Documents, Including an princ^al and
    interest togedier with aH other indebtedness and costs and senses for which Grantor is lesponsibie under this Agreement or under any of
    the Related Doruiments. Spectfit^l^, without limitation. Indebtedness Includes the future advances set forth in the Future Advances
    provision of this Agreement together with aD interest thereon.
    Lender. The word "Lender" means Native American Bank. N.A., its successors and assigns.
    Note. The word "Note" means the Note dated May 6, 2016 and executed by BIRD INDUSTRIES. INC. In the principal amount of
    $680,000.00, together with aH renewals of, extensions of, modifications of, refinancings of, consolidalions of, and substitutions for the
    note or raedlt agreement.
    Proper^. The word "Property" means all of Grantor's right, title and interest in and to all the Property as described In the "Collateral
    Description" setdlon of this Agreement
    Related Documents. The words "Related Documents' mean all promissory notes, credit agreements, loan agreements, environmental
    agreements, guaranties, security agreements, mortgages, deeds of trust, security deeds, collateral mortgages, and an other instruments,
    agreements and documents, whether now or hereafter existing, executed in connection with the Indebtedness.
GRANTOR HAS READ AND UNDERSTOOD ALL THE PROVISIONS OF THIS COMMERCIAL SECURItr AGI^EMENT AND AGREES TO ITS
TERMS.THIS AGREESIENT IS DATED HAY 6, 2016.

GRAIVTOR:




                                           IMDfJ^E
   IhtC.


Ttfis docurnertwas preparBd by:


                                    L*reB,ver.isAaio* cepr D«H UMOefpomeniwf,20)5. AKttiBUi(UfcnM. "SOfCO ucmmcctPC tr-gi pn«




                                                                   BIRD EXHIBIT 6
   Case 4:19-cv-04082-KES Document 1-6 Filed 04/25/19 Page 7 of 15 PageID #: 35



                                        COMMERCIAL SECURITY AGREEMENT

                                                  K5aty




    References fe the boxes above are for Lender's use only and do not nmit the appIicabiSly of this docximent to any particular loan or Hem
                                 An/item above containing           has been omitted due to text length nmitatlons.
Grantor.        bird industries,inc.                                          Lender:        NaOve American Bank, N.A.
               PO BOX 487                                                                    Denver Branch
                Brooklngs,so 57006                                                           999 fSfh Street, Suite 2460
                                                                                             Denver, CO 80202



 THIS COMMERCIAL SECURITY AQREBVIENT dated May 8, 2016, is made and exacutiad between BIRD IMXISTRIB^ INC. TGiantor'T and
 NatiVB American Gfenk, NA.f'Lendei'^
 GRANT CF SECURITY INTS^EST. Bar valuable eonsidbialien, Gfeanlar grants to Lender a security interest in the OoOafEraJ to secure ttie
 tndebtediess and a^ees that Lender shell have tire ri£^stated in this Agreement with respeid:totheCoaateFEl,inaddHiQntoaOolheriighte
 viMch Lender may have by law.
 OdLATERALDESCRIPTION. The word "Collateral" as used in this Agreement means the foliowing described property, whether now owned or
 hereafter acquired, whether now existing or hereafter arising, and whenever located, m wtiich Grarrtor is giving to Lender a security interest for
 the payment of the Indebtedness and peifbmiance of afi other obligations under the Note and this Agreement:
      All inventoiy, equipm^t; accounts (including but not limHed to all heaiihore-insurance receivables), chattel paper, Instraments (including
      but not lindted to all promiGsoty not^), letter-of-credit rights, letters of credit, documents, depo^ accounts, investment property, money,
      other rtghis to paym^ and performance, and general intangfoles (including but not llntited to all software and all payment intangfoles); ail
   - oil, gas and other minerals befom extraction; aO oil, gas, other minerals and accounts consfituting as-extracted collateral; all fixtures; ail
     tiniberto be cut; all attachments,accessions, accessories,fittings, increases, tools, parts, repairs,supplies, and commingled goods relating
      to the foregoing property, and aU additions, replacements of and substitutions for all or any part of the foie^ng proper^; all insurance
      refunds relafing to the foregoing property; all good wlU relating to the foregoing property; aU records and data and embedded software
      relating to the foregoing property, and aB equipment, inventory and software to utilize, cre^ maintain and            eny such records and
      data on electronic media; and all supporting oblfgaflons relating to the foregoing property; all whether now existing or hereafter arising,
      whether now owned or hereafter acquired or whether now or hereafter subject to any rigte in the foregoing property; and aB products and
      proceeds (including but not limtted to all Insurance payments)of or relating to the foregoing proper^.
      2002 KENWDRTH CONSTRUCT T800 TRUCK (VIN IXKODBeXOaRSggSCS)
      2003 KENWORTH CONSTRUCT TSOO TRUCK (VIN 1XKDDB9X53R388607)
     2003 KENWORTH CONSTRUCT T800 TRUCK (VIN 3WKDDB9X93F384546)
     2007 PETHRBO-T CONVENTIONAL 378 TRUCK (VIN 1XPFDB9X97N742323>
     2006 KENWORTH CONSTRUCT W900 TRUCK (VIN 1XKWDB9X86R11S237)
     2007 PETERBILT CONVENTIONAL 378 TRUCK (VIN 1XPFDB9X77N742322}
     2003 PETERBILT CONVENTIONAL 379 TRUCK (VIN 1XPSD49X23D597164)
     1993 PETERBILT CONVENTIONAL 379 TRUCK(VIN 1XPSDB9X1PD331810)
     1982 STANDARD TRAILER (VIN 1S9T74221C0017Q1S)
     2011 MENARD VACUUM TRAILER(VIN 1M9TS4023BDS15324}
     2011 HERCULES TRAILER(VIN 3M9HSTA23BG009129]
     2011 DRAGON TRAILER (VIN 1UNST4227BL086784]
     2014 GALYEAN 180BBI VACUUM TANK TRAILER(VIN 1G9VT5037EH015033)
     2014 GALYEAN 180BBI VACUUM TANK TRAILER(VIN 1G9VT5033EH015031)
     2014 GALYEAN 180BBI VACUUM TANK TRAILER(VIN 1G9VT5035EH015032)
     2001 INTERNATIONAL 92001 TRUCK(VIN 2HSCEAERX1C003632)
     1996 MACK 600 Ct«00 1M2AA13Y1TW061217
     2000 FRHGHTUNER CONVENTIONAL FLD120 TRUCK(VIN 1FUPCDYB8YPB09100)
     1994 HERR TRAILER (VIN 1L7HSFS15aN101194)
     2008 DCTTRAILER (VIN 4GBF1624681018084)
     2004 FORD F250 SUPER DUTY PICKUP TRUCK (VIN 1FTHW21P64ED72768)
      2004 FORD F150 4 DOOR EXT <»B TRUCK (VIN 1FTPX14504NA04757)
 In addibon, the word "Collateraf also includes ail the following, whether now owned or hereafter acquired, whether now exisdng or hereafter
arising, and wherever located:
     (A) All accessions, attachments, accessories, tools, parts, suppHes. replacements of and addHions to any of the collateral described herein,
     whether added now or later.

         AH products and produce of any of the property described in this Collateral section.
    (C) AH accounts, general Intangibles, instruments, rents, monies, payments, and all other rights, arising out of a sate, lease, consignment
     or other disposition of any of the property described in this Collateral section.
    (D) AH proceeds (including insurance proceeds)from the safe, destruction, loss, or other disposib'on of any of the properly described in this
     Collateral section, and sums due from a third party who has damaged or destroyed the Collateral or from that park's insurer,'whether due
     to judgment, settlement or other process.


                                                                 BIRD EXHIBIT 6
  Case 4:19-cv-04082-KES Document 1-6 Filed 04/25/19 Page 8 of 15 PageID #: 36



                                           COMMERCIAL SECURITY AGREEMENT
LoanNo:H^H                                                      (Confa'nued)                                                               Page 2
    (E) All records and data relating to any of the prope^ described In this Collateral section, whether In the form of a writing, photograph,
    microfilm, microfiche, or electronic media, together with ail of Grantor's right, title, and Interest in and to aO computer software required to
    utilize, create, maintain, and process any such records or data on electronic media.


FUTURE ADVANCES. In addition to the Note, this Agreement secures all future advances made by Lender to Grantor regardless of wliether the
advances are made a} pursuant to a commibnent or b} for the same purposes.
RIGHT OF SETOFF. To the extent permitted by applicable law. Lender reserves a right of setoff in all Grantor's accounts with Lender (whether
checking, ^vings, or some other account). This includes all accounts Grantor holds joinfiy wRh someone else and all accounts Grantor may
open in the future. However, this does not include any IRA or Keogh accounts, or any trust accounts for which setoff would be prohibited by
law. Grantor authorizes Ijender, to the extent permhted by applicable law, to charge or setoff all sun^ owing on the Indebtedness against any
and all such accounts.
GRANTOR'S REPRESENTATIONS AND WARRANTIES WITH RESPECT TO THE COLLATERAL. With respecd to the Coflateial, Grantor represents
and promises to Lenda'ffiat
    PerfectioD of Secitiffy Interest. Grantor agrees to take whatever actions are requested by Lender to perfect and continue Lender's security
    interest in the Collateral. Upon request of Lender, Grantor will deliver to Lender any and all ofthe documents evidencing or constituting the
    Coflaleial, and Grantor will note Lender's Interest upon any and alt chattel paper and instruments if not defivered to Lender for poss^slon
    by Lender. This is a continuing Securi^ Agreement and will continue in effect even though all or any part of the Indebtedness Is paid In fuR
    and even tfiough for a period of time Grantor may not be indebted to Lender.
    Notices to Lender. Grantor will promptly notify Lender In writing at Lender's address shown above(or suc^ other addresses as Lender may
    designate from time to time) prior to any (1) change in Grantor's name; (2) change in Grantor's assumed business name(s]; (3) change
    in the maiagement of the Corporation Grantor; (4) change in the authorized s'gner(s); (5) change In Grantor's principal office address;
    (6) change In Grantor's state of organization; (7) conversion of Grantor to a new or different type of business entity; or (S) change'm
    any other afreet of Grantor that dlracHy or indirer^ relates to any agreements between Grantor and Lender. No change in Grantor's name
    or state of organization will take efieot until after Lender has received notice.
    No Violation. The execution and deltve^ of this Agreement wSI not violate any law or agreement govemlr^ Grantor or to which Grantor is
    a party, and its certificate or articles of incorporation and bylaws do not prohibit any term or condition of this Agreement
    EnforceabUlty of CollateraL To the extent the Coilateiat consists of accounts, chattel paper, or general intangibles, as detined by the
    Uniform Commerclat Code, the CoUateial is enfbrceattie In accordance with its terms, Is genuine, and fully complte with all appficable laws
    and regrtiations concerning form, content and manner of preparation and execution, and aU persons appeanng to be obl^ated on the
    Collateral have authority and capacity to contract and are in fact obligated as they appear to be on the Collateral. At the time any account
    becomes subject to a security interest in favor of Lender, the account shall tie a good and valid account representing an undisputed, bona
    tide indebtedness inrxirred by the account debtor, for merchandise held subject to delivety instructions or previously shipped or delivered
    pursuant to a contract of sale, or for services previously performerl by Gran^ with or for the account debtor. So long as this Agreement
    remains in effect Grantor shaD not, without Lender's prior written consent compromise, settle, adjust or extend payment under or wtth
    regard to any such Accounts. There shaD be no setoffs or counterclaims against any of the CollateraL and no agreement shall have been
    marie under which any deductions or discounts may be claimed conoeming the Collateral except those disclosed to Lender in writing.
    Location of the Collateral. Except for vehicles, and except otherwise in the ordinary course of Grantor's business. Grantor a^ees to keep
    the Collateral (or to the extent the Collateral consists of intangible property such as accounts or general Intangibles, the records concemlr^
    the Collateral) at Grantor's address shown above or at such other locations as are aixeptable to Lender. If the CoOaieral is a vehicle.
    Grantor wilt keep the Collateral at those addresses except for routine travel. Upon Lender's requesL Granltjr will deliver to Lender in form
    satisfactory to Lender a schedule of real properties and Collateral locations relating to Grantor's operatbns, indudlng without limitation the
    failowtng; (1) all real property Grantor owns or Is purtdiasing: (2) aR real property Grantor is tWing or leasing; (3) all storage facintles
    Grantor owns, rents, leases, or uses; and (4) all other properties where CoQateral is or may be located.
    Removal of the ColiateiaL Exc^ in the ordinary course of GrantoTs tiusiness, including the sates of inventory. Grantor shall not remove
    the (bilateral from its existing location without Lender's prior written consent To the extent tiiat the CoRaterai consists of vehicles, or
    other titled property. Grantor shall not take or permft arry action which would require application for certificates of title for ihe vehicles
    outskle the State of North Dakota, without Lender's prior written consent. Grantor shall, whenever requested, advise Lender of the exact
    location of the Coltateral.
    Transactions Invohdng CollateraL     Drcept for inventory sold or accounts collected in the ordinary course of Grantor's business, or as
    otherwise provided for in this Agreement, Grantor shall not seR, offer to selL or otherwise transfer or dispose of the CollateraL WhOe
    Grantor is not In default unrler thte Agreement, Grantor may seU inventory, but only In the ordinary course of its business and only to buyers
    who qualify as a buyer in the ordinary course of business. A sale In the ordinary course of Grantor's business does not Include a transfer In
    partial or total satistection of a debt or any bulk sale. Grantor shaO not pledge, mortgage, encumber or otherwise permit the CoUateral to
    be subject to any Ban, security Interest, encumbrance, or charge, other than the secur^ interest provided for In this Agreement, without
    the prior written consent of Lender. This Includes security interests even if junior in right to the se(»irily Interests granted under this
    Agreement Unless waived by Lender, aD proceeds from any disposition of Ihe Collateral (for whatever reason) shaR be held in trust for
    Lender and shall not be commingled with arry other funds; provided however, this requirement shaR not constitute consent by Lender to any
    sale or other disposition. Upon receipt Grantor shall Immediately detiver any such prtMeeds to Lender.
    Title. Grantor represents and warrants to Lender that Grantor holds good and marketable title to the CoUateral, free and dear of all Hens
    and encumbrances except for the fien of this AgreemenL No financing statement covering any of the Collateral is on file in any public
    office other than those which reflect the security interest created by this Agreement or to which Lender has specifically consented.
    Grantor shall defend Lender's rights in the Collateral against the claims and demands of all other persons.
    Repairs and Maintenance. Grantor agrees to keep and mabilaln, and to cause others to keep and maintain, the Oitiateral In good order,
    repair and condition at all times while this Agreement remains in effect Grantor further agrees to pay when due all daims for work done
    on. or services remiered or material fumished In conner^on with the Collateral so that no Sen or encumtuance may ever attach to or t)e
    tiled agafnstthe Collateral.
   iitspection of CollateraL Lender and Lenders designated representatives and agents shall have the right at aR reasonable times to examine
   and inspect the Collateral wherever located.
   Taxes, Assessments and Uens, Grantor will pay when due all taxes, assessments atjd liens upon the fcoRateral, its use or operation, upon
   this Agreement, upon any promissory note or notes evldendng the Indebtedness, or upon any of the other Related Documents. Grantor
   may withhold any sudi payment or may elect to contest arry lien if Grantor Is In good faith conducting an appropriate proceeding to contest


                                                                BIRD EXHIBIT 6
  Case 4:19-cv-04082-KES Document 1-6 Filed 04/25/19 Page 9 of 15 PageID #: 37



                                             COMMERCIAL SECURITY AGREEMENT
Loan No:■■■                                                      (Continued)                                                                Page 3
     the obligation to pay aid so long as Lender's interest in tfie Collateral is not jeopardized in Lender's sole opinion. If the Collateral is
     subjected to a lien which Is not discharged within fifteen (15) days. Grantor stt^ deposit with Lender cash, a sufiident corporate surety
     bond or other securBy satisfactory to Lender in an amount adequate to provide for the cfischarge of the lien plus any interest, costs,
     leasonatile attorneys' fees or ottier charges that could accrue as a result of foteciosure or sale of the CollateraL In any contest Grantor
     shall defend itself and Lender and shall sab'sfy any final adverse judgment before enforcement against the Cofateral. Grantor shall name
     Lender as an addib'onal obligee under any surety bond furnished in tfre contest proceedings. Grantor further agrees to furnish Lender with
     evidence that such taxes, assessments, and governmental and other charges have been paid in fuD and In a timely manner. Grantor may
     withhold any such payment or may elect to contest any Ben if Grantor is in good taith conducting an appropriate prooeedir^ to contest the
     obBgatian to pay arid so long as Lender's Interest In the Collateral Is not jeopardized.
     Compliance with Governmental Requirements. Grantor shall comply promptly with ail laws, ordinances, mies and regulabons of all
     governmental authorities, now or hereafter in effect, applicable to the ownership, production, disposition, or use of the Collateral, including
     all laws tr regulafions relating to the undue erosnn of highty-arodlble land or relating to the conversion of wetlands for the production of an
     agricultural product or commodity. Grantor may contest in good faith any such law. ordinance or regulation and withhold compTiance
     during any proceeding, including appropriate appeals, so long as Lerrder's Interest in the Collateral, in Lender's opinion. Is notjeqpardlzed.
     Hazardous Substances. Grantor represents and warrante that the Collateral never has been, and never will be so long as this Agreement
     remains a lien on the Collateral, used in violation of any Environmental Laws or for the generation, manufacture, storage, transportation,
     treatmeiiL disposal, release or threatened release of any Hazardous Substance. Tfia representations and warranties contained herein are
     based on Grantor's due diligence in iirvestigaiing the Collateral for Hazardous Substances. Grantor hereby (1) releases and waives any
     future claims against Lender for indemnity or confn'bution in the event Grantor becomes liable for cleanup or other costs under any
     Environmental Laws, and (2) agrees to indemnily, defend, and hold harmless Lender against any and a9 claims and losses resulting from a
     breach of this provision of this Agreement This obBgafion to indemnily and defend shall survive the payment of the indebtedness and the
     satisfaction of this Agreement
     Maintenance of Casualty Insurance. Grantor shall procure and msdntain aU n'sks insurance, Including without limitaticn tire, theft and
     liability coverage together with such other insurance as Lender may requite with respect to the Collateral, in form, amounts, coverages kid
     basis reasonably acceptable to Lender and Issued by a company or companies reasonably acceptable to Lender. Grantor, upon request of
     Lender, will deliver to Lender from time to time the polides or certificates of insurance In form satisfectory to Lender, inctudmg stipulations
     that coverages will not be cancelled or dimlnislied without at least thirty (30) days' prior written notice to Lender and not Indur^ any
     disclaimer of the insurer's liability for failure to give such a notice. Each insurance policy also shall include an endorsement providing that
     coverage in favor of Lender will not be impaired in any way by any act, omission or default of Grantor or any other person. In conneotion
     with all policies covenng assets in which Lender holds or is offered a security interest, Grantor will provide Lender with such loss payable
     or other endorsements ^ Lender may require. If Grantor at any time falls to obtain or maintain any tnsurancs as required under this
     Agreement, Lender may (but shall not be obligated to) obtain sudr insurance as Leitder deems appropriate, including if Lender so chooses
     "single Interest insurance," which will cover only Lender's interest in Ihe Collateral.
     Application of Insitrance Proceeds. Grarrtor shall promptly notify Lender of any toss or damage to the CoBateral, whether or not such
     casualty or loss is covered by insurance. Lender may make proof of loss if Grantor feils to do so within tilleen (15) days of the casualty.
     All proceeds of any insurance on the Collateral, including accrued proceeds thereon, shall be held by Lender as part of the Collateral. If
     l^ender consents to repair or replacement of the damaged or destroyed Collateral, Lertoer shall, upon satisfectory proof of expenditure, pay
     or reimburse Grantor from the proceeds for the reasonable cost of repair or restoratfon. If Lander does not consent to repair or replacement
     of the Conaferal, Lender shall retain a sufficient amount of the proceeds to pay all of the Indebtedness, and shall pay the balance to
     Granfor. Any proceeds which have not been disbursed within six (6) months atter their receipt and which Grantor has not committed to
     the repair isr restoration of the Collateral shall tre used to prepay the Indebtedness.
     Insurance Reserves. Lender may require Grantor to maintain with Lender reserves for payment of insurance premiums, which reserves shall
     be created by monthly payments from Grantor of a sum estimated by Lerxfer to be suSident to produce, at least tifteen (15) days before
     the premium due date, amounts at least equal to ttie Insurance premiums to be paid. If fifteen (15)days before payment is due, the reserve
     funds are insufflcienL Grantor shall upon demand pay any deficiency to Lender. The reserve funds shall be held by Lertder as a general
     deposit and shall constitute a non-interest-bearing account which Lender may satisfy by payment of the Insurance premiums required to be
     [raid by Grantor as they become due. Lender does not hold the reserve funds In irust for Grantor, and Lender is not the agent of Grantor
     for payment of fhe insurance premiums required to be paid by Grantor. The responslbBity for the payment of premiums shall remain
     Grantor's sole responsMfy.
     Insurance Reports. Grantor, upon request of Lender, shall furnish to Lender reports on each existing poScy of Insurance showing such
     information % Lender may reasonably request including the following: (1) the name of the insurer; (2) the risks insured; (3) the amount
     of the poBcy; (4) the property insured; (5) the then current value on the basis of which insurance has been ot>ta!ned ^fee manner of
     determining that value; and (6) the expiration date of the policy. In addition, Grantor shall upon request by Lerxlsr (however not more
     often than annually) have an independent appraiser satisfectory to Lender determine, as applicable, the cash value or replacement cost of
     the Collateral.
    Financing Statements. Grantor authorizes Lender to file a UCC financing statement, or alternatively, a copy of this Agreement to perfect
    Lender's security interest At Lender's request. Grantor additionally agrees to sign all other documents that are necessaiy to perfecL
    protect, and continue Lender's security Inteiest In the Property. Grantor will pay all filing fees, title transfer fees, and other fees and costs
    Involved unless prohibited by law or unless Lender is required by law to pay such fees and costs. Grantor Imevocably appoints Lender to
    execute documents necessary to transfer title if there is a defPulL Lender may file a copy of this Agreement as a flnandng statement
GRANTOR'S RIGHT TO POSSESSION AND TO COLLECT ACCOUNTS. Untfl default and except as otherwise providecl below wrth respect to
accounts. Grantor may have possession of the tangible personal property and beneficiaf use of all the Collateral and may use it in any lawful
manner not inconsistent with this Agreement or the Related Documents, provided that Grantor's right to possession and benefidal use shall not
apply to any Collataal where possession of fee Collateral by Lender is required Ify law to perfect Lender's security interest in such Collateral.
Until otherwise notified by Lender. Grantor may collect any of the Collateral consisting of accounts. At any time and even though no Event of
Default exists, Lender may exercise its tights to collect the accounts and to notify account debtors to make payments direcfly to Lender for
application to the Indebtedness. If Lender at any time has possession of any Collateral, whether before or after an Event of Default, Lender shall
be deemad to have exercised reasonable care In the custody and preservation of the Collateral if Lends'fakes such action for that purpose as
Grantor sfiail request or as Leivder. in Lender's sole discretion, shall deem appropriate under the circumstances, but'feliure to honor any request
by Grantor shall not of itself be deemed to be a feliure to exercise reasonabie care. Lerxfer shall not be required to take any steps necessary to
preserve any rights In fee Conaterai against prior parties, nor to protect preserve or maintain any security Interest given to secure fee
indebtedness.
LENDER'S EXPENDITURES. If any action or proceeding Is commetxsd that would materially affect larder's Interest in the Collateral or if
Grantor felb to comply witfi any provision of tttis Agreement or any Reiafecf Documents, tnduding but not Itmlted to Grantor's feilure to


                                                                 BIRD EXHIBIT 6
  Case 4:19-cv-04082-KES Document 1-6 Filed 04/25/19 Page 10 of 15 PageID #: 38



                                            COMMERCIAL SECURITY AGREEMENT
LoanNo:HHH                                                       (Continued)                                                               Page 4
discharge Of pay when due any amounts Grantor is required to discharge or pay under this Agreement or any Related Documents, t.ender on
Grantor's behalf may (iHit shall not be obligated to) taXe any action that Lender deems appropriate, including but not limned to distdiatgtng or
payir^ all taxes, liens, secunTy Interests, encumbrances and other claims, at any time levied or placed on the CoBatetBl and paying all costs for
insuring, maintaining and preserving the Collateral, All such expenrfitures Incurred or paid by Lender for such purposes wrill then bear interest at
the rate charged under the Note from the date incurred or paid by Lender to the date of repayment by Grantor. All such expenses will become a
part of the Indebtedness and. at Lender's option, will (A) be payable on demand; (B) be added to the balance of the Note and be apportioned
among and be payable with any Installment paymerrts to become due during either (1) the term of any appBcabte insurance policy; or (2) the
remaining term of the Note; or (C) be treated as a baiioon payment which will be due and payable at the Note's maturity. The Agreement also
will secure payment of these amounts. Such right shall be in addffion to aH other rights and remedies to which Lender may be entified upon
Defauit.
DEFAULT, Each of the following shall constitute an Event of Default under this Agreement
     Payment Default Grantor fails to make any paymem when due underthe Indebtedness.
     Other Debits. Grantor fails to comply with or to perform any other term, obligation, covenant or condition contained in this Agreement or
     in any of the Related Documents or to comply wHh or to perform any term, obligation, covenant or condition contained in any other
     agreement between Lender and Grantor.
    Default in Favor of Third Parties. Any guarantor or Grantor defeults under arty loan, extension of credt, securi^ agreement, purchase or
    sales agreement or any ottKr agreement in favor of any ottier crecfitor or person that m^ materially affect any of any guarantor's or
    Grantor's property or abDi^ to perfonm their respecfiva oblgabons under this Agreement or any of the Related Documents.
    False Statements. Any warranty, representation or statement made or furnished to Lender by Grantor or on Grantor's behalf under this
    Agreement or the Related Documents is false or misleading In any material respect, either now or at the time matte or furnished or becomes
    false or mJsleadteg at any time thereafter.
     Defective Collateralization. This Agreement or any of the Related Documents ceases to be In full force and effect (including failure of any
    cotlateral document to create a valid and perfected security interest or lien) at any time and for any reason.
    Insolvency. The dissolution or termination of Grantor's existence as a going business, the Insolvency' of Grantor, the appointment of a
    receiver for any part of Grantor's property, any assignment for the benefit of creditors, any type of creditor workout, or the commencement
    of arry proceeding under any trankruprtcy or Insolvency lavre by or against Grantor.
    Creditor or Forfeiture Proceedings. Commencement of forectosure or forfeiture proceedings, whether by Judidal proceeding, setf-help.
    repossession or any other method, by any creditor of Grantor or by any governmental agency against any collateral securing the
    Indebtadness. This includes a garnishment of any of Grantor's accounts, incfiiding deposit accounts, with Lender. However, this Event of
    Default shall not apply If there is a good faith dispute try Grantor as to the validity or reasonableness of the claim which is the basis of the
    creditor or forfeiture proceeding and if Grantor gives lender written notice of the creditor or forfeiture proceeding and deposits with Lender
    monies or a surety bond for the creditor or forfeiture proceeding, in an amount datermlned by Lender, In its sole discretion, as being an
    adequate reserve or bond for the dispute.
    Events Affecting Guarantor. Any of the preceding events occurs with r«pect to any Guarantor of any of the.Indebtedness or Guarantor
    dies or becomes Incompetent or revokes or disputes the validi^ of, or liability under, any Guaniity of the Ind^t^ness.
    Adverse Change. A material adverse change occurs in Gramtor's financial condition, or Lender befieves the prospect of payment or
    performance of the Indebtedness Is ImpaliBd.
    Insecurity. Lander in good faith believes itself Insecure.
RIGHTS AND RBy£OIES ON DEFAULT. If an Event of Default occurs under this AgreemenL at any time fhK"eafter, Lender shall have ail the
rghls of a secured party under the North DakcXa Uniform Commercial Code. In adcfilion arii without iimitaeon. Lender may exertise any one or
more of Ore fbllowirig rights and remedies:
    Accelerate indetrtedness. Lender may declare the entire Indebtedness, Including any prepayment penalty whitrfj Grantor would be required
    to pay, immediately due and payable, without notice of any kind to Grantor.
    Assemble CoIlatoniL Lender may require Grantor to defiver to Lender ail or any portion of the Collateral and any and all certificates of title
    and other documents relating to the Collateral, lander may require Grantor to assemble the Collateral and make it available to lander at a
    place to tie designated by Lender. Lender also shall have fuD power to enter upon the properfy of Grantor to take possession of and
    remove the CoDateral. If the Collateral contains other goods not covered by this Agreonenl at the time of repossessioa Grantor agrees
    Lender may take such other goods, provided that lander makes reasonable efforts to return them to Grantor after repossession.
    Sell the CollateraL Lender shall have fiin power to sell, lease, transfer, or otherwise deal with the Collateral or proceeds thereof in Lender's
    own name or that of Grantor, lander may sell the Collateral at public auction or private sale. Unless the Collateral threatens to deoltoe
    speedily In value or is of a type customaniy sold on a recognized market. Lender will give Grantor, and olher persons as required by law,
    reasonable notice of the time and place of any public sale, or the time after which any prii^e sale or any other dispostfion of the CoIIatera)
    is to be made. However, no notice need be provided to any person who, after Event of Default occurs, enters Into and authenticates an
    agreement waiving that person's right to notification of sale. Ths requirements of reasonable notice shall be met if such noBce is given at
    least fen (10) days before the time of the safe or disposition. All expenses relafing to the disposition of the Collateral, including without
    limitation the expenses of retaking, holding, insuring, preparing for sale and selling the Collateral, shall become a part of the Indebtedness
    secured by this Agreement and shall be payable on demand, with Interest at the Note rate from date of expenditure untD repaW.
    Appoint Receiver. Lender shall have the right to have a receiver appointed to take possession of all or any part of the Collateral, with the
    power to protect and preserve the CollateraL to operate the Collateral preceding foreclosure or sale, and to collect the rents ■^m the
    Collateral and apply ihe proceeds, over and above the cost of the recetveiship, against the Indebtedness. The receiver may serve without
    bond If permitted by law. Lender's right to the appointment of a receiver shall exist whefrier ornot the apparent value of the Coila^l
   exceeds the Indebtedness by a substantial amounL Employment by Lender shall not disqualify a person from senring as a receiver.
   CoItecL Revanues, Apply Accounts. Lender, either itself or through a receiver, may collect Ihe payments, rents, income, and revenues from
   the Collateral. Lender may at any time in Lender's discretion transfer any Collateral into Lender's own name or that of Lender's nonranee
   and receive tfie payments, rents. Income, and revenues therefrom and hold the same as security for the Indebtedness or apply It to
   payment of the Indebtedness in such order of preference as Lender may determlna Insofar as the Collateral consists of accounts, general
   intangibles, Insurance poncies, instruments, chattel paper, choses in a^on, or similar property. Lender may demand, collecL recapt for,
   settle, cornpromise, adJusL sue for, foreclose, or realize on the Collateral as Lender may determine, whether or not Indebtedness or
   Collateral is then due. For these purposes, Irender may, on behalf of and In the name of Grantor, receive, open and dispose of matt
   addressed to Grantor; change any address to which mail and payments are to be sent and endorse notes, checks, drafts, money orders,

                                                                 BIRD EXHIBITS
  Case 4:19-cv-04082-KES Document 1-6 Filed 04/25/19 Page 11 of 15 PageID #: 39



                                            COMMERCIAL SECURITY AGREEMENT
LoanNo:H^^H                                                     (Continued)                                                                 Pages
    documents of title, instruments and items pertaining to payment, shipment, or storage of any Conateral. To facilitate collection. Lender
    may notify account debtors and obligors on any Collateral to make payments directly to Lender.
    Oiitain Deficiency. If Lender ctwoses to sell any or all of the CoHatBra!, Lender may obtain a judgment against Grantor for ary deficiency
    nemairnng on the Indebtedness due to Lender after appTicalion of all amounts tec^ved from the exercise of the rights prmWed In this
    /^reement Grantor shall loe Dabte for a deficiency even if ttre tiar^ction described in this sutrsection is a sale of acccxmts or chattel
    paper.

    Other Ri^its and Remedies. Lteiider shall have all the rights and remedies of a secured creditor under the provisions of the Uniform
    Commercial Code, as may be amended from time to time. In addition, Lender shall have and may exercise any or all other rights and
    remedies It may trave available at law, in equity, or otherwise.
    Election of Remedies. Except as may be prohibited by applicable law, all of Lender's rights and remedies, whether evidenced by this
    Agreement, the Related Documents, or by any i^er writing, shall be cumulative and may be exercised singularly or concurrently. Bectlon
    by Lender to pursue any remedy shall not exclude pursuit of any other remedy, and an election to make expenditures or to take action to
    perform an obligation of"Grantor under this Agreement, after Grantor's teilure to perform, sfiaB not affect Lender's rght to dectare a default
    and exerdse its remedies.
IHlSCEllANEOUS PROVISIONS. The tbllowing miscellaneous provisions are a part of this Agreement:
    Amendments. This Agreement, together with any Related Documents, constitutes the enfre understanding and agreement of the parties
    as to the matters set forth in this Agreement. No alteration of or amendment to this Agreement strait be effective unless given in writing
    and signed by the party or parties sought to be charged or bound by the alteration or amendmenL
    Attorneys' Fees; Expenses. Grantor agrees to pay upon demand all of Lender's costs and expenses, Including Lender's reasonable
    attorneys' ffees and lender's legal expenses, incurred in connection with the enforcement of this Agreement. Lender may hire or pay
    someone else to help enforce this Agreement, and Grantor sfiall pay the costs and expenses of such enforcement. Costs and expenses
    include Lender's reasonable attorneys' fees and legal expenses whether or not there is a lawsuit, inclucfing reasonable attorneys' fees and
    legal expenses for trankruptcy proceedings Oncluding efforts to modify or vacate any automab'c stay or injunction), appeals, and any
    anticipated post-judgment collection services. Grantor also shall pay all court costs and such additional fees as may be directed by the
    court
    Caption Headings. Caption headings in this Agreement are for convenience purposes only and are not to i>e used to interpret or define the
    provisions of this Agreement.
    Governing Law. With respect to procedural matters related to the perfection and enforcement of Lender's rights against the Collateral, this
    Agreement will be governed by federal law applicable to Lender and to the extent not preempted by federal law, the laws of the State of
    North Dakota. In all other respects, this Agreement vrlll be governed by federal law applicable to Lender and, to the extent not preempted
    by federal law, the laws of the State of Colorado without regard to its conflicts of taw provisions. However, If there ever is a question
    about whether any provision of this Agreement Is valid or enforceable, the provision that Is quesdonad will be governed by whldtever state
    or federal law would find the provision to be valid and enfbrceafjle. The loan transaction that is evidenced by the Note and this Agremnent
    has been applied for, considered, af^roved and made, and all necessary loan documents have been accepted by Lender In the State of
    Colorado.

    Choice of Venue. If ttiere is a lawsurt Grantor a^ees upon Lenders request to sutxnit to the Jurisdiction of the courts of Denver County.
    State of Colorado.

    No Waiver by Lender. Lender strall not be deemed to have waived any rights under this Agreement unless such waiver is given In wriOng
    and signed by Lender. No delay or omission on tfie part of lender in exercising any right shall operate as a waiver of such righl or any
    other right A waiver by Lender of a provision of this Agreement shall not prejudice or constitute a waiver of Lender's right otherwise to
    demand strict compBance with that provision or any other provision of this Agreement, no prior waiver by Lender, nor any course of
    deaEng between Lender and Grantor. shaB constitute a virah/er of any of Lender's rights or of ariy of Grantor's obfigafions as to any future
    transactions. Whenever the consent of Lender is required under this Agreement, the granting of such consent by Lender In any Instance
    shaB not constitute continuing consent to sufasequerk instances where such consent Is required and in all cases such consent rnay Ire
    granted or withheld in the sole discretion of Lender.
    Notice. Any notice requited to tre given under this Agreement shaB be given in wri&ng, and shall be effective when actually deBvered,
    when actually received by telefecamlle (unless otherwise required by law), when deposited with a nationally recognized ovemfght courier,
    or, if mailed, when deposited In the United States mail, as first dass, certified or registered mail postage prepaid, directed to the addresses
    shown near the beginning of this Agreement Any party may change its address for notices under this Agreement by giving fbmnal written
    notice to ^e ottier parti^, specHying that the purpose of the notice is to change the party's address. For notice purposes. Grantor agrees
    to keep Lender informed at all times of Grantor's current address. Unless otherwise provided or required try law, if there is more than one
    Grantor, any nofice given by Lender to any Grantor is deemed to tre notice given to all Grantors.
    Power of Attorney. Grantor hereby appoints Lender as Grantor's irrevocable attomey-in-fact for the purpose of executirrg any documents
    necessary to perfect, amend, or to continue the security interest granted in this Agreement or to demand terminahon of fHngs of other
    secured parries. Itender may at any tima, and without further authorization from Grantor, file a cartwfl, photographic or other leproduction
    of any financing statement or of this Agreement for use as a financing statement Grantor will reimburse Lender for all expenses for the
    perfection and fhe continuation of the perfection of Lenderis security interest in the Colfeleral.
    Ssverabirity. If a court of competent jurisdiction finds any provision of this Agreement to be Illegal, invaDd, or unenforoeahlB as to any
    CSrcumstance,that finding shafl not rtreke the offending provision illegal, invafid, or unenfbrceatue asto any other circumstance. If feasltfe,
    tire offending provision shall tre cdnstdered modified so ttiat It treoomes legal, valid arxl enforceable. If the offending provision cannot be so
    modified, it stiaU be consldeted deleted from this Agreement. Unless otherwise reqifired by law,the illegality, IrrvaBdl^, or unenfixceabiltty
    of any provision of this Agreement shaB not affect ttre legality, validity or entbrceability of any other provision of this Agreement
    Successors and Assigns. Subject to any llmBations stated in this Agreement on transfer of Grantor's Interest, this Agreement shall be
    binding upon and inure to the benefit of the patties, their successors and assigns. If ownership of the CoBateral trecomes vested in a
    person other than Grantor, Lender, without norice to Grantor, may deal with Grantor's successors with reference to this Agreement and the
    Indebtedness by way of fbrfrearanee or extension without refeasirtg Grantor from the obligations of this Agreement or liability under the
   Indetkedness.

   Survival of Representations and Warranties. All representations, warranties, and agreements made by Grantor in this Agreement shali
   survive the execution and delivery of this AgreemaiL shaB be continuing in nature, and stiali remain In full force and effect until such time
   as Grantor's Irxfebtedness shall tre paid in lull.




                                                                  BIRD EXHIBITS
  Case 4:19-cv-04082-KES Document 1-6 Filed 04/25/19 Page 12 of 15 PageID #: 40



                                             COMMERCIAL SECURITY AGREEMENT
LoanNo;H|^H                                                           (Continued)                                                        Pages
    Time is of the Essence. Time is of the essence in the perfonnance of this Agreement
    Waive Jury, AD patties to this Agreement hereby vratve the right to any Juiy trial in any action, proceeding, or coutttHdalm brotigM by ai^
    patfy against any other party.
DEFINmONS. The following caF^lized words and terms shall have the fbilovring meanings when used In this Agreement. Unless speciftcally
stated to the contrary, all references to dollar amounts shall mean amounts In lawful money of the United States of America. Words and terms
used in the singular shall include the plural, and the plural shall include the singular, as the context may require. Words and terms not othenvise
defined in this Agreement shall have the meanings attributed to such terms In the Uniform Commercial Code:
    Agreement The word "Agreement" means this Commercial Security Agreement, as this Commercial Security Agreement may be amended
    or.modiSed from time to time, together with all exhibits and schedules attached to this Commercjal Security Agreementfrom b'me to time.
    Borrower. The word "Borrower" means BIRD INDUSTRIES, INC. and Includes all co-signers and co-makers signing the Note and all their
    successors and assigns.
    Collateral. The word "CoBateral" means all of Grantor's right, title and interest In and to all the Collateial as described in the Callateral
    Description section of this Agreement.
    Default The word "Default" means the [Default set forth In this Agreement in the section titled "Default".
    Environmental L^nvs. The words "Environmental Laws* mean ^ and all state, federal and local statutes, regulations and ordmances
    relating lo the protection of human health or the environmenl, induding without limitation the Comprehensive Environmental Response,
    Compensation, and Liability Act of 1980, as amended, 42 U.S.C. Section 3601, et seq. ("CERCIA'^, the Superlund Amendments and
    Rearithorization Act of 1985, Pub. L No.99-499 ("SARA"), the HaMtdous Materials Transportation Act, 49 U.S.C. Section 1801, et seq.,
    the Resource Conservation and Recovery Act, 42 U.S.C. Setaion 6901, et seq., or other appficable state or federal laws, rules, or
    regulations adopted pursuant thereto.
    Event of Default The words "Event of Defeult" mean any of the events of defeult set forth In this Agreement in lha defeult section of this
    Agreement
    Grantor. The word "Grantor" means BIRD INDUSTRIES, iNC_
    Guarantor. The word "Guarantor" means any guarantor, surety, or accommodation party of any or all of the Indebtedness.
    Guaranty. The word "Guaranty" means the guaranty from Guarantor to Lender, including without Smitatfon a guaranty of all or part ofttie
    Note.

    Hazardous Substances. The words "Hazardous Substances" mean materials that, because of their quantity, concentration or physical,
    chemical or Infectious characteristics, may caiee or pose a present or potential hazard to human health or ttie environment when
    improperly used, treated, stored, disposed of, generated, manufectured, transported or otherwise handled. The words "Hazardous
    Sutistances" are used in their very broadest sense and include without limitation any and all hazardous or toxic substances, materials or
    waste as defined by or listed under the Environmental Laws. The term 'Hazardous Substances" also Includes, without Emitation, petroteum
    and petroleum by-produds or any firaction thereof and asbestos.
    Indebtedness. The word "Indebtedness" means the indebtedness evidenced by the Note or Related Documents, including aS principal and
    Interest togettter with all other indebtedness and costs and expenses for which Grantor Is responsible under this Agreement or under any of
    the Retail Documents. Specifically, without limitation, Indebtedness Includes the future advances set forth In the Future Advances
    proifision of this Agreement together with all interest thereon.
    Lender. The word "Lender" means Native American Bank, N,A., its successors and assigns.
    Note. The word "Note" means the Note dated May 6, 2016 and executed by BIRO INDUSTRIES. INC. in the prindpai amount of
    $680,000.00, togettier with ail renewals of, tensions of, modifications of, refinancings of, consolidations of, and substitutions forttre
    note or credit agreement.
    Property. The word "Property" means all of GrantorTs right, title and Interest in and to ail the Properly as described In the "CoHaterai
    Description" section of this AgreemenL                                                                                /
    Related Documents. The words "Related Documents" mean aU promissoty notes, credit agreements, loan agreements, environmental
    agreements, guaranties, security agreements, mortgages, deeds'of trust, security deeds, coDateral mortgages, and aU other instruments,
    agreements       documents, whether now or hereafter existing, executed in connection with the Indebte^ess.
GRANTOR HAS READ AND UNDERSTOOD ALL THE PROVIStONS OT THIS COMMERCIAL SECURITY AGREEMENT AND AGREES TO ITS
TERMS. THIS AGREEMENT IS DATED MAY 6,201G.

GRANTOR;




  LAL^A^aR^ PresjdaK_QE-BREri

                                     lMeitte,\%r.l5Aaa03S Cw.D»HlBllCeiwiaeetW.aOlC    -NDiCO l4«MPte4&F)e TMi PA4




                                                                      BIRD EXHIBIT 6
  Case 4:19-cv-04082-KES Document 1-6 Filed 04/25/19 Page 13 of 15 PageID #: 41


                                         A^/iEEMENT TO PROVIDE INSURANCE




   RslerBnca* In the boxes above M for Lenoers use only end do not limit the                      of fitis doeument to any paitlailar
                                 Any item above conlainlnfl           has been Q(ti="   due to text length fiiritations.

Grantor:          BIRD INDUSTRIES.INC.                                          Under.          Native AnMrican Bank, NJt.
                  POBOXOT                                                                       Denver Branch
                  BraeMn9s.S0 57006                                                             999 leth Straet, Suite 2460
                                                                                                Denver, CO 30202


 INSURANCE REQUIREMENTS. Grantor. BIRD INDUSTRIES, INC. CGrantor^, understands that insurance coverage is required in connection wiOi
 the extending of a low or the providing of other financial accommodatlorts to Grantor t>y Lander. These requirements are set fordi kt the
 securi^ documents for the loan. The faUowing minimurn Insurance coverages must be provided on (ha following desoUied ^letetal (the
 ■Collateral-);
    CollatersI;     Al Inventory, Equlpmerrt, Fixtures, Timber and Minerals, 08 and Gas.
                   Type: All risks, Including fire, theft and Rabilty.
                    Antount: Full Insurabis Value.
                    Basis: Replacemerrt value.
                    Endorsements: Lender loss payatils dausa with stipulation that coverage vidll not be carKeled or dknlftlshed witoout a
                    minimum of 30 days prior wrDlen notice to Lender.
                   Latest Drifveiy Date: Sy the toan dosing data.
    Collatsral:    AH biventory. Equipment, Fixtures, Timber srtd Minerals, Oil wd Oes.
                   Type: All risks, including fire, theft and S^lity.
                    Amount: Fid Insursble Value.
                   Basb: Replecameot value.
                   Endorsements: Lender loss payable dause with stipdation that coverage will not be eaneelied or dimWshed witiMut a
                   mMmum of 30 days prior written notice to tendar.
                   Lattst Dallvety Date: By the loan closing dele.
    CoUstenl;      2002 KENWORTH CONSTRUCT T800 TRUCK (VIN 1XKDDe8X02R«993«S).
                   Type; Comprehenstva and caHsEon.
                   Amount: Fid Insurable Value.
                   Basis; ReplaceinenI V8lt».
                   Endareamsnls; Lender loss payable Clause with stipulation that oovetage wfll not ba eaneelied or diminished without e
                   minimum 30 days prior written notice to Lender.
                   Latest Ostivcry Date: By the loan rdosing date.
    Collataral:    2003 KENWORTH CONSTRUCT T800 TRUCK (VIN 1XKOOB9X53R33Sa07).
                   Type: Ccmprehertslve wd edlision.
                   Amount; Fill insurable Value.
                   Basis: Raplacemsnt value.
                   Endorsements; Lender loss payabis clause vrith stlpulatian thst coverage win not be csncelad or diminished writhout e
                   minimum of 30 days prior written notice to Lender.
                   Latest Delivery Date; By the loan dosing date.
    Collatersi:    3003 KENWORTH CONSTRUCT TBOO TRUCK (VIN 3WKOOBSXfl3F3a4S46).
                   Type: Comprehanrive and eollisien.
                   Amount: Fu8 Insurable Value.
                   Baste Replacement value.
                   Endersameats; Lerxfer loss payable clause with stipulation that coverage tiiil not be eartcaBed or diminished without a
                   minknum of 30 days prior written notice to Lender.
                   Latest Delivery Date: 6y the loan dosing date.
    Colisterai:    2007 PSTERBILT CIMVENTIONAL 378 TRUCK (VIN f XPF0B9X97N742323}.
                   Type: Comprehensive and collision.
                   AiMunt; Fdl Insurable Value.
                   Basis; Replacement value.
                   Endorsements; Lender loss payable dause with stipulation that coverage v4ll not be cancelled or diminished without a
                   minimum of 30 days prior written notice to Lender.
                   Latest Delivery Date; By the loan dosirtg date.
   CeOatsral:      2006 KENWORTH CONSTRUCT VV900 TRUCK (Vm 1XKWDB9X86R11S237).
                   Type: Comprehensive and collision.
                   Amount: FulllnsurableValue.
                   Sasb; Replacement value.
                   Endorsements: Lender loss payable clause with stipulation that coverage ^1 not t>e eancefied or diminished withoui a
                   minimum of 30 days prior written notice to Lender.
                   Latest Qellvery Date: By the loan dodng date.
   CoUaUtal:       2007 PCTERBILT CONVBfTIONAL 373 mUJCK (VIN 1XPFDB9X77N742322}.
                   Type: Comprehensive and ooflislon.
                   Amoune Full Insurable Value.
                   Seals: Replacemerrt value.
                   EndBrssmenle: Lender loss payabis dausa with stipulation thai coverage wfll not be camdied a diminished without a
                   minimum of 30 days piTor wrfttsn rtotice to Lender.
                   Latest Oelhrety Date: By the loan closing date.
   CoKaterel:     2003 PETERBILT CONVENTIONAL 379 TRUCK (VIN 1XP5D4aX23DS97164).
                  Type: Comprehensive end coMslori.



                                                                     BIRD EXHIBIT 6
Case 4:19-cv-04082-KES Document 1-6 Filed 04/25/19 Page 14 of 15 PageID #: 42


                                            AGREEMENT TO PROVIDE JNSURAmoE
Loan No:                                                          (GonSnued)                                                     Page 2

                 Aimunt: Full Insurabla Value.
                 Basis: Replacement value.
                 Endorsements: L^er loss payable clause with stipulation that coverage will not be cancelled or diminished Wthout a
                 minltnura of30 da^ prior wn'tten notice to Lender.
                 Lata^ Delivery Date: By the loan closing date.
  CoBeterai:     1993 PETERBH.T CONVENTIONAL 379 TRUCK {VIN 1XP5DB9X1PD331810).
                 Type: Comprehensiva and coBIsiGn.
                 Amount: FuB Insurabla Value.
                 Ba^ Replacement value.
                 Endorsements: Lender loss payable dause witii stipulation that coverage vvill not be cancelled or diminished without a
                 minimum of 30 days prior written notice to Lender.
                 Latest Delivery Date: By the loan closing date.
  CoBatsral:     19S2 STANDARD TRAILER(VIN 1SST7422iC0017016).
                 Type: Comprehensive and coffiston.
                 Amount: Full Insurabie Value.
                 Basis: Replacement value.
                 Endorsements: Lender loss payable dause wth stipulation that cavsrage will not be cancelled or cfiminished without a
                 minimum of 30 days prior written notice to Lender.
                 Latest Oelivety Date; By the loan dosing date.
  CoHaterai:     2011 MENARO VACUUM TRAILER(VIN 1M9TS4023BO815324).
                 Type: Comprehensive and ooBi^n.
                 Amminl: FuH bisurable Value.
                 Basis: Replacement value.
                 Endorsonents: Lender loss payable dause with stipulation that coverage will not be cancelled or diminished without a
                 minimum of 30 days prior written rmfice to Lender.
                 Latest Delivery Date: By the loan dosing date.
  Collateral:    2011 HERCU.ES TRAILER(VW 3M9H5TA23B6009129).
                 Type: Comprehensive and collision.
                 Amount: Futi Insurabie Value.
                 Basis: Replacement value.
                 Endorsements: Lender toss payable dause with stipulation that coverage will not be cancelled or diminished without a
                 mirtimum of 30 days prior written notice to Lender.
                 Latest Delivery Date: By the loan doslttg date.
 Collateral;    2011 DRAGON TRAILER (VIN 1UNST4Z27BL086784).
                Type: Comprehensive and colliston.
                Amunt: Full Insurabie Value.
                Basis: Replacement value.
                Endorsements: Lender loss payable dause with stipulation that coverage will not be canceRed or diminished without a
                minlmurh c^SO days prior written notice to Lender.
                Latest Deltvery Date: By the loan dosing date.
 CoUatefal:     2014 GALYEAN 180BBI VACUUM TANK TRAiLBB(VIN 1GSVT5037EH015033).
                Type: Comprehensive and collision.
                Amount: Full insurabie Value.
                Basis; Repiacement valua
                Endorsements: Lender loss payable dause with stipulation that coverage will not be cancelled or diminished without a
                minimum of 30 days prior written notice to Lender.
                Latest Deflveiy Date: By tire loan dosing date.
 Collateral:    2014 GALYEAN 180BBI VACUUM TANK TRAILER(VIN 1G9VT5033EH015031}.
                Type: Comprehensive and collision.
                Amount: Fufl insurabie Value.
                Basis: Replacement value.
                Endorsements; Lender toss payable dause vw'th sl^uiation that coverage will not be cancelled or diminished without a
                minimum of30 days prior wmtten notice to Lender.
                Latest Delivery Date: By the loan closing date.
 Conateral:     2014 GALYEAN 180BB1 VACUUM TANK TRAILER (VIN 1G9VT5035EH015032).
                Type; Comprdiensive arid collision.
                Amount: FulllnsurableValue,
                Basis; Replacement value.
                Endorsements: Lender loss payable dause vrith stipulation that coverage w/flt not be cancelled or dminished without a
                minimum of30 days prior written notice to Lender.
                Latest Dellvaiy Date: By the loan dostog date.                                              '
 Collateral:    2001 INTERNATIONAL 92001 TRUCK (VIN 2HSCEAERX1C003932).
                Type: Comprehensive and collision.
                Amount: Full Insurabie Value.
                Basis: Replacement value.
                Endorsements: Lender toss payable dause with stipulation that coverage will not be cancelled or diminished without a
                minimum of 30 days prior written notice to Lender.
                Latest Deliveiy Date: By ttie loan dosing date.
 Collateral:    1996 MACK 600 CHQia 1M2AA13Y1TWa61217.
                Type: Comprehensive and coDlslon.
                Amount Full Insurabie Value.
                Basis: Replacement value.
                Endersemetris: Lender toss payable clause wrilh stipulation tfiat coverage will not be cancelled or diminished without a



                                                              BIRD EXHIBIT 6
  Case 4:19-cv-04082-KES Document 1-6 Filed 04/25/19 Page 15 of 15 PageID #: 43


                                             agreement to provide insurance
Loan No:I                                                        (Continued)                                                             Page 3

                    minimum of30 days prior written notice to Lender.
                    Latest Delivery Date; Byttie loan dosing date.
      Collateral:   2000 FRHGHTUNEn CONVENTIONAL FLD120 TRUCK (VIN 1FUPCDYB8YPB09100).
                    Type: Comprehensive and colOsion.
                    Amount:       Insurat)Ie Value.
                    Basis: Replacement value.
                    Endorsements! Lender loss payable dause with stipulation that coverage will not be canoelled or diminished without a
                    minimum of 30 days prior written notice to Lender.
                    Latest Delivery Date: By the loan dosing date.
      Collateral:   1994 HERR TRAILER (ViN 1L7HSFS150H101194).
                    Type: Comprehensive and coIEsion.
                    Amount: Full Insurable Value.
                    Basis: Replacement value.
                    Endorsements; Lender loss payable dause with stipulation that coverage will not be cancelled or diminished witirout a
                    mmlmum of 30 days prior written notice to Lender.
                    Late^ Delivery Date: By the loan clodng date.
      Collateral:   2008 DOT TRAILER(VIN 46BF16246S1018084).
                    IVpe; Comprehensive and coIlisiGn.
                    Amount: FuB Insurable Value.
                    Basis: Replacement value.
                    Endorsements: Lender loss payable dause vvith stipulation that coverage win not be cancelled or diminished without a
                    rranlmum of30 days prior wiftten notice to Lender.
                    Latest Dellveiy Date; By the loan closing date.
      Collateral:   2004 FORD F250 SUPER DUTY PICKUP TRUCK (VJN 1FTNW21P64ED72768).
                    Type: Comprehensivo and collision.
                    Amount: FuU Insuratrle Value.
                    Basis: Replacement value.
                    Endorsements: Lender toss payable dause with sttpulatlon that coverage will not be cancelled or diminished without a
                    minimum of30 days prior written notice to Lender.
                    Latest Delivery Date: By the loan dosing date.
      Collateral:   2004 FORD F150 4 DOOR EXT CAB TRUCK(VIN 1FTPX14S04NA04757).
                    Type: Comprehensive arui collision.
                    Amounfc Full Insurable Value.
                    Basis: Replacement value.
                    Endorsements: Lender loss payable dause with stipulation that coverage will not be cancelled or diminished without a
                    miniirium of 30 days prior written notice to Lender.
                    Latest Delivery Data: By the loan dosirrg date.
INSURANCE COMPANY. Grantor may otrtain insurance from any insurance company Grantor may choose that is reasonably acceptable to
Lender. Grantor understands tliat credit may not l>e denied solely because Insurance was not purchased tfirough Lender.
FAILURE TO PROVIDE INSURANCE. Grantor agrees to deliver to Lender, on the latest delivery date stated above, proof of the required
insurance as provided above, with an effective date of May 6,2015, or earlier. Grantor acknowtedges and agr^ that if Grantor fails to provide
any required insurarme or fails to continue sudi insurance In Itorce, Lender tnay do so at Grantor's expense as provided in the applicable security
documerrt The cost of any such insurance, at the option of Lender, shall t>e added to the Indebtedness as provided In the seojrity documeriL
GRANTOR ACKNOWLEDGES THAT IF LENDER SO PURCHASES ANY SUCH INSURANCE. THE INSURANCE WILL PROVttJE LIMTTED
PROTECTION AGAINST PHYSICAL DAMAGE TO THE COLLATERAL, UP TO AN AMOUNT EQUAL TO THE LESSER OF (1) THE UNPAID
BALANCE OF THE DEBT. EXCLUDING ANY UNEARNED FINANCE CHARGES. OR (2) THE VALUE OF THE COLLATERAL; HOWEVER,
GRANTOR'S EQUITY IN THE COLLATERAL MAY NOT BE INSURED. IN ADOmON, THE INSURANCE MAY NOT PROVIDE ANY PUBLIC
LIABILITY OR PROPERTY DAMAGE INDEMNIRCATION AND MAY NOT MEET THE REQUIREMENTS OF ANY HNANCIAL RESPONSIBILITY
LAWS.
AUTHORtZATION. For purposes of insurance coverage on the Collateral, Grantor authorizes Lender to provide to any person (Including any
insurance agent or company) all information Lender deems appropriate, whether regarding the CoBaleral, the loan or other financial
accommodations, or both.
GRANTOR ACKNOWLEDGES HAVING READ ALL THE PROVISIONS OF THIS AGREEMENT TO PROVIDE INSURANCE AND AGREES TO ITS
TERMS. THIS AGREEMENT IS DATED MAY 6,2016.


GRANTOR:




BIRO INDUSTRIES,


By:
      UURA J. BIRD, I^sMen^of BIRD INDUSTRIES,
      INC.




                                                                  BIRD EXHIBIT 6
   Case 4:19-cv-04082-KES Document 1-7 Filed 04/25/19 Page 1 of 4 PageID #: 44

                                                                                                                                                           m
                                                                                                                                                           s
                                                                                                                                                           61
                                                                                                                                                           E3
                                                                                                                                                           cn
                                                                                                                                                            I
                                                                                                                                                           Ln
                                                                                                                                                           n
                                                                                                                                         2ai51331152M6
                                                                                                                                                           un
                                                                                  This Ooomnt l> a laprasantation el a filing maOa alaeirnrucallv tmuqli
                                                                                                                                                           a
FINANCING STATEMENT                                                                                                                                        Ln
 A NAMEAPHONeOfCONTACTATFILER (Oplknal)                                                                   Doc #;20161331152346                             \
    JANAZIMMERMANN 80036888W                                                                                                                               I-*


 B. EMAIL OF CONTACT AT FILER (Optional)                                                                                                     FILED         01

    loan.ep9®nabna com                                                                                                                                     N
   SENOACKNOVM.EDaUENTTO (NairaanOMOreat)                                                                                                                  0
                                                                        n
   '"native AMERICAN BANK                                                                                                                                  01

     STE 2460
                                                                                                                                                           lO
     99918TH ST
      DENVER, CO 80202-2415                                                                                                                                £9
                                                                                                                                                           M
    L                                                                   j           THE AEOVE SPACE IS FOR FILnO OFFICE USE ONLY

DEBTORS
                                                                                                                                                           W
   1. TAX IDENTIFICATION NUMBER                                                                                                                            9
                                                                                                                                                           0
   b. DEBTOR'S NAME
        ORGANLZATON'S NAME
        BIRD INDUSTRIES. INC.
   OR                                                                                                                                                      0-
        INDIVIDUAL'S SURNAME                               FIRST PERSONAL NAME                     ADDITIONAL NAUE(S)INIT1AU6)             SUFFIX
                                                                                                                                                           •<

   d hlAILINOADDRESS                                                                                                                                       t/i
        PC BOX 487                                                                                                                                         D
   #. CITY                                                STATE             POSTAL CODE            COUNTRY
        BROOKINGS                                           SO               6700M487                 USA                                                  CO
                                                                                                                                                           O
SECURED PARTIES

   1. SECURED PARTVS NAME(of NAME at ASSIGNEE of ASSIGNOR SECURED PARTY)
        ». ORSANI»TlON'S NAME
        NATIVE AMERICAN BANK, N.A.
   OR
        D INDIVIDUAL'S SURNAME                             FIRST PERSONAL NAME                     ADDITIONAL NAME(5)INITIAL(S)            SUFFIX


   c MAILINQAOORESS
        999 iSTH ST, STE 2460
   dCITY                                                  STATE             POSTAL CODE            COUNTRY
        nFNVFR                                              CO               80202-2415               USA

COLLATERAL: This financing statement covers the followfing coHatarai:

All Inventory, equipment, accounts (Including but not limited to all heaith-care-lnsurance receivables), chattel paper.
Instruments (Including but not limited to all promissory notes), letter-of-credit rights, letters of credit, documents, deposit
accounts, investment property, money, other nghts to payment and performance, and general intangibles (including but
not limited to all software and ail payment intangibles); all oil, gas and other minerals before extraction; all oil, gas.
other minerals and accounts constituting as-extracted collateral; all fixtures; all limber to be cut; all attachments,
accessions, accessories, fittings, increases, tools, parts, repairs, supplies, and commingled goods relating to the
foregoing property, and all additions, replacements of and substitutions for all or any part of the foregoing property; all
insurance refunds relating to the foregoing property; all good will relating to the foregoing property; all records and data
and embedded software relating to the foregoing property, and all equipment, inventory and software to uUlize, create,
maintain and process any such records and data on electronic media; and ail suppcrting obligations relating to the
foregoing property: all whether now existing or hereafter arising, whether now owned or hereafter acquired or whether
now or hereafter subject to any rights in the foregoing property; and all products and proceeds (including but not limited
to all Insurance payments)of or relating to the foregoing property.




                                                    RNANCINO STATEMENT(Form UCC1)                                                        Page 1 of 2
   Case 4:19-cv-04082-KES Document 1-7 Filed 04/25/19 Page 2 of 4 PageID #: 45

                                                                                                                                                                w
                                                                                                                                                                s
                                                                                                                                                                t9
                                                                                                                                                                s


                                                                                                                                                                I
                                                                                                                                                                in
                                                                                                                                                                0)

                                                                                                                                                                m
                                                                                          TNia ooajmemia a rapreaentaEcn of a filirg made doctroncally aimugh
                                                                                          the South DaltotB Secrsiary of State'* web ata                        s
FINANCING STATEMENT                                                                                                                                             UI
 A.(«Me& PHONE OF CONTACT AT FILER (OpWMl)                                                Financing Statement Doc*: 20161331152346                              \
     JANAZIMMERMANN 50036888d4                                                            Filing Dale: SUBMISSION PENDING
 B EkJAIL OF CONTACT AT FILER (C^itonai)                                                  Amount Due: S25.0O                                                    m
     loan.oDa@n8bna.coni                                                                  NOTE: Add $5 procMSIng faa for any additional attaehmanta             \
                                                                                                                                                                ro
 C. SEND ACKNOWLEDGMENT TO (Name and Addreai)                                             Please File By: 06/11/2016
                                                                                                                                                                s
                                                                              n                                                                                 F-"
    'Native American bank                                                                                                                                       01
       STE 2460
                                                                                                                                                                ID
       999 18TH ST                                                                                                                                              It


                                                                                                                                                                S
       DENVER, CO 80202-2415
                                                                                                                                                                M
     L                                                                       j               THE ABOVE SPACE IS FOR FILING OFFICE USE OHLY

ChS^^TeppIicabl^'Klche^^nlion^oxCrtalamlbi^'TIJiel^r^^fuel
                                                             r~l baing adminietarad by a Daeadanrt Panonal Rapraeentatlve                                       ?0
                                                                                                                                                                (t
Ctiack only 4 aeolicable and checA only one box                                                            Check Oolt It appllceUe and checA only ona box       0
  Qpublio-Flnance Tranaacton QManufactured-Homa Transaction QADebtorisaTransrnitbng UMity I lAoncurtural Ljen                          Qnoo-UCC Fding
ALTERNATIVE DESIGNATION (f applicable); □ueasee'Leeaor QCenaigneoiContlgnar QSelledBuyer QBailee«allor                                 QIjcanaee/Lieensar
                                                                                                                                                                cr
OPTIONAL FILER REFERENCE DATA:
                                                                                                                                                                <
    Bird
                                                                                                                                                                Oi
NOTE: All intormaucn or Iharorm la public record.
                                                                                                                                                                o
                                                                                                                                                                t/i
                                                  1. Secured Party Signature                                                            Date                    o
                                                                                                                                                                t/i


                                                     1. Debtor Signature                                                                Date




                                                          FINANCING STATEMENT (Form UCC1)                                                      Page 2 Of 2




                                                                      BIRD EXHIBIT?
  Case 4:19-cv-04082-KES Document 1-7 Filed 04/25/19 Page 3 of 4 PageID #: 46



      ftOinrj*




                       Shantel Krebs


NATIVE AMERICAN BANK                                                                       May 17, 2016
STE 2460
999 18TH ST
DENVER, CO 80202-2415




                        UCC Financing Statement Acknowledgement
FILING INFORMATION

Financing Statement Doc #;             20161331152346
Filing Date:                           05/16/2016
Lapse Date                             05/16/2021
Record Type:                           UCC


DEBTOR INFORMATION
Debtor Name:                          BIRD INDUSTRIES, INC.
Address:                              PO BOX 487
                                      BROOKINGS, SD 57006-0487
SECURED PARTY INFORMATION
Secured Party Name:                   NATIVE AMERICAN BANK. N.A.
Address:                              999 18THST
                                      STE 2460
                                      DENVER, CO 80202-2415
This acknowledges the filing of the attached UCC1 document. If we may be of any further service to you,
please contact us at the number noted below.


                                                                   Shantel Krebs
                                                                   Secretary of State
                                                                   State of South Dakota

Enclosures: Original Documents




                 South Dakota Secretary of State ■ 500 E. Capitol Ave • Pierre,SD 57501-5070
                       http://sdsos.gov/ ■ phone(605)773-4422 • fax(605)773-4550
                                            sos.ucc@state.sd.us

                                                                                               Page 1 of 1



                                                 BIRD EXHIBIT?
     Case 4:19-cv-04082-KES Document 1-7 Filed 04/25/19 Page 4 of 4 PageID #: 47




                             RECEIPT
                                                                       South Dakota Secretary of State
                                                                                  500 E. Capitol Ave
                                                                                 Pierre, SO 57501-5070




                                                                     RECEtPT INFORMATION
         NATIVE AMERICAN BANK
                                                                     Receipt#:        001033541
        STE 2460
                                                                     Receipt Date: 05/17/2016
        999 18TH ST
                                                                     Processed By. Val Boe
         DENVER, CO 80202-2415
                                                                          DO NOT PAY!
                                                                         This Is not a bill.
Description of Charges                         Reference                 Quantity      Unit Price            Total

UCC Financing Stmt                             20161331152346               1             $25.00            $25.00

                                                      TOTAL CHARGES PAID                                 $25.00

Description of Payment                         Reference                                                  Amount

Payment-Check/MO                               2547                                                         $25.00

                                                      TOTAL PAYMENT                                      $25.00




                      phone (605)773-3537 corporations (605)773-4845 ucc (605) 773-4422

                                                                                                         Page 1 of 1




                                                 BIRD EXHIBIT 7
Case 4:19-cv-04082-KES Document 1-8 Filed 04/25/19 Page 1 of 17 PageID #: 48




                          United States Department of the Interior
                                           OFFICE OF THE SECRETARY
                                                Washington. DC 2024(L
                                                                        U S Post-il Sot
                                                                        CERTIFIED MAll, RECEIPT
  May 2,2018

  Bird Industries, Inc.
                                                                              nPFICIAL                       USE      1
                                                                       SriWkUN*
  Laura i. Bird
                                                                       BM aiMM*ar«M MM     atmrnrnffit

                                                                                                             PaMaaa
                                                                                                              Hm


                                                                        Qiaaw 1 1' "III IT n
                                                                       ■oav
  Re; Bird Industries, Inc.                                            1
                                                                       |yy»ahe»e"*
  Loan Guarantee tt|
  Balance due $ 631,703.88 as of April 10, 2018                                                                       .




  Dear Ms. Laura Bird:


                                                  •••IMPORTANT***
                  FOR A DESCIUPTION Of YOUR RIGHTS SEE THE ENQOSCO NOTICE Of RIGHTS

  The purpose of this letter is to demand payment for Loan Guarantee                           On or about
  March 1,2018, the Division of Capital investment paid a claim for loss to Native American Bank. As a
  result, this debt is now owed to the United States Government. Hie Promissory Note provides for
  acceleration of the entire indebtedness on the event of default. The balance Is now due.

  Demand Is made upon you for full payment of the following amount;

                    Principal      $594,111.40
                    Interest       $ 37,592.48                as of April 11,2018
                    tiXLffiSS      S      00.00

                    Total due $ 631,703.88                    as of April 11,2018
                    interest Is accruing at a daily rate of 7.250%

  Payment may be made by cashier's check made payable to tht Bureau of Indian Affairs and sent to the
  following address:

                                Bureau of Indian Affairs
                                Attn: Loan Accounting Section
                                1001 Indian School Road, Suite 3S0
                                Albuquerque, New Mexico 87104
                                Reference Loan4|

 Payment may also be made electtonlcally at htt£»://www.Day.gov/publlc/form/start/76i77312. Please
 include your Joan number to ensure proper credit.




                                                    BIRD EXHIBITS
Case 4:19-cv-04082-KES Document 1-8 Filed 04/25/19 Page 2 of 17 PageID #: 49




  If you are remitting payment via mail or through our Web Portal, please call or email me with-the
  tracking number from the delivery company or a copy of the pay.gov confirmation.

  To dispute the validity of this debt or any portion thereof, you must notify this office in writing within 30
  days after receiving this notice. Please include any documents to support your dispute. Upon request,
  this office will provide you with a copy of the loan documents.

  If you do not dispute this debt or remit payment for the total amount due of S 631,703.88 within 30
  days of receipt of this notice, collection activity will continue.



  If you have any questions or want to make payment arrangements, please call or email me at the
  information provided below.


  Sincere!




  Sherrie A. Miller, Collections Coordinator
  Division of Capital Investment
  Office of Indian Energy & Economic Development
  1951 Constitution Avenue N.W. MS-20-SIB
  Washington, D.C 20245
  202-208-3658(Office)
  202-208-4564(Fax)
  sherrle.miller@bla.gov




  This is an attempt to collect a debt. Any information obtained will be used for that purpose.




                                                  BIRD EXHIBITS
Case 4:19-cv-04082-KES Document 1-8 Filed 04/25/19 Page 3 of 17 PageID #: 50




                                       "NOTICE OF RIGHTS"




       1. Enforced Collections. You are notified that we may refer your debt to the Department of
          Justice for enforced collections. You have the following rights:

                      • You may inspect and copy DOI records related to the debt.
                      • You may request a review of the DOI's determination that you owe a debt,
                        or request a waiver of the debt if waiver is provided for by law.
                      • You may be entitled to an oral hearing if required by statue or if the DOI
                        decides that the question of the validity of your debt cannot be resolved by
                        review of the documentary evidence.
                      • You may enter into a written agreement with DOI to pay the debt over time.
                             You must contact Sherrie Miller, Collections Coordinator, at 202 208-3658
                             sherrie.miller(S>bia.Bov to make arrangements under this paragraph within
                             thirty(30) days from the date of this letter.

       2. Administrative Offset. You are notified that we may refer your debt to the Department of
          Treasury. If you receive a payment that may be legally offset, we intend to collect your debt
          by administrative offset. You have the following rights:

                      • You may inspect and copy DOI records related to the debt.
                      • You may request a review of the DOI's determination that you owe a debt,
                        or request a waiver of the debt if waiver is provided for by law.
                      • You may be entitled to an oral hearing if required by statue or if the DOI
                        decides that the question of the validity of your debt cannot be resolved by
                        review of the documentary evidence.
                      • You may enter into a written agreement with the DOI to pay the debt over
                        time. You must contact Sherrie Miller, Collections Coordinator, at 202 208-
                             3658 sherrie.miller@bia.Bov to make arrangements under this paragraph
                             within thirty(30)days from the date of this letter.
       NOTE:You will be separately notified of the rights available to you if we intent to offset the
       following types of Federal payments: salary, retirement,income tax refund and certain benefits.

       3. Credit Bureau Reporting. You are notified that we may report your debt to national credit
          bureaus. The information to be disclosed to commercial/consumer reporting agencies will
          include your name,address, and tax payer identification number;the amount,status, and
          history of your debt,and the name of the agency or program under which the debt arose.

       You have the following rights with respect to debts to be reported to commercial/consumer
       reporting agencies:

          •   You may conduct a complete examination of your debt.
          • You may dispute information in the records of the DOI about your debt.




                                             BIRD EXHIBITS
Case 4:19-cv-04082-KES Document 1-8 Filed 04/25/19 Page 4 of 17 PageID #: 51




             • You may request administrative repeal or review of the debt, unless all administrative
                  appeals have been exhausted.
             • You may be entitled to an oral hearing if required by statue or if the DOI determines
               that the question of validHv of your debt cannot be resolved by review ofthe
                 documentary e>ddence.

  You must contact Sherrie Miller, Collections Coordinator,at 202 208-3658 sherrie.mlllergDbia.eov within
  sixty(60)days from the date of this letter to make arrangements under this paragraph.

  NOTE:These rights do not apply to debts already reported to commercial/consumer reporting agencies.




                                              BIRD EXHIBITS
Case 4:19-cv-04082-KES Document 1-8 Filed 04/25/19 Page 5 of 17 PageID #: 52



                           United States Department of the Interior
                                         OFFICE OF THE SECRETARY
                                              Washington, DC 20240


                                                                        U.c>
                                                                        CERTIFIED MAIL RECEIPT


                                                   June 12,2018


                                                                      O^IVI
  Bird Industries, !r>c.
                                                                      □CiiMM tm fmtK1Mm, tl
  Laura J. Bird                                                       QAtteayie**qwd     |




  Re: Bird Industries, Inc.
  Loan Guarantee A|
  Balance due $ 631,703,88 as of April lO, 2018



 Dear Ms. Laura Bird;


                                                •••IMPORTANT***

                  FOR A OESCRIPTiON OF YOUR RIGHTS SEE THE ENCLOSED NOTICE OF RIGHTS

 We notified you on (date of l" demand letter) that Loan Guarantee ifl         went into default and the
 entire balance is due. Our records indicate that we have not received payment of your outstanding
 balance. This letter serves as the second notice that your U.S. Loan Guarantee balance is past due, and
 you owe the following amount;

                    Principal    $594,11140
                    Interest     $ 37,592.48                 as of April 11,2018
                    Utefees      S      00.00


                    Total due $ 631,703.88                   asofAprilll,2018
                    interest is accruing at a daity rate of 7.250M


 Please be advised that unless payment or satisfactory resolution of your loan Is made within 30 days
 from the date of this letter, your delinquent debt may be referred to the U.S. Department of Justice for
 enforced collections and or liquidation of collateral.

 Payment may be nrtade by cashier's check made payable to the Bureau of Indian Affairs and sent to the
 following address;




                                                  BIRD EXHIBITS
Case 4:19-cv-04082-KES Document 1-8 Filed 04/25/19 Page 6 of 17 PageID #: 53




                          Bureau of Indian Affairs
                          Attn: Loan Accounting Section
                          1001 Indian School Road/Suite 350
                          Albuquerque, New Mexjco 87104
                          Reference Loan#H^^||BI

 Payment niay also be made electronically at httbs://www.pav.gov/Dublic/form/stait/76177312. Please
 include your loan number to ensure proper credit If recent payment has been made, please disregard
 this notice.


 If you are remitting payment via mail or through our Web Portal, please call or email me with the
 tracking number from the deHvery company or a printed copy ofthe pay.gov confirmation.
 If we do not hear from you or receive the payment within 30 days from the date of this letter, collection
 activity will continue, if you have any questions or want to make payment arrangements, please call or
 email me at the information provided below.

 Sincerely,




 Sherrie A. Miller, Collections Coordinator
 Division of Capital Investment
 Office of Indian Energy & Economic Development
 1849 C Street N.W. Room 4136
 Washington, D.C. 20245
 202-208-3658(Offl«)'
 202-208-4564(Fax)
 sherrie.millerObia.gov




 This is an attempt to collect a debt. Any information obtained will be used for that purpose.




                                               BIRD EXHIBITS
Case 4:19-cv-04082-KES Document 1-8 Filed 04/25/19 Page 7 of 17 PageID #: 54




                                       "NOTICE OF RIGHTS"


       1. Enforced Collectioiu. You are notified that we may refer your debt to the Department of
           Justice for enforced coilections. You have the foliowlng rights;

                      • You may inspect and copy DO! records related to the debt.
                      • You may request a review of the DOi's determination that you owe a debt,
                        or request a waiver of the debt if waiver is provided for by law.
                      • You may be entitled to an oral hearing if required by statue or if the DO!
                        decides that the question of the validity of your debt cannot be resolved by
                        review of the documentary evidence.
                      • You may enter into a written agreement with DDI to pay the debt over time.
                             You must contact Sherrie Miller, Collections Coordinator, at 202 208-3658
                             sherrie.milier@bia.gov to make arrangements under this paragraph within
                             thirty(30)days from the date of this letter.

       2. Administrative Offeet. You are notified that we may refer your debt to the Department of
          Treasury. If you receive a payment that may be legally offset, we intend to collect your debt
          by administrative offset. You have the following rights:

                      • You may inspect and copy DOI records related to the debt.
                      • You may request a review of the DDI's determination that you owe a debt,
                        or request a waiver of the debt if waiver is provided for by law.
                      • You may be entitled to an oral hearing if required by statue or if the DOI
                        decides that the question of the validity of your debt cannot be resolved by
                        review ofthe documentary evidence.
                      • You may enter into a written agreement with the DOI to pay the debt over
                             time. You must contact Sherrie Miller, Collections Coordinator, at 202 208-
                            3658 sherrie.miller@bia.gov to make arrangements under this paragraph
                           \within thirty(30)days from the date of this letter.
       NOTE:You will be separately notified of the rights available to you if we intent to offset the
       following types of Federal payments; salary, retirement,income tax refund and certain benefits.

       3. Credit Bureau Reporting. You are notified that we may report your debt to national credit
           bureaus. The information to be disclosed to commercial/consumer reporting agencies will
           Include your name,address,and tax payer identification number;the amount,status,and
           history of your debt, and the name of the agency or program under which the debt arose.

       You have the following rights with respect to debts to be reported to commercial/consumer
       reporting agencies:

          •    You may conduct a complete examination of your debt.
          • You may dispute information in the records of the DOI about your debt
          • You may request administrative repeal or review of the debt, unless all administrative
               appeals have been exhausted.




                                              BIRD EXHIBITS
Case 4:19-cv-04082-KES Document 1-8 Filed 04/25/19 Page 8 of 17 PageID #: 55




            • you may be entitled to an oral hearing if required by statue or If the DOI determines
                that the question of validity of your debt cannot be r^olved by review of the
                 documentary evidence.

 You must contact Sherrle Miller, Collections Coordinator, at 202 208-3558 sherrie.milier@bia.gov within
 sixty(60)days from the date of this letter to make arrangements under this paragraph.

 NOTE:These rights do not apply to debts already reported to commercial/consumer reporting agencies.




                                             BIRD EXHIBITS
Case 4:19-cv-04082-KES Document 1-8 Filed 04/25/19 Page 9 of 17 PageID #: 56




      Track USPS package                                                   United Sutes Postal Service            1^ vrtre
                                                                                          Tie    ew*Sew Sew*e iptewwe
                                                                                          i^vv   W VMM ap«iIMM
                                                                                          >«ea>«M e peiMV pent! MMeVw
        I USPS pKkigt >79170U00000Ml20t32                                                 9mm iufcwnHmummmwmiiMUrM
                                                                                          MM* i»»w»»e»« ^iieeiM" ^p«M»   *



      Delivered; Tue, Jun 19.03:32 PM                                                  w         □      n        8&
                                                                   Q)      C111 III 'mrmm.»'     sn'
      pwammi                                                    DMWMI      WMentM*. ChMoeeM MMfiQec

      3AT6                                     ■ 'ji
               3SBW      ewwgi.ao \**ic9w*   M           •me«etpM(         RMMt r<7«>Ml v?0 SMi
                                             «ae»
                                                                           imeweiM. weegm-DS-LBMe*
      A«»«9    IMAM      »wa^Se sMmMw

      Ml1«     3.;4/«l   BaBiNn80Ol>M»C««    OlpWM USP9190n»4              sw»*iiiMOfc*evi*iM** rtmma
               tS-ODAN

      A# )•              eMFimeONFewew*             iiumt«V0«              •; . r-     VM>V




                    umnmiiiiii
                         MQ WOtf W TJt r 7«M «s
                I it'i " PTjiT r"^! I m                           "*•
              e;;;^^£jj;®j2L£222iiliLS22£
               t




                                                           BIRD EXHIBITS
Case 4:19-cv-04082-KES Document 1-8 Filed 04/25/19 Page 10 of 17 PageID #: 57




                         United States Department of the Interior
                                             OFFICE OF THE SECRETARY
                                                VuhingBML DC 202^



                                                                         U S                         ■ I" •
                                                                         CERTIFIED MAIL RECEIPT
                                                                    «)
                                                                    m
                                                    July   2018

   Bird Induttrfi^^
                                                                                 OFFICIAL                     USE
   LaunJ. Bird




   Re: Bird industries,Inc
   Loen Guarantee•
   Betanci due$631.'            MofAprfiio.20ia



                                                                         K r .   3flOC» Aim .   It
   Deer Ml.ljura Bird:

                                                 •••IBWOIirANT***




   Our recordi indicaiiltiet you haws MM to rsm* any portion ot ycur didt owed 10 the ManiCManmMi VW
   wve pwlewdr neitfad on May 2.201B andJuM U 20U ofthe iiMura and MtguftofMi mot It*IMV
   lerww asdie iMrd and final notiot thai your U.S loan Gueramaa baiMce k pan dua.

   Pursuant to 31CFR f90M,wt wtl aMwr ra«ar this GMm to tht U.S. Ocpartmant e(JuMca or wa MlsalarlMi
   dehn to the uA »mnentfl# Trawufv tSl UA£tiTiKeU lor erdened eoBecaow. Veu ew avoid tWiaeden by
   contaa>nauf«dfc»»raitoMiitoi»roaol>idonorhypaylHtthetisliiiriolyqwrlliMi»aiila30<mBMidM
   datsfdtfdsiattw.


   If yeur data is icfarrM to tfM UA OcpartTTMnt0#Juitica; they w« MOM v^orauscalacden of yoto diBtand MM
   taka aey or al of the toiewfi^ actions:

  lEfeMttaii A iawsuft maybe flod afiinK you.raauMnf in tnoaoaod cool to you.

  facKlBMfcAII celattoal mayha hwidosod and or sold ac pubNc auctton.

   If your toenlsrWred to the U4Oep#itmei« of Treaew.they we tide any or M ofthe toitowdw *#ons;


  lntimal*ewn«eti«)t« refunds,conenctarAendorpeymwtx end certain Federal beneHtpeymasits.If you an
  cntWod to reoM a payment that may be olfeot,the UAfiopartmant of Treasury tMMMsw sadueeyour enyMfil
  to colKtyewrdafct.




                                                   BIRD EXHIBITS
Case 4:19-cv-04082-KES Document 1-8 Filed 04/25/19 Page 11 of 17 PageID #: 58




  for oolkiiM.          b

  Ctw^lteBortiiM!
  pepoi^fewwHotety to a cowHwefdWconturmar retwllBg i|tttKy                        witito.
  Obbirmaiit:You wfflbtdbhafTcd from obtatotny any fiifthtf loam or toMfluaBMiteaiHim the UAfiawmmmt


  payyotfiicbt

  lteOQftVffyrd^totheiaSilfvowdrfitisdrt«nBfaiedtobaui>cirftactabte.theU.S.DaoirtmeittofTn«iutViiiw
  report vDur     to the OtSas bifionw and provida you      •Ut99C Yom may    rvqtAfd to      tmi.rm
  ofihcome.                                                        /

  You hmoertifn(%hts If ws deddeto tafceany ofthcsejdsps.Fora dasotpthm ofthoM               aoB.ttMmdosed
  ^ftodceofl^ts'.
  Pieasoooittart me immediately fiM-rapaynientopthins or mnartiwyoffamcNintshKahitinirta^^              Hie
  cadiiei's dieckinurt be paddletothe Bureau ^tndlMiAffiitoand tentto tinfpdoMddged^^
                            Bureau of liKlian Afbirs
                            Attn: Lou Accountfnf Secthm
                            1001 jndiat)Sdraoi fload.Suto

                            ftafennoel


  patdrMM can aho beimde eieeirontcaihr athtt^/pyw^jmr/oujil^p^wii^^                            mwBtartide
  yoilit     fwndttftocn^iffe pii^
  IfYi^ate           payrnei^ via mal or duough oiir W^.Po^                  enM
                            iari'pdntedr^'Wtlh^^i^
                                                                                                         id''

                               iofciinietidfi                iei^
  noti^;




           ''""IliJi)


  Hite torn attwnpt to N^ert a debt Artyiirfofnution obtabied^be       lorthat,pMi>(MM.




                                                   BIRD EXHIBITS
Case 4:19-cv-04082-KES Document 1-8 Filed 04/25/19 Page 12 of 17 PageID #: 59




                                      'NOTICE CH^RISHTS'

        1. Eiiferced Cotiectloni. You are notified that we may rdiBr your debtto die Depertment of
            Justice for enforced collections. Vou have thefbMiyr^:
                       • You may Inspect and copy DQi records related to the clri>t
                       • Younnayrequ^areviewQfdielXK'sdirtenninathm^ypuoweadebl;
                         or request a wafv^of^ debt tfwahrer Is provided bylaw.
                       • You may be entitled to an oral hearii« If required by statue or Ifthe DOI
                            decides that the(Hiestion ofthe valh%of your debtcannrt be resphred by
                            review of the documentary evid^Ke.
                       • You nsay enter foto a written agrementv^001to pay thedebt over time.
                            You must contactSherrte Mtter,iDoBectkms GoordinatcM;srt2^2iiOp<3^
                            fherffo,mi|lfflyb}ftfKOY to mate arrari^ments under tfafa panapapb
                            thirty(30)daysfirom^date c^tfos tetter.

        2. MndrtfsliathMeOtVwtYouarenotiftedtiiatwernayreforyaurdetetotheJO^mrtnMHitof
            Treasury.If you receive a paymentthat may beJefoHy offs^ we Intend to ctdfo^yoteclebt
            by administrative otiiset. You have the foHowirg rights:

                       • You may Inspectand copy001 records related to.tite debt

                            on

                            You may be




                            vdthfo'tmfty,(|0^^
        NOTE:^
       foltowfog typasof Federal pipwnerd® sahiry,ratirementjlwar^
       3.


            uKHidbvoiHriwme,


       You iMRretiwfoilQiw^ri^




                                             BIRD EXHIBITS
Case 4:19-cv-04082-KES Document 1-8 Filed 04/25/19 Page 13 of 17 PageID #: 60




                 appMts hM Imm cxhaurtML
             • You m«v be entitled to an oral Iwarifl|tfnq*ed6v stiver IfiwDOIdKpii*!*
                 that the questioo of va#d»y efyour debt cannot be leidiwed bffeiKew ofthe
                 dOGumentary evidence.

  You mustcontact Stenle MWer,CoHectioRS Coordinator,i
  shay(60)daysfrom the dna of tills letter to rndtearrantemMts under

   NOTE:These rtfhti do not apply to debts already reported to -rmmirrlit/rnnnnar rafinrtlm nanrlii




                                            BIRD EXHIBIT 8
        Case 4:19-cv-04082-KES Document 1-8 Filed 04/25/19 Page 14 of 17 PageID #: 61
United States Department ofJustice
Nationwide Central Intake Facility(NCIF)
2 Constitution Square
145 N.Street, NE6W316
Washington,DC 20530



September 6,2018

Bird Industries, Inc.
1441 6th Street Suite 200
Brookings, SD 57006




  Re:       Case Name                   USVS
            Account Number:
            Total Amount Due:           S647399.00
            PaymentDue Date;            Immediately

  This is a demandfor payment ofthe above-referenced debt. Ifyou are currently represented by an attorney, please advise this office
  so thatfuture correspondence may be directed to your attorn^.

  Dear Bird Industries, Inc.:

  The DEPARTMENT OF INTERIOR has referred your debt in the above referenced amount to the United States Attorney
  Office/South Dakota District to initiate a federal court legal action against you and may obtain a civil judgment in the United States
  District Court for the collection of this debt. In the event an action is filed, that office will seek additional costs and fees which will
  be added to your debt,

  To avoid legal action against you and further increases to the amount you owe,you should pay this debt in full, immediately
  upon receipt of this letter, or contact the United States Attorney Office /South Dakota District at 605-330-4400 to discuss this
  debt If you or your attorney does not contact this office the following may occur:

        o The federal court can enter a judgment ordering you to pay. Judgments do not expire and may appear on your
            credit report
        o A lien may be placed on any property you own, which means you cannot sell or transfer your property until the
            debt has been paid In fuIL
        o   Enforcement of the Judgment may include attachment or execution of your non-exempt personal property, offset of
            your federal tax refund,and garnishment of yonr wages.

  Act now and prevent the above actions from happening to you.

  How do you pay your debt?
    • Pay Online: Visit https://Dav.eov/public/forni/start/5137251-
    • Pay by Mail; Send a check or money order payable to the U.S. Department ofJustice in the enclosed,self-addressed
            envelope and Include your name and the above referenced account number on the face of your check. To pay by
            credit card, use the form on the back of this letter.

Sincerely,
United States Department ofJustice
Debt Collection Management
Nationwide Central Intake Facility




                                                                BIRD EXHIBITS
         Case 4:19-cv-04082-KES Document 1-8 Filed 04/25/19 Page 15 of 17 PageID #: 62
United States Department ofJustice
Nationwide Central Intake Facility(NCIF)
2 Constitution Square
145 N. Street, NE 6W.316
Washington,DC 20530



September 6,2018

Laura Bird




  Re;        Case Name                  USVS
             Account Number:
            Total Amount Due:           $647,399.00
            Payment Due Date:           Immediately

  This is a demandfor payment ofthe above-referenced debt. Ifyou are currently represented by an attorn^,please advise this office
  so thatfuture correspondence may be directed to your attorney.

  bear Laura Bird;

  The DEPARTMENT OF INTERIOR has referred your debt in the above referenced amount to the United States Attorney
  Office/South Dakota District to initiate a federal court legal action against you and may obtain a civiljudgment in tlie United States
  District Court for the collection ofthis debt In the,event an action is filed, that office will seek additional costs and   which will
  be added to your debt.

  To avoid legal action against you and further Increases to the amount you owe,you should pay this debt In full, immediately
  upon receipt ofthis letter,or contact the United States Attorney Office /South Dakota District at605-33(M400 to discuss this
  debt If you or.your attorney does not contact this office the following may occur:
                                                                                                                                     /




        o   The federal court(ran enter a judgment ordering you to pay. Judgments do not expire and may appear on your
            credit report
        o A lien may be placed on any property you own,which means you cannot sell or transfer your property until the
          debt has been paid in full.
        o Enforcement of thejudgment may include attachment or execution of your non-exempt personal property,offset of
          your federal tax refund,and garnishment of you r wages.

  Act now and prevent the above actions from happening to you.

  How do you pay your debt?
    • Pay Online: Visit httpS'7/pav.gov/public/form/start/5137251
    • Pay by Mail; Send a check or money order payable to the U.S.DepartmentofJustice in the enclosed,self-addressed
            envelope and include your name and the atmve referenced account number on the face of your check. To pay by
            credit card, use the form on the back ofthis letter.

Sincerely,
United States Department ofJustice
Debt Collection Management
Nationwide Central Intake Facility




                                                               BIRD EXHIBITS
Case 4:19-cv-04082-KES Document 1-8 Filed 04/25/19 Page 16 of 17 PageID #: 63


                                                U.S. Dep^ment of Justice

                                                Ronald A. Parsons, Jr.
                                                 United States Attorney
                                                District ofSouth Dakota


  515 JVtntfv Street #201       Reply to: PO Box 7240            POl3ox2638
  Rapid City. SD 57701              Pleire, SD S7S01             SiouxFans.^ 57101-2638
  605.342.7822                      606.224.5402                 605.330.4400
  FAX:605.342.1108                  FAX: 605.224.6305            FAX: B05.330.44I0




 November 1. 2018

  Bird Industries, Inc.,         Bird Industries, Inc.,
  P.O. Box 429                   Registered Agents Inc.,
  504 W.          Street, S.    25 ist Ave SW. STE A
  Brooklngs, SD 57006            Watertown, SD 57201

  Laura J. Bird                  Bird Industries, Inc..
                                Principal Office
                                200 N. 3^ Street
                                Bismarck. ND 58501



 RE: United States v. Bird Industries, Inc. and Laura J. Bird, Guarantor

 The Depcirtment of the Interior, Bureau of Indian Affairs. Division of Capital
 Investment, Office of Indiai^Eneig^^^conomic Development(OIEED), has
 referred Loan Guarantee                  to the United States Attorney's Office
 for foreclosure proceedings In Federal District Court, along with your
 promissory note, security agreement. Business Loan Agreement, and
 Commercial Guaranty to the Native American Bank, N.A.. As you are aware,
 you have defaulted on the promissory note, which has been assigned to OIEED.

 The debt has been accelerated, making the entire unpaid debt immediately due
 and payable. As of August 21, 2018, the following amounts are outstanding:

 Principal: $594,111.40
 Interest;          53.287.60
 Total:         $647,399.00




                                        BIRD EXHIBITS
Case 4:19-cv-04082-KES Document 1-8 Filed 04/25/19 Page 17 of 17 PageID #: 64


 November 1, 2018
 Page 2


 Now that OIEED has referred your account for legal action, we will begin formal
 foreclosure proceedings, seek possession of any secured chattels, and sell those
 to pay down or pay off your loan balance. If chattels do not satisfy the debt, we
 will seek ajudgment against Bird Industries, Inc., and Laura J, Bird the
 guarantor. Our office will give you one last opportxmlty to avoid foreclosure
 action. If you can secure financing to pay off this debt balance In full or wish
 to discuss other voluntary options, please Contact me. However, If I do not hear
from you within thirty days of the date of this letter, we will proceed with
 the filing of a foreclosure complaint In Federal District Comt.

 Before deciding what action to take regarding this potential foreclosure action, 1
 would advise you to seek the advice of an attorney. As the government's
 attorney, 1 cannot give you legal advice on what your options are and what you
should do. If you do obtain counsel, please have counsel contact me as soon as
possible.

Sincerely,

RONALD A. PARSONS, JR.



CherylSclmemppiOuPrls
Assistant U.S. Attorney

cc: Sherrie Miller, OIEED




                                    BIRD EXHIBITS
